Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

May 2, 2013

among

DOLE FOOD COMPANY, INC.

SOLVEST, LTD.

The Lenders Party Hereto

BANK OF AMERICA, N.A.

and

COÖPERATIEVE CENTRALE

RAIFFEISEN - BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

and

THE BANK OF NOVA SCOTIA,

as Co-Documentation Agents

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agent

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

 

 

DEUTSCHE BANK SECURITIES INC.

WELLS FARGO SECURITIES, LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

COÖPERATIEVE CENTRALE

RAIFFEISEN - BOERENLEENBANK, B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

and

THE BANK OF NOVA SCOTIA,

as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page   ARTICLE I    Definitions      

SECTION 1.01.     Defined Terms

     1   

SECTION 1.02.     Classification of Loans and Borrowings

     34   

SECTION 1.03.     Terms Generally

     34   

SECTION 1.04.     Accounting Terms; GAAP

     34   

SECTION 1.05.     Payments on Business Days

     35   

SECTION 1.06.     Rounding

     35   

SECTION 1.07.     Additional Alternative Currencies

     35   

SECTION 1.08.     Change of Currency

     36   

SECTION 1.09.     Times of Day

     36   

SECTION 1.10.     Letter of Credit Amounts

     36   

SECTION 1.11.     Exchange Rates; Currency Equivalents

     36   

SECTION 1.12.     Effect of Restatement

     36    ARTICLE II    The Credits   

SECTION 2.01.     Commitments

     37   

SECTION 2.02.     Loans and Borrowings

     37   

SECTION 2.03.     Requests for Borrowings

     38   

SECTION 2.04.     Swingline Loans

     39   

SECTION 2.05.     Letters of Credit

     41   

SECTION 2.06.     Funding of Borrowings

     47   

SECTION 2.07.     Market Disruption

     48   

SECTION 2.08.     Termination and Reduction of Commitments

     48   

SECTION 2.09.     Repayment of Loans; Evidence of Debt

     49   

SECTION 2.10.     Prepayment of Loans

     50   

SECTION 2.11.     Fees

     52   

SECTION 2.12.     Interest

     53   

SECTION 2.13.     Alternate Rate of Interest

     53   

SECTION 2.14.     Increased Costs

     54   

SECTION 2.15.     Break Funding Payments

     55   

SECTION 2.16.     Taxes

     55   

SECTION 2.17.     Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     57   

SECTION 2.18.     Mitigation Obligations; Replacement of Lenders

     59   

SECTION 2.19.     Expansion Option

     59   

SECTION 2.20.     Extended Term Loans and Extended Revolving Commitments

     61   

SECTION 2.21.     Judgment Currency

     62    ARTICLE III    Representations and Warranties   

SECTION 3.01.     Organization; Powers; Subsidiaries

     63   

SECTION 3.02.     Authorization; Enforceability

     63   

SECTION 3.03.     Governmental Approvals; No Conflicts

     63   

SECTION 3.04.     Financial Statements; No Material Adverse Effect

     63   

SECTION 3.05.     Properties

     64   

 

-i-



--------------------------------------------------------------------------------

      Page  

SECTION 3.06.     Litigation

     64   

SECTION 3.07.     Compliance with Laws and Agreements

     65   

SECTION 3.08.     Investment Company Status

     65   

SECTION 3.09.     Taxes

     65   

SECTION 3.10.     Solvency

     65   

SECTION 3.11.     Environmental Matters

     65   

SECTION 3.12.     Labor Relations

     65   

SECTION 3.13.     Disclosure

     66   

SECTION 3.14.     Federal Reserve Regulations

     66   

SECTION 3.15.     Security Interests

     66   

SECTION 3.16.     PATRIOT Act

     66   

SECTION 3.17.     OFAC

     66    ARTICLE IV    Conditions   

SECTION 4.01.     Initial Credit Events

     67   

SECTION 4.02.     Subsequent Credit Events

     68   

SECTION 4.03.     Restatement Effective Date

     69    ARTICLE V    Affirmative Covenants   

SECTION 5.01.     Financial Statements and Other Information

     70   

SECTION 5.02.     Notices of Material Events

     72   

SECTION 5.03.     Existence; Conduct of Business

     72   

SECTION 5.04.     Payment of Obligations

     72   

SECTION 5.05.     Maintenance of Properties; Insurance

     72   

SECTION 5.06.     Inspection Rights

     73   

SECTION 5.07.     Compliance with Laws; Compliance with Agreements

     73   

SECTION 5.08.     Use of Proceeds and Letters of Credit

     73   

SECTION 5.09.     Further Assurances; Additional Security and Guarantees

     73   

SECTION 5.10.     Maintenance of Ratings

     74    ARTICLE VI    Negative Covenants   

SECTION 6.01.     Indebtedness

     74   

SECTION 6.02.     Liens

     77   

SECTION 6.03.     Fundamental Changes

     79   

SECTION 6.04.     Restricted Payments

     80   

SECTION 6.05.     Investments

     80   

SECTION 6.06.     Prepayments, Etc. of Indebtedness

     82   

SECTION 6.07.     Transactions with Affiliates

     83   

SECTION 6.08.     Changes in Fiscal Year

     83   

SECTION 6.09.     Financial Covenants

     83   

SECTION 6.10.     Restrictive Agreements

     83   

SECTION 6.11.     Dispositions

     84   

SECTION 6.12.     Lines of Business

     86   

 

-ii-



--------------------------------------------------------------------------------

      Page   ARTICLE VII    Events of Default    ARTICLE VIII    The
Administrative Agent    ARTICLE IX    Miscellaneous   

SECTION 9.01.     Notices

     93   

SECTION 9.02.     Waivers; Amendments

     94   

SECTION 9.03.     Expenses; Indemnity; Damage Waiver

     96   

SECTION 9.04.     Successors and Assigns

     97   

SECTION 9.05.     Survival

     100   

SECTION 9.06.     Counterparts; Integration; Effectiveness

     100   

SECTION 9.07.     Severability

     100   

SECTION 9.08.     Right of Setoff

     100   

SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process

     101   

SECTION 9.10.     WAIVER OF JURY TRIAL

     102   

SECTION 9.11.     Headings

     102   

SECTION 9.12.     Confidentiality

     102   

SECTION 9.13.     USA PATRIOT Act

     103   

SECTION 9.14.     Interest Rate Limitation

     103   

SECTION 9.15.     No Fiduciary Duty

     103   

SCHEDULES:

 

Schedule 1.01    –    Mandatory Cost Schedule 2.01    –    Commitments Schedule
2.05    –    Existing Letters of Credit Schedule 3.01    –    Subsidiaries
Schedule 3.05    –    Material Real Property Schedule 4.01(c)    –    Bermuda
Security Documents Schedule 5.09(d)    –    Post-Closing Matters Schedule 6.01
   –    Existing Indebtedness Schedule 6.02    –    Existing Liens Schedule
6.05(f)    –    Existing Investments Schedule 6.07    –    Affiliate
Transactions Schedule 9.01    –    Administrative Agent’s Office; Notices

EXHIBITS:

 

Exhibit A    –    Form of Assignment and Assumption Exhibit B    –    Form of
Tranche B Term Note Exhibit C    –    Form of [U.S.][Alternative Currency]
Revolving Note Exhibit D    –    [Reserved] Exhibit E    –    Form of Borrowing
Request Exhibit F    –    Form of Swingline Loan Notice Exhibit G    –    Form
of Compliance Certificate Exhibit H    –    Form of Mortgage

 

-iii-



--------------------------------------------------------------------------------

Exhibit I-1    –   

Form of U.S. Tax Certificate (For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit I-2    –   

Form of U.S. Tax Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)

Exhibit I-3    –   

Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-4    –   

Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit J    –   

Form of First Lien Intercreditor Agreement

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of May 2, 2013
among DOLE FOOD COMPANY, INC., SOLVEST, LTD., the LENDERS party hereto and
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Issuing Bank and
Swingline Lender.

WHEREAS, the Borrowers, the Administrative Agent, the Issuing Bank, the
Sweingline Lender and the other parties thereto have previously entered into a
Credit Agreement, dated as of April 1, 2013 (the “Original Credit Agreement”);

WHEREAS, the parties hereto on the Restatement Effective Date wish to amend and
restate the Original Credit Agreement on the terms set forth herein

NOW THEREFOR, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Acquired Entity or Business” means each Person, property, business or assets
acquired by the Company or a Subsidiary, to the extent not subsequently sold,
transferred or otherwise disposed of by the Company or such Subsidiary.

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Incremental Term
Loans, Replacement Term Loans, Extended Term Loans or Extended Revolving
Commitments which shall be consistent with the applicable provisions of this
Agreement relating to Incremental Term Loans, Replacement Term Loans, Extended
Term Loans or Extended Revolving Commitments and otherwise satisfactory to the
Administrative Agent and the Borrowers.

“Administrative Agent” means DBNY, in its capacity as administrative agent for
the Lenders hereunder, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Fee Letter” means the administrative agency fee letter, dated as of the
Closing Date, between the Company and the Administrative Agent.

“Agent Parties” has the meaning provided in Section 9.01(c).

“Agreement” has the meaning provided in the introductory paragraph hereto.

“Alternative Currencies” means (a) Dollars, (b) Euros, (c) Sterling and (d) such
other currencies as are acceptable to each Alternative Currency Revolving Lender
and the Administrative Agent.



--------------------------------------------------------------------------------

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency L/C Advance” means, with respect to each Alternative
Currency Revolving Lender, such Alternative Currency Revolving Lender’s funding
of its participation in any Alternative Currency L/C Borrowing in accordance
with its Applicable Percentage. All Alternative Currency L/C Advances shall be
denominated in the same currency as the Alternative Currency Letter of Credit
under which the applicable Alternative Currency L/C Borrowing occurred.

“Alternative Currency L/C Borrowing” means an extension of credit resulting from
an Alternative Currency L/C Disbursement under any Alternative Currency Letter
of Credit which has not been reimbursed on the date when made. All Alternative
Currency L/C Borrowings shall be denominated in the currency in which the
related Letter of Credit is denominated.

“Alternative Currency L/C Credit Extension” means, with respect to any
Alternative Currency Letter of Credit, the issuance thereof or extension of the
expiry date thereof, or the increase of the amount thereof.

“Alternative Currency L/C Disbursement” means a payment made by an Issuing Bank
pursuant to an Alternative Currency Letter of Credit.

“Alternative Currency L/C Exposure” means, at any time, the sum of (a) the
aggregate Outstanding Amount of all Alternative Currency Letters of Credit at
such time plus (b) the aggregate Outstanding Amount of all Alternative Currency
L/C Disbursements, including Unreimbursed Amounts that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The Alternative
Currency L/C Exposure of any Alternative Currency Revolving Lender at any time
shall be its Applicable Percentage of the total Alternative Currency L/C
Exposure at such time. For purposes of computing the amount available to be
drawn under any Alternative Currency Letter of Credit, the amount of such
Alternative Currency Letter of Credit shall be determined in accordance with
Section 1.11. For all purposes of this Agreement, if on any date of
determination an Alternative Currency Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.14 of the ISP, such Alternative Currency Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“Alternative Currency Letter of Credit” means a Letter of Credit issued pursuant
to Section 2.05(a)(i)(y).

“Alternative Currency Revolving Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to make Alternative Currency Revolving
Loans and to acquire participations in Alternative Currency Letters of Credit
and Alternative Currency Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Alternative
Currency Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.19 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 of this
Agreement. The initial amount of each Lender’s Alternative Currency Revolving
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Alternative Currency
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Alternative Currency Revolving Commitments is $85,000,000.

“Alternative Currency Revolving Credit Exposure” means, with respect to any
Lender at any time, the sum of the outstanding Dollar Equivalent of such
Lender’s Alternative Currency Revolving Loans and its Alternative Currency L/C
Exposure and Alternative Currency Swingline Exposure at such time.

“Alternative Currency Revolving Lender” means each Lender that has an
Alternative Currency Revolving Commitment or that holds Alternative Currency
Revolving Credit Exposure.

“Alternative Currency Revolving Loan” means a Loan made pursuant to
Section 2.01(c).

 

-2-



--------------------------------------------------------------------------------

“Alternative Currency Swingline Exposure” means, at any time, the aggregate
principal amount of all Alternative Currency Swingline Loans outstanding at such
time. The Alternative Currency Swingline Exposure of any Lender at any time
shall be its Applicable Percentage of the total Alternative Currency Swingline
Exposure at such time.

“Alternative Currency Swingline Loan” means a Loan made pursuant to Section 2.04
as an “Alternative Currency Swingline Loan.”

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, L/C Exposure or Swingline Loans of any Class, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
of such Class and the denominator of which is the aggregate Revolving Commitment
of such Class of all Revolving Lenders of such Class (or if the Revolving
Commitments of such Class have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the aggregate Revolving
Credit Exposures of such Class at that time) and (b) with respect to the Term
Loans of any Class, a percentage equal to a fraction the numerator of which is
such Lender’s outstanding principal amount of the Term Loans of such Class and
the denominator of which is the aggregate outstanding amount of the Term Loans
of such Class.

“Applicable Period” has the meaning provided in the definition of “Applicable
Rate.”

“Applicable Prepayment Percentage” means at any time, for purposes of
Section 2.10(b)(iv) and the definition of “Retained Excess Cash Flow Amount,”
50%; provided that, so long as no Default or Event of Default is then in
existence, (i) if the Consolidated Leverage Ratio is less than 2.50:1.00 but
greater than or equal to 1.50:1.00 as at the last day of the most recently ended
fiscal year of the Company (as set forth in an officer’s certificate delivered
pursuant to Section 5.01(c) for the fiscal year of the Company then last ended),
the Applicable Prepayment Percentage shall instead be 25% and (ii) if the
Consolidated Leverage Ratio is less than 1.50:1.00 as at the last day of the
most recently ended fiscal year of the Company (as set forth in an officer’s
certificate delivered pursuant to Section 5.01(c) for the fiscal year of the
Company then last ended), the Applicable Prepayment Percentage shall instead be
0%.

“Applicable Rate” means (A)(i) 2.75% in the case of Tranche B Term Loans that
are Eurocurrency Loans and (ii) 1.75%, in the case of Tranche B Term Loans that
are Base Rate Loans and (B) 2.75% in the case of Revolving Loans that are
Eurocurrency Loans and (ii) 1.75%, in the case of Revolving Loans that are Base
Rate Loans and Swingline Loans and (iii) 0.50%, in the case of commitment fees;
provided that, the Applicable Rates with respect to Revolving Loans, Swingline
Loans and commitment fees shall be subject to adjustment following each date of
delivery of financial statements of the Company pursuant to Section 5.01(a) or
(b) (“Financials”), based on the Consolidated Leverage Ratio, as follows:

 

    Level       

Consolidated
Leverage Ratio

  

    Eurocurrency    
Revolving Loans

  

Base Rate
    Revolving    
Loans and
Swingline
Loans

  

Commitment
Fees

1

   Greater than 2.50 to 1.0    2.75%    1.75%    0.50%

2

   Less than or equal to 2.50 to 1.0    2.50%    1.50%    0.375%

Any increase or decrease in the Applicable Rates for Revolving Loans, Swingline
Loans and commitment fees resulting from a change in the Consolidated Leverage
Ratio shall become effective as of the first Business Day immediately following
the date of delivery of the Financials; provided that at the option of the
Required Revolving Lenders, Level 1 pricing shall apply (i) as of the first
Business Day after the date on which such Financials were required to have been
delivered but have not been delivered pursuant to Section 5.01(a) or (b) and
shall continue to so apply to and including the date on which such Financials
are so delivered (and thereafter the Level otherwise determined in accordance
with this definition shall apply) and (ii) as of the first Business Day after an
Event of Default under Article VII shall have occurred and be continuing and the
Administrative Agent has notified the Company that Level 1 pricing applies, and
shall continue to so apply to but excluding the date on which such Event of
Default shall cease to be continuing (and thereafter the Level otherwise
determined in accordance with this definition shall apply).

 

-3-



--------------------------------------------------------------------------------

In the event that any Financials previously delivered were incorrect or
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (i) the Company shall as soon as practicable deliver to the
Administrative Agent the correct Financials for such Applicable Period, (ii) the
Applicable Rate shall be determined as if the Level for such higher Applicable
Rate were applicable for such Applicable Period, and (iii) the Company shall
within three Business Days of demand thereof by the Administrative Agent pay to
the Administrative Agent the accrued additional interest owing as a result of
such increased Applicable Rate for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with this
Agreement. This paragraph shall not limit the rights of the Administrative Agent
and Lenders with respect to any Event of Default.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Issuing Bank, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Deutsche Bank Securities Inc., Wells Fargo Securities, LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Coöperatieve Centrale
Raiffeisen – Boerenleenbank B.A., “Rabobank Nederland”, New York Branch and The
Bank of Nova Scotia.

“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property pursuant to clauses (j) or (k) of Section 6.11 which yields net cash
proceeds to the Company or any of its Subsidiaries in excess of $15,000,000 in
the aggregate for all such Dispositions in any fiscal year of the Company.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (i) if a Permitted Receivables Facility is
structured as a secured lending agreement, would constitute the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement.

“Augmenting Lender” has the meaning assigned to such term in Section 2.19(a).

“Auto-Extension Letter of Credit” has the meaning provided in
Section 2.05(b)(iii).

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments in accordance with the provisions of
this Agreement.

“Available Alternative Currency Revolving Commitment” means, as to any Lender on
any date, the excess of (i) such Lender’s Alternative Currency Revolving
Commitment on such date over (ii) such Lender’s Alternative Currency Revolving
Loans and Alternative Currency L/C Exposure on such date.

 

-4-



--------------------------------------------------------------------------------

“Available Amount” means, at any time:

(i)         the cumulative amount of cash and Cash Equivalent proceeds received
by the Company (other than from a Subsidiary) from the sale of its common stock
following the Closing Date and at or prior to such time; plus

(ii)         the Retained Excess Cash Flow Amount at such time; plus

(iii)         $225,000,000; minus

(iv)         the amount of outstanding Investments at such time made in reliance
on the Available Amount pursuant to Section 6.05(l); minus

(v)         the amount of Restricted Payments made in reliance on the Available
Amount prior to such time pursuant to Section 6.04(g)(y); minus

(vi)         the amount applied to make payments in respect of Specified
Indebtedness in reliance on the Available Amount prior to such time pursuant to
Section 6.06(a)(iv)(B).

“Available U.S. Revolving Commitment” means, as to any Lender on any date, the
excess of (i) such Lender’s U.S. Revolving Commitment on such date over
(ii) such Lender’s U.S. Revolving Loans and U.S. L/C Exposure on such date.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by DBNY as its
“prime rate” and (c) the LIBO Rate plus 1.00%. The “prime rate” is a rate set by
DBNY based upon various factors, including DBNY’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such announced
rate. Any change in such prime rate announced by DBNY shall take effect at the
opening of business on the day specified in the public announcement of such
change. “Base Rate,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Base Rate. Notwithstanding the
foregoing, the Base Rate for any Borrowing of Tranche B Term Loans will be
deemed to be 2.00% per annum if the Base Rate for such Tranche B Term Loans
calculated pursuant to the foregoing provisions would otherwise be less than
2.00% per annum.

“Bermuda Borrower” means Solvest, Ltd., a company organized under the laws of
Bermuda.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company and/or the Bermuda Borrower, as the context may
require. “Borrowers” means the Company and the Bermuda Borrower together.

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) Term Loans of a single
Class made on the same date and, in the case of Eurocurrency Loans, as to which
a single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03 or a request by the Company for a Borrowing of Term
Loans pursuant to a written request in form reasonably satisfactory to the
Administrative Agent.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located or the state of New York and:

 

-5-



--------------------------------------------------------------------------------

(a)         if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b)         if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of any such Eurocurrency Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan, means a TARGET Day;

(c)         if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in a currency other than Dollars or Euro, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

(d)         if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“CAM Exchange” means the exchange of the Lenders’ interests on the CAM Exchange
Date provided for in Article VII.

“CAM Exchange Date” means the earliest to occur of (x) the date on which any
Event of Default referred to in clause (h) or (i) of Article VII shall occur
with respect to the Company and (y) the date on which the Loans are accelerated
pursuant to Article VII.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent of the Designated Obligations owed to
all the Lenders (whether or not at the time due and payable) on the CAM Exchange
Date and immediately prior to the CAM Exchange.

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Company and its Consolidated
Subsidiaries that are (or are required to be) set forth in a consolidated
statement of cash flows of the Company for such period prepared in accordance
with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Restatement
Effective Date, and the amount of such obligations as of any date shall be the
capitalized amount thereof determined in accordance with GAAP as in effect on
the Restatement Effective Date that would appear on a balance sheet of such
Person prepared as of such date.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and the Revolving
Lenders, as collateral for the L/C Exposures, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Issuing Bank (which documents
are hereby consented to by the Revolving Lenders). Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at DBNY.

 

-6-



--------------------------------------------------------------------------------

“Cash Equivalents” means (i) Dollars, Euros, Sterling, Swedish Krona and, in the
case of any of the Foreign Subsidiaries of the Company, such local currencies
held by them from time to time in the ordinary course of their businesses,
(ii) securities issued or directly fully guaranteed or insured by the
governments of the United States, Switzerland, Japan, Canada and members of the
European Union or any agency or instrumentality thereof (provided that the full
faith and credit of the respective such government is pledged in support
thereof) having maturities of not more than six months from the date of
acquisition, (iii) securities issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof
maturing within six months from the date of acquisition thereof and, at the time
of acquisition, having one of the two highest ratings obtainable from either S&P
or Moody’s, (iv) certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding six months and overnight bank
deposits, in each case with any domestic commercial bank or commercial bank of a
foreign country recognized by the United States, (x) in the case of a domestic
commercial bank, having capital and surplus in excess of $500,000,000 and
outstanding debt which is rated “A” (or similar equivalent thereof) or higher by
at least one nationally recognized statistical rating organization (as defined
under Rule 436 under the Securities Act) and (y) in the case of a foreign
commercial bank, having capital and surplus in excess of $250,000,000 (or the
foreign currency equivalent thereof), (v) repurchase obligations with a term of
not more than seven days for underlying securities of the types described in
clauses (ii) and (iv) above entered into with any financial institution meeting
the qualifications specified in clause (iv) above, (vi) commercial paper having
a rating of at least A-1 from S&P or at least P-1 from Moody’s and in each case
maturing within six months after the date of acquisition and (vii) investments
in money market funds which invest substantially all their assets in securities
of the types described in clauses (i) through (vi) above. Furthermore, with
respect to Foreign Subsidiaries of the Company, Cash Equivalents shall include
bank deposits (and investments pursuant to operating account agreements)
maintained with various local banks in the ordinary course of business
consistent with past practice of the Company’s Foreign Subsidiaries.

“Cash Management Bank” means any Person that was a Lender or an Affiliate of a
Lender (x) on the Restatement Effective Date or (y) at the time the Company or
any Subsidiary initially incurred any Cash Management Obligation to such Person.

“Cash Management Obligations” means obligations owed by the Company or any
Subsidiary to any Lender or any Affiliate of a Lender in respect of (1) any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds and
(2) the Company’s or any Subsidiary’s participation in commercial (or
purchasing) card programs at the Lender or any Affiliate (“card obligations”).

“Casualty Event” means, with respect to any property of the Company or any
Subsidiary, any loss or damage to, or any condemnation or other taking by a
Governmental Authority of, such property for which the Company or any Subsidiary
receives any insurance proceeds (other than proceeds of business interruption
insurance) or condemnation awards in excess of $15,000,000 in the aggregate in
any fiscal year of the Company.

“Change of Control” means:

(i)         any “person” (as defined in Section 13(d) of the Exchange Act) other
than the Permitted Holders shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company;

(ii)         the Company shall at any time cease to own directly or indirectly
100% of the Equity Interests of the Bermuda Borrower;

(iii)         the Board of Directors of the Company shall cease to consist of a
majority of Continuing Directors; or

(iv)         a “change of control” or similar event shall occur as provided in
any Specified Indebtedness or any Permitted Refinancing Indebtedness in respect
thereof.

 

-7-



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank (or, for purposes of Section 2.14(b), by any lending office of
such Lender or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

“Charges” has the meaning assigned to such term in Section 9.14.

“Class” when used in reference to any (x) Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are U.S. Revolving Loans,
Alternative Currency Revolving Loans, Tranche B Term Loans, Incremental Term
Loans of any series, Extended Term Loans of any series, Replacement Term Loans
of any series, Alternative Currency Swingline Loans or U.S. Swingline Loans and
(y) when used with respect to any Commitment, refers to whether such Commitment
is a Tranche B Term Loan Commitment, U.S. Revolving Commitment, Alternative
Currency Revolving Commitment or Extended Revolving Commitment of any series.

“Closing Date” means April 1, 2013.

“Closing Date Asset Sale” means the sale of the “DAL Shares” and the “DPF
Interests” (each as defined in the Acquisition Agreement, dated as of
September 17, 2012, by and between the Company and ITOCHU Corporation) and the
other transactions contemplated in connection therewith pursuant to such
acquisition agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agent” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated Coöperatieve Centrale Raiffeisen – Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch and The Bank of Nova Scotia, in its capacity as
co-documentation agent for the credit facility evidenced by this Agreement.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and all Mortgaged Properties (or any equivalent term).

“Collateral Documents” means, collectively the U.S. Guarantee and Security
Agreement, each Foreign Guarantee and Security Agreement, each Mortgage, each
security agreement, pledge agreement or other similar agreement delivered to the
Administrative Agent and the Lenders pursuant to Section 5.09 and each of the
other agreements, instruments or documents executed by any Loan Party that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Commitment” means a U.S. Revolving Commitment, Alternative Currency Revolving
Commitment, Extended Revolving Commitment, Tranche B Term Loan Commitment or
Restatement Effective Date Tranche B Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means Dole Food Company, Inc., a Delaware corporation.

“Company Materials” has the meaning assigned to such term in Section 5.01.

“Consolidated EBIT” means, for any period, the Consolidated Net Income (without
giving effect to (x) any extraordinary gains or losses and (y) any gains or
losses from sales of assets other than inventory sold in the ordinary course of
business) before (i) total interest expense (inclusive of amortization of
deferred financing fees and any other original issue discount) of the Company
and its Consolidated Subsidiaries determined on a consolidated basis for such
period, and (ii) provision for taxes based on income and foreign withholding
taxes, in each case to the extent deducted in determining Consolidated Net
Income for such period.

 

-8-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means for any period, Consolidated EBIT, adjusted by
(x) adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period and not already added back in
determining Consolidated EBIT) the amount of (i) all depreciation and
amortization expense that were deducted in determining Consolidated EBIT for
such period, (ii) any other non-cash charges incurred in such period, to the
extent that same were deducted in arriving at Consolidated EBIT for such period,
(iii) the amount of all fees and expenses incurred in connection with the
Transactions (provided that the aggregate amount of such fees and expenses
incurred following the 18 month anniversary of the Closing Date and added back
pursuant to this clause (iii) shall not exceed $10,000,000 for all such periods)
or any refinancing or amendment of any Indebtedness for such period to the
extent same were deducted in arriving at Consolidated EBIT for such period,
(iv) charges incurred in such period related to the European Commission
Decisions and (v) any losses attributable to the interest component of
cross-currency hedging arrangements even if such transactions are treated for
GAAP purposes as foreign exchange transactions to the extent same were deducted
in arriving at Consolidated EBIT for such period, and (y) subtracting therefrom,
(i) to the extent included in arriving at Consolidated EBIT for such period, the
amount of non-cash gains during such period, (ii) the aggregate amount of all
cash payments made during such period in connection with non-cash charges
incurred in a prior period, to the extent such non-cash charges were added back
pursuant to clause (x)(ii) above (and, for the avoidance of doubt, not added
back pursuant to any other component of this definition) in a prior period and
(iii) any gains attributable to the interest component of cross-currency hedging
arrangements even if such transactions are treated for GAAP purposes as foreign
exchange transactions to the extent same were included in arriving at
Consolidated EBIT for such period. Notwithstanding the foregoing, subject to
adjustment for Specified Transactions occurring after the Restatement Effective
Date, Consolidated EBITDA for the fiscal quarters ending
June 16, 2012, October 6, 2012 and December 29, 2012 shall be deemed to be
$81,058,000, $32,611,000 and $14,247,000, respectively.

“Consolidated Interest Coverage Ratio” means, for any Test Period, the ratio of
(x) Consolidated EBITDA for such Test Period to (y) Consolidated Interest
Expense payable in cash for such Test Period.

“Consolidated Interest Expense” means, for any period, (i) the total
consolidated interest expense of the Company and its Consolidated Subsidiaries
(including, without limitation, all commissions, discounts and other commitment
and banking fees and charges (e.g., fees with respect to letters of credit and
Swap Agreements, but only to the extent such commissions, discounts, and other
fees and charges are treated as “interest expense” pursuant to GAAP) for such
period, adjusted to exclude (to the extent same would otherwise be included in
the calculation above in this clause (i)) (x) the amortization or write off of
any deferred financing costs for such period (including in connection with the
Transactions) and (y) any interest component of accruals for the European
Commission Decision plus (ii) without duplication, (x) that portion of Capital
Lease Obligations of the Company and its Subsidiaries on a consolidated basis
representing the interest factor for such period, (y) the “deemed interest
expense” (i.e., the interest expense which would have been applicable if the
respective obligations were structured as on-balance sheet financing
arrangements) with respect to all Indebtedness of the Company and its
Subsidiaries of the type described in clause (viii) of the definition of
Indebtedness contained herein (to the extent same does not arise from a
financing arrangement constituting an operating lease) for such period and
(z) gains or losses attributable to the interest component of cross-currency
hedging arrangements even if such transactions are treated for GAAP purposes as
foreign exchange transactions.

“Consolidated Leverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Total Indebtedness as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Consolidated Subsidiaries determined on a consolidated basis for
such period (taken as a single accounting period) in accordance with GAAP;
provided that the following items shall be excluded in computing Consolidated
Net Income (without duplication): (i) except for determinations expressly
required to be made on a Pro Forma Basis, the net income (or loss) of any Person
accrued prior to the date it becomes a Consolidated Subsidiary or all or
substantially all of the property or assets of such Person are acquired by a
Consolidated Subsidiary, (ii) the net income of any Consolidated Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Consolidated Subsidiary of such net income is not at the time permitted
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Consolidated Subsidiary and any non-cash share-based compensation expense.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Net Leverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Total Net Indebtedness as of the last day of such Test Period
to (b) Consolidated EBITDA for such Test Period

“Consolidated Subsidiaries” means Subsidiaries that are consolidated with the
Company in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness of the
Company and its Subsidiaries outstanding as of such time calculated on a
consolidated basis (other than Indebtedness described in clause (ii), (v) or
(vii) of the definition of “Indebtedness” (provided that there shall be included
in Consolidated Total Indebtedness, any Indebtedness (x) in respect of drawings
under letters of credit to the extent not reimbursed within two Business Days
after the date of such drawing and (y) in respect of any Swap Agreement not
permitted by Section 6.01(l))) plus (ii) the principal amount of any obligations
of any Person (other than the Company or any Subsidiary) of the type described
in the foregoing clause (i) that are Guaranteed by the Company or any Subsidiary
(whether or not reflected on a consolidated balance sheet of the Company).

“Consolidated Total Net Indebtedness” means at any time the excess, of
(i) Consolidated Total Indebtedness at such time over (ii) the aggregate amount
of unrestricted cash and Cash Equivalents of the Company and its Subsidiaries at
such time held free and clear of all Liens other than Liens securing the
Obligations and bankers’ liens and similar inchoate Liens.

“Continuing Directors” means the directors of the Company on the Restatement
Effective Date and each other director if such director’s election to, or
nomination for the election to, the Board of Directors of the Company is
recommended or approved by a majority of then Continuing Directors.

“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“Credit Event” means each of the following: (a) a Borrowing and (b) an L/C
Disbursement.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) the aggregate amount
of its Term Loans outstanding at such time.

“DBNY” means Deutsche Bank AG New York Branch, in its individual capacity and
any successor corporation thereto by merger, consolidated or otherwise.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition which constitutes an Event of Default or,
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” has the meaning provided in Section 2.12(c).

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of any Class of Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s

 

-10-



--------------------------------------------------------------------------------

determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Company, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Company, each Issuing Bank, the Swingline
Lender and each Lender.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Company or any Subsidiary in connection with a
Disposition made pursuant to Section 6.11(k) that is designated as “Designated
Non-Cash Consideration” on the date received pursuant to a certificate of a
Responsible Officer of the Company setting forth the basis of such fair market
value (with the amount of Designated Non-Cash Consideration in respect of any
Disposition being reduced for purposes of Section 6.11(k) to the extent the
Company or any Subsidiary converts the same to cash or Cash Equivalents
following the closing of the applicable Disposition).

“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Loans, (b) unreimbursed L/C Disbursements
and interest thereon, (c) the aggregate Outstanding Amount of all Letters of
Credit at such time to the extent not cash collateralized and (d) accrued and
unpaid fees under the Loan Documents.

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof, and
the terms “Dispose” and “Disposed of” shall have correlative meanings, but
excluding, licenses, sublicenses, leases and subleases entered into in the
ordinary course of business, or consistent with past practice, or that are
customarily entered into by companies in the same or similar lines of business.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration,
cancellation, termination or cash collateralization of any Letters of Credit in
accordance with the terms hereof), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and except as
permitted in clause (a) above), in whole or in part, (c) requires the scheduled
payments of dividends in cash (for this purpose, dividends shall not be
considered required if the issuer has the option to permit them to accrue,
cumulate, accrete or increase in liquidation preference

 

-11-



--------------------------------------------------------------------------------

or if the Company has the option to pay such dividends solely in Qualified
Equity Interests), or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 6 months after the
Term Loan Maturity Date.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.04(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any violation (or alleged violation) by the Company or any of its
Subsidiaries under any Environmental Law or any permit issued to the Company or
any of its Subsidiaries under any such law (hereunder “Claims”), including,
without limitation, (a) any and all Claims by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recover, compensation or injunctive relief resulting from Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, imposing liability or
standards of conduct concerning protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or the effect of Hazardous Materials on the
environment on health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

-12-



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, a failure to satisfy the minimum funding standard within the meaning of
Section 412 of the Code or Section 302 of ERISA, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.

“European Commission Decision” means the €45.6 million fine imposed by the
European Commission on the Company and certain of its Subsidiaries as more
particularly described in a press release issued by the European Commission on
October 15, 2008.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any period, (a) net cash flow provided by (used
in) operating activities for such period as reported on the consolidated
statements of cash flow of the Company and its Consolidated Subsidiaries for
such period delivered under Section 5.01 minus (b) the sum of, in each case to
the extent not otherwise reducing net cash flow provided by (used in) operating
activities in such period, without duplication, (i) scheduled principal payments
and payments of interest in each case made in cash on Indebtedness for borrowed
money during such period (including for purposes hereof, sinking fund payments,
payments in respect of the principal components under capital leases and the
like relating thereto), in each case other than to the extent financed with
equity proceeds, Equity Interests, asset sale proceeds, insurance proceeds or
the proceeds of Indebtedness (excluding Indebtedness under any revolving credit
facility), (ii) optional prepayments of Indebtedness for borrowed money (other
than the Loans) during such period in each case other than to the extent
financed with equity proceeds, Equity Interests, asset sale proceeds, insurance
proceeds or the proceeds of Indebtedness (excluding Indebtedness under any
revolving credit facility); provided that in the case of any revolving
Indebtedness such repayment shall only be included in this clause (ii) to the
extent that such repayment results in a permanent reduction of the commitments
thereunder, (iii) the aggregate amount of all Capital Expenditures made by the
Company and its Subsidiaries during such period other than to the extent
financed with equity proceeds, Equity Interests, asset sale proceeds, insurance
proceeds or the proceeds of Indebtedness (excluding Indebtedness under any
revolving credit facility) and (iv) other than to the extent financed with
equity proceeds, Equity Interests, asset sale proceeds, insurance proceeds or
the proceeds of Indebtedness (excluding Indebtedness under any revolving credit
facility), cash sums expended for Investments pursuant to Section 6.05 (other
than with respect to any amount expended on such Investments through the use of
the Available Amount) during such period.

“Excess Cash Flow Payment Period” means, with respect to any Excess Cash Flow
Payment Date, the immediately preceding fiscal year of the Company commencing
with the fiscal year ending December 28, 2013.

“Excess Cash Flow Payment Date” means the date occurring three (3) Business Days
after the 90th day following the last day of a fiscal year of the Company.

 

-13-



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) income
or franchise taxes imposed on (or measured by) its net income by any
jurisdiction as a result of such recipient being organized or having its
principal office located in or, in the case of any Lender, having its applicable
lending office located in, such jurisdiction, (b) any branch profits taxes
within the meaning of Section 884(a) of the Code, or any similar tax, imposed by
any jurisdiction described in clause (a) above, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 2.18), making Loans to the Company, any U.S. federal withholding tax
imposed with respect to any Loans made to the Company on amounts payable to such
Foreign Lender pursuant to a Law in effect at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to
Section 2.16, (d) any withholding tax that is attributable to such Foreign
Lender’s failure to comply with Section 2.16(e) and (e) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreements” means (a) the credit agreement among Dole Food
Company, Inc., Solvest, Ltd, the various lending institutions party thereto, the
other parties thereto and Deutsche Bank AG New York Branch, as administrative
agent, dated as of March 28, 2003, amended and restated as of April 18, 2005 and
further amended and restated as of April 12, 2006, as amended on March 18, 2009,
as amended on October 26, 2009, as amended on March 2, 2010 and as amended on
July 8, 2011 and (b) the credit agreement among Dole Food Company, Inc., as
borrower, the various lenders party thereto, the other parties thereto and
Deutsche Bank AG New York Branch, as administrative agent, dated as of April 12,
2006, as amended on March 18, 2009, as amended on October 26, 2009, as amended
on March 2, 2010 and as amended on July 8, 2011.

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
2.05.

“Existing Notes” means the Company’s (a) 8.75% Debentures due 2013, (b) 13.875%
Senior Secured Notes due 2014 and (c) 8% Senior Secured Notes due 2016.

“Existing Term Loan Class” has the meaning set forth in Section 2.20(a).

“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.20 that are substantially identical to the Revolving
Commitments of either Class except that such Revolving Commitments may have a
later maturity date and different provision with respect to interest rates and
fees than those applicable to the Revolving Commitments of such Class.

“Extended Term Loans” has the meaning set forth in Section 2.20(a).

“Extending Term Lender” has the meaning provided in Section 2.20(c).

“Extension Election” has the meaning set forth in Section 2.20(c).

“Extension Request” has the meaning provided in Section 2.20(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

-14-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to DBNY on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the Fee Letter, dated as of the Closing Date, by and among
the Arrangers and the Company.

“Financial Covenant Event of Default” has the meaning assigned to such term in
Article VII.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Financials” has the meaning provided in the definition of “Applicable Rate.”

“First Lien Intercreditor Agreement” means an intercreditor agreement,
substantially in the form of Exhibit J (with such changes thereto as are
reasonably acceptable to the Administrative Agent), by and between the
Administrative Agent and the collateral agent for one or more classes of
Refinancing Debt Securities that are intended to be secured by Liens ranking
pari passu with the Liens securing the Obligations.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of
2004, or, in each case, any successor statute thereto.

“Foreign Casualty Event” has the meaning assigned to such term in
Section 2.10(b)(vii).

“Foreign Disposition” has the meaning provided in Section 2.10(b)(vii).

“Foreign Guarantee and Security Agreement” means, collectively as the context
requires, (i) with respect to any Foreign Guarantor, a guarantee agreement in
form reasonably satisfactory to the Administrative Agent, pursuant to which such
Foreign Guarantor shall Guarantee the payment and performance of the Foreign
Obligations and (ii) with respect to each Foreign Loan Party, each security
agreement, pledge agreement or other document reasonably requested by the
Administrative Agent in order to secure the Foreign Obligations by the assets of
such Foreign Loan Party to substantially the same extent as the Obligations are
required to be secured by the U.S. Guarantee and Security Agreement and the
provisions of Section 5.09, together with each other supplement thereto executed
and delivered pursuant to Section 5.09.

“Foreign Guarantors” means (i) each Foreign Subsidiary of the Company that is
party to a Foreign Guarantee and Security Agreement on the Restatement Effective
Date and (ii) each Specified Foreign Subsidiary that becomes a party to the
Foreign Guarantee and Security Agreement after the Restatement Effective Date
pursuant to Section 5.09 or otherwise.

“Foreign Holding Company” means any Domestic Subsidiary (i) substantially all of
the assets of which consist of Equity Interests and Indebtedness issued by
Foreign Subsidiaries of the Company and (ii) which has not incurred any
Indebtedness for money borrowed from any Person other than the Company or a
Subsidiary, other than Guarantees of Indebtedness of Foreign Subsidiaries.

“Foreign Jurisdiction Deposit” means a deposit or Guarantee incurred in the
ordinary course of business and required by any Governmental Authority in a
foreign jurisdiction as a condition of doing business in such jurisdiction.

 

-15-



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender or Issuing Bank that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.

“Foreign Loan Parties” means the Bermuda Borrower and any Foreign Guarantor.

“Foreign Obligations” means all Obligations in respect of (v) any Revolving
Loans and Swingline Loans made to the Bermuda Borrower, (w) any L/C Credit
Extension to the Bermuda Borrower, (x) any fees and expenses relating to the
enforcement of this Agreement or any other Loan Document against any Foreign
Loan Party, (y) any Cash Management Obligations incurred directly by a Foreign
Subsidiary and (z) any Secured Hedge Agreement to which any Foreign Subsidiary
is a party.

“Foreign Secured Parties” means the Administrative Agent, the Revolving Lenders
(solely in respect of Foreign Obligations) and the other holders from time to
time of any Foreign Obligations.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company that
is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Company and the Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the effect of
rendering such person liable for any Indebtedness or other monetary obligation
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.

“Guarantors” means the U.S. Guarantors and the Foreign Guarantors.

 

-16-



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender
(x) on the Restatement Effective Date or (y) at the time it enters into a
Secured Hedge Agreement, in its capacity as a party thereto.

“Honor Date” has the meaning provided in Section 2.05(c)(i).

“Increased Commitments” has the meaning provided in Section 2.19(a).

“Increasing Lender” has the meaning provided in Section 2.19(a).

“Incremental Substitute Indebtedness” means Indebtedness consisting of loans or
debt securities issued or Guaranteed by the U.S. Loan Parties that is designated
by the Company in a certificate of a Responsible Officer of the Company
delivered to the Administrative Agent as “Incremental Substitute Indebtedness”
prior to the date of incurrence; provided that (i) such Indebtedness does not
have a final maturity that is prior to the Term Loan Maturity Date or a Weighted
Average Life to Maturity that is shorter than the Weighted Average Life to
Maturity of the then outstanding Term Loans of any Class, (ii) such Indebtedness
is not secured by a Lien on any assets of the Company or any of its Subsidiaries
except for Liens permitted by Section 6.02(w), (iii) such Indebtedness is not
incurred or Guaranteed by any Subsidiaries that are not U.S. Loan Parties,
(iv) on the date of incurrence of such Indebtedness (x) the Company shall be in
compliance, calculated on a Pro Forma Basis (assuming for this purpose that all
Increased Commitments were fully drawn), with the covenants contained in
Section 6.09 as of the last day of the most recent fiscal quarter of the Company
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b) prior to such time, (v) the aggregate principal amount of Incremental
Substitute Indebtedness incurred following the Restatement Effective Date, when
aggregated with the aggregate amount of all Increased Commitments and
Incremental Term Loans (other than Refinancing Term Loans) established following
the Restatement Effective Date shall not exceed the greater of (A) $150,000,000
and (B) any other amount so long as on a Pro Forma Basis (and assuming all
Increased Commitments were fully drawn) the Senior Secured Net Leverage Ratio as
of the last day of the most recent fiscal quarter of the Company for which
financial statements have been delivered pursuant to Section 5.01(a) or
(b) prior to such time would not exceed 3.00 to 1.0 and (vi) the other terms and
conditions relating to such debt securities or loans (other than interest rates
and call protection) are not in the aggregate materially more restrictive than
the terms of this Agreement as determined in good faith by the Company.

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.19(a).

“Indebtedness” means, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn or paid under all letters of
credit, bankers’ acceptances, bank guaranties and similar obligations issued for
the account of such Person and all unpaid drawings and unreimbursed payments in
respect of such letters of credit, bankers’ acceptances, bank guaranties and
similar obligations, (iii) all indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi) or (vii) of this definition secured by any Lien on
any property owned by such Person, whether or not such indebtedness has been
assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the fair market value of the property to
which such Lien relates as determined in good faith by such Person), (iv) the
aggregate amount of all Capital Lease Obligations of such Person, (v) all
obligations of such Person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Guarantees by such Person of Indebtedness of others,
(vii) all obligations under any Interest Rate Protection Agreement, any Other
Hedging Agreement, Commodity Agreements or under any similar type of agreement
and (viii) obligations arising under Synthetic Leases. Notwithstanding the
foregoing, Indebtedness shall not include trade payables, accrued expenses and
deferred tax and other credits incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

-17-



--------------------------------------------------------------------------------

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning specified in Section 9.12.

“Interest Election Request” means a request by the applicable Borrower (or the
Company on behalf of the applicable Borrower) to convert or continue a Revolving
Borrowing in accordance with Section 2.03.

“Interest Payment Date” means (a) with respect to any Base Rate Loan (including
a Swingline Loan), the last Business Day of each March, June, September and
December, (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) the Restatement Effective Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
or any other period as may be agreed to and is available to all applicable
Lenders, thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurocurrency
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of Section 6.05,(i) the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, and (ii) in the event the Company or
any Subsidiary (an “Initial Investing Person”) transfers an amount of cash or
other Property (the “Invested Amount”) for purposes of permitting the Company or
one or more other Subsidiaries to ultimately make an Investment of the Invested
Amount in the Company, any Subsidiary or any other Person (the Person in which
such Investment is ultimately made, the “Subject Person”) through a series of
substantially concurrent intermediate transfers of the Invested Amount to the
Company or one or more other Subsidiaries other than the Subject Person (each an
“Intermediate Investing Person”), including through the incurrence or repayment
of intercompany Indebtedness, capital contributions or redemptions of Equity
Interests, then, for all purposes of Section 6.05, any transfers of the Invested
Amount to Intermediate Investing Persons in connection therewith shall be
disregarded and such transaction, taken as a whole, shall be deemed to have been
solely an Investment of the Invested Amount by the Initial Investing Person in
the Subject Person and not an Investment in any Intermediate Investing Person.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the Issuing Bank and the Company (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

 

-18-



--------------------------------------------------------------------------------

“Issuing Bank” means DBNY, and any other Lender (subject to such Lender’s
consent) designated by the Company and consented to by the Administrative Agent
that becomes an Issuing Bank, in each case in its capacity as an issuer of
Letters of Credit hereunder, and any successors in such capacity as provided in
Section 9.04. An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. Notwithstanding the foregoing, “Issuing
Bank” with respect to each Existing Letter of Credit shall mean the Person
listed as such on Schedule 2.05.

“knowledge” of any Person, means, except as otherwise set forth in this
Agreement, the actual (but not the constructive or imputed) knowledge of such
Person with any implication of verification or investigation concerning such
knowledge.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.

“L/C Advance” means a U.S. L/C Advance or an Alternative Currency L/C Advance.

“L/C Borrowing” means a U.S. L/C Borrowing or an Alternative Currency L/C
Borrowing.

“L/C Credit Extension” means a U.S. L/C Credit Extension or an Alternative
Currency L/C Credit Extension.

“L/C Disbursement” means a U.S. L/C Disbursement or an Alternative Currency L/C
Disbursement.

“L/C Exposure” means the U.S. L/C Exposure or the Alternative Currency L/C
Exposure.

“L/C Exposure Sublimit” means $75,000,000.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.19 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means a U.S. Letter of Credit or an Alternative Currency
Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Expiration Date” means the day that is five Business Days (or,
in the case of a commercial letter of credit, 30 days) prior to the Revolving
Credit Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“LIBO Rate” means:

(a)        for any Interest Period with respect to a Eurocurrency Borrowing, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “LIBO Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurocurrency Borrowing
being made, continued or converted by DBNY and with a term equivalent to such
Interest Period would be offered by DBNY’s London Branch (or other DBNY branch
or Affiliate) to major banks in the London or other offshore interbank market
for such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and

 

-19-



--------------------------------------------------------------------------------

(b)        for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Deutsche Bank
AG’s London Branch to major banks in the London interbank Eurodollar market at
their request at the date and time of determination.

Notwithstanding the foregoing, the LIBO Rate with respect to any applicable
Interest Period for a Borrowing of Tranche B Term Loans will be deemed to be
1.00% per annum if the LIBO Rate for such Interest Period for such Tranche B
Term Loans calculated pursuant to the foregoing provisions would otherwise be
less than 1.00% per annum

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).

“Loan Documents” means this Agreement, the Collateral Documents, any First Lien
Intercreditor Agreement, any Second Lien Intercreditor Agreement, any Issuer
Documents, each Additional Credit Extension Amendment, any promissory notes
executed and delivered pursuant to Section 2.09(f), the Agency Fee Letter and
any amendments, waivers, supplements or other modifications to any of the
foregoing.

“Loan Parties” means, collectively, the U.S. Loan Parties and the Foreign Loan
Parties.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or
L/C Disbursement denominated in Dollars to, or for the account of, the
applicable Borrower and (ii) local time at the place of the relevant Loan,
Borrowing or L/C Disbursement (or such earlier local time as is necessary for
the relevant funds to be received and transferred to the Administrative Agent
for same day value on the date the relevant reimbursement obligation is due) in
the case of a Loan, Borrowing or L/C Disbursement which is denominated in an
Alternative Currency or which is made to, or for the account of, the Bermuda
Borrower.

“Mandatory Cost” means, in the case of any Loan denominated in a currency other
than Dollars, the cost imputed to each Lender of compliance with any reserve
asset requirements of the European Central Bank.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Company and its Subsidiaries
taken as a whole, (b) the validity or enforceability against the Loan Parties of
the Loan Documents, taken as a whole, (c) the material rights and remedies of
the Administrative Agent or any Lender under the Loan Documents, taken as a
whole, or (d) the ability of the Loan Parties, taken as a whole, to perform
their material obligations under the Loan Documents, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Company and its Subsidiaries in an aggregate
principal amount exceeding $25,000,000.

“Material Real Property” means (i) as of the Restatement Effective Date, any
real property owned by a Loan Party listed on Schedule 3.05 and (ii) at all
times after the Restatement Effective Date, any real property acquired by any
Loan party with a fair market value as of such date in excess of $10,000,000.

 

-20-



--------------------------------------------------------------------------------

“Material Subsidiary” means any Subsidiary (or group of Subsidiaries as to which
a specified condition applies) that would be a “significant subsidiary” under
Rule 1-02(w) of Regulation S-X.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any agreement, including but not limited to, mortgages, deeds
of trust, trust deeds, and deeds to secure debt, as the same may be amended from
time to time, made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties substantially in the form
of Exhibit H (with such changes as may be customary to account for local Law
matters or as otherwise may be reasonably satisfactory to the Administrative
Agent) encumbering a Mortgaged Property.

“Mortgaged Property” means each parcel of real property (together with all
improvements and fixtures thereon and rights appurtenant thereto) required to be
encumbered by a Mortgage pursuant to Section 5.09.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means (a) with respect to any Asset Sale or any Casualty
Event, an amount equal to (i) the sum of cash and Cash Equivalents received in
connection with such Asset Sale or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by the Company or any
Subsidiary) less (ii) the sum of (A) reasonable transaction costs (including,
without limitation, any underwriting, brokerage or other customary selling
commissions, reasonable legal, advisory and other fees and expenses (including
title and recording expenses), associated therewith and sales, VAT and transfer
taxes arising therefrom), (B) with respect to any Asset Sale, payments of
unassumed liabilities relating to the assets sold or otherwise disposed of at
the time of, or within 30 days after, the date of such Asset Sale, (C) the
amount of such gross cash proceeds required to be used to permanently repay any
Indebtedness (other than Indebtedness owed to the Lenders pursuant to this
Agreement or which is secured by Liens permitted by Section 6.02(w)) which is
secured by the respective assets which were subject to such Asset Sale or
Casualty Event, (D) the estimated net marginal increase in income taxes which
will be payable by the Company consolidated group or any Subsidiary of the
Company with respect to the fiscal year in which such Asset Sale or Casualty
Event occurs as a result of such Asset Sale or Casualty Event; and in the event
of any such Asset Sale or Casualty Event of assets owned by a non-wholly owned
Subsidiary, the proportionate share thereof attributable to minority interests
(based upon such Persons’ relative holdings of Equity Interests in such
Subsidiary); provided, however, that such cash and Cash Equivalents shall not
include any portion thereof which the Company determines in good faith should be
reserved for post-closing adjustments (to the extent the Company delivers to the
Lenders a certificate signed by its chief financial officer or treasurer,
controller or chief accounting officer as to such determination), it being
understood and agreed that on the day that all such post-closing adjustments
have been determined (which shall not be later than six months following the
date of the respective Asset Sale), the amount (if any) by which the reserved
amount in respect of such Asset Sale exceeds the actual post-closing adjustments
payable by the Company or any of its Subsidiaries shall constitute Net Cash
Proceeds on such date received by the Company and/or any of its Subsidiaries
from such sale or other disposition.

“Non-Extension Notice Date” has the meaning set forth in Section 2.05(b)(iii).

“Note” means a promissory note made by the applicable Borrower in favor of a
Lender evidencing Loans made by such Lender to such Borrower, substantially in
the form of Exhibit B or Exhibit C, as applicable.

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
other monetary obligations of any of the Loan Parties to any of the Lenders,
their Affiliates and the Administrative Agent, individually or collectively,
existing on the Restatement Effective Date or arising thereafter (direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured) arising or incurred under the
Original Credit Agreement, this Agreement or any of the other Loan Documents

 

-21-



--------------------------------------------------------------------------------

or any Secured Hedge Agreement or Cash Management Obligation (including under
any of the Loans made or reimbursement or other monetary obligations incurred or
any of the Letters of Credit or other instruments at any time evidencing any
thereof), in each case whether now existing or hereafter arising, whether all
such obligations arise or accrue before or after the commencement of any
bankruptcy, insolvency or receivership proceedings (and whether or not such
claims, interest, costs, expenses or fees are allowed or allowable in any such
proceeding). Notwithstanding the foregoing, “Obligations” shall not include any
Excluded Swap Obligation.

“OID” has the meaning assigned in Section 2.19(a).

“Original Credit Agreement” has the meaning provided in the introductory
paragraphs hereto.

“Original Currency” has the meaning assigned in Section 2.17(a).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the Issuing Bank, or the
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of DBNY in the applicable offshore interbank
market for such currency to major banks in such interbank market.

“Participant” has the meaning set forth in Section 9.04(d).

“Participant Register” has the meaning set forth in Section 9.04(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“Patriot Act” has the meaning provided in Section 9.13.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Annex 2 to the U.S.
Guarantee and Security Agreement or any other form approved by the
Administrative Agent.

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate containing any information not included in the Perfection
Certificate delivered to the Administrative Agent on the Closing Date (or in any
previously delivered Perfection Certificate Supplement) with respect to matters
required by Sections 1(a), (2), (4), (5), (6), (8), (9), (10) and (11) of the
Perfection Certificate.

 

-22-



--------------------------------------------------------------------------------

“Permitted Acquisition” means (i) the purchase or other acquisition, in one or
more series of transactions, of property and assets or businesses of any Person
or of assets constituting a business unit, a line of business or division of
such Person, or Equity Interests in a Person that, upon the consummation
thereof, will be a Subsidiary of the Company (including as a result of a merger
or consolidation) or (ii) any Investment in any Subsidiary (including by a
merger or consolidation of existing Subsidiaries); provided that the following
conditions are satisfied to the extent applicable:

(a)         to the extent required by Section 5.09, each applicable Loan Party
and any such newly created or acquired Subsidiary shall have complied with the
requirements of Section 5.09, within the times specified therein;

(b)         the aggregate amount of Investments (without duplication for any
Investment made through a series of Investments) made by U.S. Loan Parties in
Persons that are not U.S. Loan Parties prior to any such Investment, and do not
become U.S. Loan Parties in connection therewith (excluding assets acquired in
exchange for shares of common stock of the Company) does not exceed
$100,000,000;

(c)         the acquired Property, business or Person is in a business permitted
under Section 6.12;

(d)         the Company shall be in compliance, calculated on a Pro Forma Basis
(assuming for this purpose that all Increased Commitments were fully drawn),
with the covenants contained in Section 6.09 as of the last day of the most
recent fiscal quarter of the Company for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) prior to such time and at the time
of and immediately after giving effect thereto, no Event of Default shall have
occurred and be continuing; and

(e)         the Company shall have delivered to the Administrative Agent, for
the benefit of the Lenders, no later than five (5) Business Days after the date
on which any such purchase or other acquisition is consummated, a certificate of
a Financial Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition (or within the time periods
required by Section 5.09).

“Permitted Business” means any business which (i) is the same, similar,
ancillary or reasonably related to the business in which the Company or any of
its Subsidiaries was engaged immediately prior to the Closing Date and prior to
giving effect to the Closing Date Asset Sale or (ii) is conducted by any Person
acquired pursuant to a Permitted Acquisition and which does not qualify as a
“Permitted Business” pursuant to preceding clause (i), so long as (x) such
business represents an immaterial portion of the businesses acquired pursuant to
such Permitted Acquisition and (y) such business is sold or otherwise disposed
of as soon as reasonably practicable following the consummation of such
Permitted Acquisition (but, in any event, within one year following such
Permitted Acquisition).

“Permitted Encumbrances” means:

(a)         Liens imposed by law for taxes, assessments or other governmental
charges that are not overdue for a period of more than thirty (30) days or are
being contested in compliance with Section 5.04;

(b)         carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other like Liens imposed by law, arising
in the ordinary course of business and securing obligations that are not overdue
by more than sixty (60) days or are being contested in compliance with
Section 5.04;

(c)        (i) Liens, pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations or employment laws or to secure other
public, statutory or regulatory obligations (including to support letters of
credit or bank guarantees) and (ii) Liens, pledges or deposits in the ordinary
course of business securing liability for premiums or reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
insurance to the Company or any Subsidiary;

 

-23-



--------------------------------------------------------------------------------

(d)         Liens or deposits to secure the performance of bids, trade
contracts, governmental contracts, tenders, statutory bonds, leases, statutory
obligations, surety, stay, customs, appeal and replevin bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations), in each case in the ordinary course of business;

(e)         Liens in respect of judgments, decrees, attachments or awards that
do not constitute an Event of Default under clause (k) of Article VII;

(f)         easements, restrictions (including zoning restrictions),
rights-of-way, covenants, licenses, encroachments, protrusions and similar
encumbrances and minor title defects affecting real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially interfere with the ordinary conduct of
business of the Company or any Subsidiary; and

(g)         any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease, sublease, license or sublicense entered into by the
Company or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means David H. Murdock, a Qualified Trust and any
majority-owned and controlled Affiliate of David H. Murdock or a Qualified
Trust.

“Permitted Receivables Facility” means the receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale or pledge by Foreign Subsidiaries of the Company (other than Foreign Loan
Parties) and/or one or more other Receivables Sellers of Permitted Receivables
Facility Assets (thereby providing financing to the Company and the Receivables
Sellers) to the Receivables Entity (either directly or through another
Receivables Seller), which in turn shall sell or pledge interests in the
respective Permitted Receivables Facility Assets to third-party lenders or
investors pursuant to the Permitted Receivables Facility Documents (with the
Receivables Entity permitted to issue notes or other evidences of Indebtedness
secured by Permitted Receivables Facility Assets or investor certificates,
purchased interest certificates or other similar documentation evidencing
interests in the Permitted Receivables Facility Assets) in return for the cash
used by the Receivables Entity to purchase the Permitted Receivables Facility
Assets from the applicable Foreign Subsidiaries and/or the respective
Receivables Sellers.

“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of the Foreign Subsidiaries of the Company
(other than any Foreign Loan Party) which are transferred or pledged to the
Receivables Entity pursuant to the Permitted Receivables Facility and any
related Permitted Receivables Related Assets which are also so transferred or
pledged to the Receivables Entity and all proceeds thereof and (ii) loans to any
Foreign Subsidiary of the Company (other than a Foreign Loan Party) secured by
Receivables (whether now existing or arising in the future) of any Foreign
Subsidiary which are made pursuant to the Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, or the issuance of notes or
other evidence of Indebtedness secured by such notes, all of which documents and
agreements shall be in form and substance reasonably customary for transactions
of this type, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as (in
the good faith determination of the Company) either (i) the terms as so amended,
modified, supplemented, refinanced or replaced are reasonably customary for
transactions of this type or (ii)(x) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Company or any of its Subsidiaries that, taken as a whole,
are more restrictive in any material respect than those in existence immediately
prior to any such amendment, modification, supplement, refinancing or
replacement as determined by the Company in good faith and (y) any such
amendments, modifications, supplements, refinancings or replacements are not
adverse in any material respect to the interests of the Lenders as determined by
the Company in good faith.

 

-24-



--------------------------------------------------------------------------------

“Permitted Receivables Related Assets” means any assets that are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving receivables similar
to Receivables and any collections or proceeds of any of the foregoing.

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
amendment, modification, refinancing, refunding, renewal, replacement or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, replaced or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and, solely in the
case of the Indebtedness and facilities set forth in Schedule 6.01, by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to Permitted Refinancing Indebtedness in respect of Indebtedness
permitted pursuant to Section 6.01(b), Section 6.01(e) and Section 6.01(q), such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the earlier of (x) the final maturity
date of the Indebtedness so modified, refinanced, refunded, renewed, replaced or
extended and (y) the date which is six months after the Term Loan Maturity Date,
(c) other than with respect to Permitted Refinancing Indebtedness in respect of
Indebtedness permitted pursuant to Section 6.01(e), such modification,
refinancing, refunding, renewal, replacement or extension has a Weighted Average
Life to Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (d) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms, taken as a whole, at least as favorable to the Lenders (in the good
faith determination of the Borrower) as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the one-year anniversary of the date on which such Permitted
Acquisition is consummated.

“Pro Forma Adjustment” means, for any applicable period of measurement that
includes all or any part of a fiscal quarter included in the Post-Acquisition
Period, with respect to the Consolidated EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Company, the pro forma
increase or decrease in such Consolidated EBITDA, projected by the Company in
good faith as a result of (a) actions that have been taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of the Company and its Subsidiaries and, in each case, which are
expected to have a continuing impact on the consolidated financial results of
the Company, calculated assuming that such actions had been taken on, or such
costs had been incurred since, the first day of such period; provided that any
such pro forma increase or decrease to such Consolidated EBITDA shall be without
duplication for cost savings or additional costs already included in such
Consolidated EBITDA for such period of measurement.

“Pro Forma Basis” means with respect to compliance with any test covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
described in the definition

 

-25-



--------------------------------------------------------------------------------

of “Specified Transaction”, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness and (c) any
Indebtedness incurred or assumed by the Company or any of the Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to clause (A) above (but without duplication thereof), the foregoing
pro forma adjustments may be applied to any such test or covenant solely to the
extent that such adjustments are (x) consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are in the good faith determination of the Company reasonably
identifiable and factually supportable and (y) expected to have a continuing
impact on the consolidated financial results of the Company.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Public Lender” has the meaning assigned in Section 5.01.

“Qualified Equity Interests” means Equity Interests of the Company other than
Disqualified Equity Interests.

“Qualified Trust” means the David H. Murdock Living Trust, dated May 28, 1986,
as amended or another trust established by Mr. Murdock to hold and control the
Company’s common stock and, in each case, the remainder of his estate in the
event of his death, so long as any such trust described above is at all times
controlled by David H. Murdock or by a majority of experienced business persons
and is not controlled by members of Mr. Murdock’s family.

“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from sales of goods, leases of goods or
the rendition of services rendered no matter how evidenced whether or not earned
by performance).

“Receivables Entity” means a wholly owned Subsidiary of the Company which
engages in no activities other than in connection with the financing of
Receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Company or any other Subsidiary of the Company (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness))
pursuant to Standard Securitization Undertakings, (ii) is recourse to or
obligates the Company or any other Subsidiary of the Company in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither the Company nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Company or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Company (as determined by the Company in good faith), and (c) to which
neither the Company nor any other Subsidiary of the Company has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results. Any such designation shall be
evidenced to the Administrative Agent by filing with the Administrative Agent an
officer’s certificate of the Company certifying that, to the best of such
officer’s knowledge and belief after consultation with counsel, such designation
complied with the foregoing conditions.

“Receivables Sellers” means any Foreign Subsidiary of the Company (other than
Foreign Loan Parties or Receivables Entities) that are from time to time party
to the Permitted Receivables Facility Documents.

“Refinanced Term Loans” has the meaning assigned to such term in Section 9.02.

 

-26-



--------------------------------------------------------------------------------

“Refinancing Debt Securities” means any Indebtedness consisting of debt
securities incurred or Guaranteed by U.S. Loan Parties following the Restatement
Effective Date that are designated by the Company in a certificate of a
Responsible Officer of the Company delivered to the Administrative Agent as
“Refinancing Debt Securities”; provided that (i) such debt securities do not
mature or have scheduled amortization or scheduled payments of principal and is
not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than customary offers to repurchase upon a change of control,
asset sale or casualty event and customary acceleration rights after an event of
default) prior to the date that is six months after the Term Loan Maturity Date,
(ii) such Indebtedness is not secured by any assets of the Company or any of its
Subsidiaries except for Liens permitted by Section 6.02(w), (iii) such debt
securities are not incurred or Guaranteed by any Subsidiaries that are not U.S.
Loan Parties, and (iv) the other terms and conditions relating to such debt
securities or loans (other than interest rates and call protection) are not in
the aggregate materially more restrictive than the terms of this Agreement as
determined in good faith by the Company.

“Refinancing Indebtedness” means (i) any Refinancing Term Loans and (ii) any
Refinancing Debt Securities.

“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Company as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Company delivered to the Administrative Agent on
or prior to the date of incurrence.

“Register” has the meaning set forth in Section 9.04(c).

“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Replacement Term Loans” has the meaning assigned to such term in Section 9.02.

“Repricing Transaction” means except in connection with a Change of Control, the
prepayment or refinancing of all or a portion of the Tranche B Term Loans with
the incurrence by any Loan Party of any long-term bank debt financing having an
effective interest cost or weighted average yield (as reasonably determined by
the Administrative Agent consistent with generally accepted financial practice
and, in any event, excluding any arrangement or commitment fees in connection
therewith) that is less than the interest rate for or weighted average yield (as
determined by the Administrative Agent on the same basis) of the Tranche B Term
Loans being prepaid or refinanced, including without limitation, as may be
effected through any amendment to this Agreement relating to the interest rate
for, or weighted average yield of, the Tranche B Term Loans.

“Required Alternative Currency Revolving Lenders” means, at any time, Lenders
having Alternative Currency Revolving Credit Exposures and unused Alternative
Currency Revolving Commitments representing more than 50% of the sum of the
total Alternative Currency Revolving Credit Exposures and unused Alternative
Currency Revolving Commitments at such time; provided that the Alternative
Currency Revolving Commitment of, and the portion of the Alternative Currency
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Alternative Currency Required
Revolving Lenders.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time; provided that the Commitment of, and the
portion of the Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, at any time, Lenders having more than 50% of
(a) the aggregate Revolving Commitments or (b) after the termination or
expiration of the Revolving Commitments, the aggregate Revolving Credit
Exposure; provided that the Revolving Commitments and the Revolving Credit
Exposure of any Defaulting Lender shall be excluded for the purposes of making a
determination of Required Revolving Lenders.

 

-27-



--------------------------------------------------------------------------------

“Required U.S. Revolving Lenders” means, at any time, Lenders having U.S.
Revolving Credit Exposures and unused U.S. Revolving Commitments representing
more than 50% of the sum of the total U.S. Revolving Credit Exposures and unused
U.S. Revolving Commitments at such time; provided that the U.S. Revolving
Commitment of, and the portion of the U.S. Revolving Credit Exposure held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required U.S. Revolving Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer of a Borrower. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restatement Effective Date Tranche B Term Loan Commitment” means, as to any
Lender, the obligation of such Lender, if any, to make a Tranche B Term Loan to
the Company pursuant to Section 2.01(d) as such commitment may be (a) reduced
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Restatement Effective Date
Tranche B Term Loan Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lenders shall have assumed a
Restatement Effective Date Tranche B Term Loan Commitment, as applicable. The
initial aggregate amount of the Lenders’ Restatement Effective Date Tranche B
Term Loan Commitments is $175,000,000.

“Restatement Effective Date” means the date on which each of the conditions set
forth in Section 4.03 is satisfied.

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)) with
respect to any Equity Interests in the Company, or any payment (whether in cash,
securities or other property (other than Qualified Equity Interests)), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in the Company or any option, warrant or other right to acquire any
such Equity Interests in the Borrower.

“Retained Excess Cash Flow Amount” shall initially be $0, which amount shall be
(A) increased on each Excess Cash Flow Payment Date so long as any repayment
required pursuant to Section 2.10(b)(iv) has been made, by an amount equal to
the Excess Cash Flow for the immediately preceding Excess Cash Flow Payment
Period multiplied by a percentage equal to (x) 100% minus (y) the Applicable
Prepayment Percentage, and (B) reduced (but not below $0) on each Excess Cash
Flow Payment Date where Excess Cash Flow for the immediately preceding Excess
Cash Flow Payment Period is a negative number, by such amount.

“Returns” has the meaning provided in Section 3.09.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the Issuing
Bank under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Administrative Agent or the Issuing Bank shall
determine or the Required Lenders shall require.

“Revolving Commitment” means a U.S. Revolving Commitment or an Alternative
Currency Commitment.

“Revolving Credit Exposure” means the U.S. Revolving Credit Exposure or the
Alternative Currency Credit Exposure.

“Revolving Credit Maturity Date” means April 1, 2018.

 

-28-



--------------------------------------------------------------------------------

“Revolving Lender” means a U.S. Revolving Lender or an Alternative Currency
Revolving Lender.

“Revolving Loan” means a U.S. Revolving Loan or an Alternative Currency
Revolving Loan.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw—Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the Issuing Bank, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement, in form
reasonably acceptable to the Administrative Agent, by and between the
Administrative Agent and the collateral agent for one or more classes of
Indebtedness that is intended to be secured by Liens ranking junior to the Liens
securing the Obligations providing that, inter alia, (i) the Liens securing
Obligations rank prior to the Liens securing such other Indebtedness, (ii) all
amounts received in connection with any enforcement action with respect to any
Collateral or in connection with any United States or foreign bankruptcy,
liquidation or insolvency proceeding shall first be applied to repay all
Obligations (whether or not allowed in any such proceeding) prior to being
applied to the obligations in respect of such other Indebtedness and (iii) until
the repayment of the Obligations in full and termination of commitments
hereunder (subject to customary limitations with respect to contingent
obligations and other customary qualifications) the Administrative Agent shall
have the sole right to take enforcement actions with respect to the Collateral.

“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between any Loan Party or any Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Bank, the Lenders, the Hedge Banks, the Cash Management Banks, any Affiliate of
a Lender to which Obligations are owed and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Article VIII.

“Senior Secured Net Leverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Total Net Indebtedness as of the last day of such Test Period
(but excluding for this purpose any Indebtedness that is not a Capitalized Lease
Obligation or secured by any assets of the Borrower or any Subsidiary) to
(b) Consolidated EBITDA for such Test Period.

“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provision and that are designated as part of such
“series” pursuant to the applicable Additional Credit Extension Amendment.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

-29-



--------------------------------------------------------------------------------

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“specified currency” has the meaning assigned in Section 2.21.

“Specified Domestic Subsidiary” means each wholly owned Domestic Subsidiary of
the Company other than (i) any Foreign Holding Company, (ii) any Receivables
Entity, (iii) any Domestic Subsidiary that is a direct or indirect Subsidiary of
a Foreign Subsidiary and (iv) any Domestic Subsidiary that on a consolidated
basis with its Subsidiaries did not have consolidated revenues in excess of 1%
of the Company’s consolidated revenues for the most recently ended four fiscal
quarter period of the Company for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) and did not have consolidated total assets in
excess of 1% of Consolidated Total Assets as of the most recently ended fiscal
quarter of the Company for which financial statements have been delivered on or
prior to the Restatement Effective Date or pursuant to Section 5.01(a) or (b);
provided that upon any wholly owned Domestic Subsidiary ceasing to meet the
requirements of one or more of clauses (i) through (v) of this definition, the
Company shall be deemed to have acquired a Specified Domestic Subsidiary at such
time and shall cause such Domestic Subsidiary to comply with the applicable
provisions of Section 5.09.

“Specified Foreign Subsidiary” means each wholly owned Foreign Subsidiary of the
Company that is organized under the laws of Bermuda other than (v) any Foreign
Subsidiary to the extent the provision of a guarantee and/or the granting of
security over assets by such Foreign Subsidiary could reasonably be expected to
result in adverse tax consequences (as determined in good faith by the Company
and notified in writing to the Administrative Agent), (w) any Foreign Subsidiary
that is prohibited by Law from becoming a Foreign Guarantor and/or granting
security over its assets, (x) any Foreign Subsidiary to the extent that becoming
a Foreign Guarantor and/or granting security over its assets would result in a
breach of the fiduciary duties of the directors of such Foreign Subsidiary or
could reasonably be expected to result in personal or criminal liability of any
director, in each case, as determined in good faith by the Company and notified
in writing to the Administrative Agent, (y) any Foreign Subsidiary that on a
consolidated basis with its Subsidiaries did not have consolidated revenues in
excess of 1% of the Company’s consolidated revenues for the most recently ended
four fiscal quarter period of the Company for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) and did not have consolidated
total assets in excess of 1% of Consolidated Total Assets as of the most
recently ended fiscal quarter of the Company for which financial statements have
been delivered on or prior to the Restatement Effective Date or pursuant to
Section 5.01(a) or (b) and (z) any Foreign Subsidiary to the extent the cost of
complying with legal requirements to obtain such Foreign Guarantee are, in the
reasonable determination of the Administrative Agent (in consultation with the
Company), excessive in relation to the value to be afforded to the Lenders
thereby; provided that, upon any such Foreign Subsidiary ceasing to meet the
requirements of one or more of subclauses (v) through (z) of this definition,
the Company shall be deemed to have acquired a Specified Foreign Subsidiary at
such time and shall cause such Foreign Subsidiary to comply with the applicable
provisions of Section 5.09. Any Guarantee provided by a Specified Foreign
Subsidiary under any Foreign Guarantee and Security Agreement shall be limited
to the extent required by Law.

“Specified Indebtedness” means any Indebtedness incurred in reliance on
Section 6.01(w).

“Specified Transaction” means, with respect to any Test Period, any of the
following events occurring during such Test Period or, except for purposes of
determining the Applicable Rate or whether an Event of Default has occurred
under Section 6.09, after the first day of such Test Period and on or prior to
the applicable date of determination: (i) any Investment by the Company or any
Subsidiary in any Person (including in connection with a Permitted Acquisition)
other than a Person that was a Subsidiary on the first day of such period or
business unit, in either case, involving the acquisition of an identifiable
stream of EBITDA (as determined in good faith by the Company) and involving
consideration paid by the Company or any Subsidiary in excess of $30,000,000,
(ii) any Asset Sale or Casualty Event, in each case, resulting in the loss of an
identifiable stream of EBITDA (as determined in good faith by the Company) and
involving assets with a fair market value in excess of $30,000,000, (iii) any
incurrence or repayment of Indebtedness with a principal amount in excess of
$15,000,000 (in each case, other than Revolving Loans, Swingline Loans and
borrowings and repayments of Indebtedness in the ordinary course of business
under revolving credit facilities except to the extent there is a reduction in
the related Revolving Commitments or other revolving credit commitment) and
(iv) any Restricted Payment involving consideration paid by the Company or any
Subsidiary in excess of $15,000,000.

 

-30-



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Issuing Bank
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the Issuing Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

“Subsidiary” means any subsidiary of the Company.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Lender” means DBNY, in its capacity as lender of Swingline Loans
hereunder, or any successor swingline lender hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Loan Notice” means a notice of a Swingline Loan Borrowing pursuant to
Section 2.04, which if in writing, shall be substantially in the form of Exhibit
F.

“Swingline Loan Sublimit” means $50,000,000.

“Synthetic Lease” means a lease transaction under which the parties intend that
(i) the lease will be treated as an “operating lease” by the lessee and (ii) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

-31-



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Lender” means a Tranche B Term Lender or a Lender holding Incremental Term
Loans or Extended Term Loans of any series.

“Term Loan Maturity Date” means April 1, 2020.

“Term Loans” means the Tranche B Term Loans, the Incremental Term Loans of each
series and the Extended Term Loans of each series, collectively.

“Term Loan Standstill Period” has the meaning assigned to such term in Article
VII.

“Test Period” means the period of four fiscal quarters of the Company ending on
a specified date.

“Tranche B Closing Fee” has the meaning assigned to such term in
Section 2.01(a).

“Tranche B Term Lender” means a Lender with a Restatement Effective Date Tranche
B Term Loan Commitment, Tranche B Term Loan Commitment or holding Tranche B Term
Loans.

“Tranche B Term Loan” means a loan made pursuant to Section 2.01(a) or (d).

“Tranche B Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan pursuant to
Section 2.01(a) of the Original Credit Agreement on the Closing Date. The
initial aggregate amount of the Lenders’ Tranche B Term Loan Commitments on the
Closing Date was $500,000,000.

“Transactions” means the Closing Date Asset Sale, the execution, delivery and
performance by the Loan Parties of this Agreement and the other Loan Documents,
the borrowing of Loans on the Closing Date, the use of the proceeds thereof to
repay in full the Existing Credit Agreements and to discharge the Existing Notes
and the payment of fees in connection therewith.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency or the Base Rate.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York.

“Unreimbursed Amount” has the meaning set forth in Section 2.05(c)(i).

“U.S. Guarantee and Security Agreement” means, collectively, the U.S. Guarantee
and Security Agreement executed by the U.S. Loan Parties on the Closing Date,
together with each other security agreement supplement executed and delivered
pursuant to Section 5.09 by any U.S. Guarantor.

“U.S. Guarantor” means (a) each Subsidiary that is party to the U.S. Guarantee
and Security Agreement on the Restatement Effective Date and (b) each Domestic
Subsidiary that becomes a party to the U.S. Guarantee and Security Agreement
after the Restatement Effective Date pursuant to Section 5.09 or otherwise.

“U.S. L/C Advance” means, with respect to each U.S. Revolving Lender, such U.S.
Revolving Lender’s funding of its participation in any U.S. L/C Borrowing in
accordance with its Applicable Percentage. All U.S. L/C Advances shall be
denominated in Dollars.

“U.S. L/C Borrowing” means an extension of credit resulting from a U.S. L/C
Disbursement under any U.S. Letter of Credit which has not been reimbursed on
the date when made or refinanced as Base Rate Revolving Borrowing. All U.S. L/C
Borrowings shall be denominated in Dollars.

 

-32-



--------------------------------------------------------------------------------

“U.S. L/C Credit Extension” means, with respect to any U.S. Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.

“U.S. L/C Disbursement” means a payment made by an Issuing Bank pursuant to a
U.S. Letter of Credit.

“U.S. L/C Exposure” means, at any time, the sum of (a) the aggregate Outstanding
Amount of all U.S. Letters of Credit at such time plus (b) the aggregate
Outstanding Amount of all U.S. L/C Disbursements, including Unreimbursed
Amounts, that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The U.S. L/C Exposure of any U.S. Revolving Lender at any time shall
be its Applicable Percentage of the total U.S. L/C Exposure at such time. For
purposes of computing the amount available to be drawn under any U.S. Letter of
Credit, the amount of such U.S. Letter of Credit shall be determined in
accordance with Section 1.11. For all purposes of this Agreement, if on any date
of determination an U.S. Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such U.S. Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“U.S. Letter of Credit” means a Letter of Credit issued pursuant to
Section 2.05(a)(i)(x).

“U.S. Loan Parties” means the Company and the U.S. Guarantors.

“U.S. Revolving Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make U.S. Revolving Loans and to acquire
participations in U.S. Letters of Credit and U.S. Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s U.S. Revolving Credit Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08, (b) increased from
time to time pursuant to Section 2.19 and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04 of
this Agreement. The initial amount of each Lender’s U.S. Revolving Commitment is
set forth on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its U.S. Revolving Commitment, as applicable. The
initial aggregate amount of the Lenders’ U.S. Revolving Commitments on the
Restatement Effective Date is $95,000,000.

“U.S. Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of such Lender’s outstanding U.S. Revolving Loans and its U.S. L/C
Exposure and U.S. Swingline Exposure at such time.

“U.S. Revolving Lender” means each Lender that has a U.S. Revolving Commitment
or that holds U.S. Revolving Credit Exposure.

“U.S. Revolving Loan” means a Loan made pursuant to Section 2.01(b).

“U.S. Swingline Exposure” means, at any time, the aggregate principal amount of
all U.S. Swingline Loans outstanding at such time. The U.S. Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total U.S.
Swingline Exposure at such time.

“U.S. Swingline Loan” means a Loan made pursuant to Section 2.04 as a “U.S.
Swingline Loan.”

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign na tionals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

-33-



--------------------------------------------------------------------------------

“Yield” for any Indebtedness on any date of determination will be the internal
rate of return on such Indebtedness determined by the Administrative Agent
utilizing (a) the greater of (i) if applicable, any “LIBOR floor” applicable to
such Indebtedness on such date and (ii) the forward LIBOR curve (calculated on a
quarterly basis) as calculated by the Administrative Agent in accordance with
its customary practice during the period from such date to the final maturity
date of such Indebtedness; (b) the applicable margin for such Indebtedness on
such date; and (c) the issue price of such Indebtedness (after giving effect to
any original issue discount or upfront fees paid to the market in respect of
such Indebtedness (converted to interest margin based on an assumed four year
weighted average life) but excluding customary arranger, underwriting,
structuring, syndication or other fees not paid to the lenders providing such
Indebtedness generally).

SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “U.S.
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency U.S. Revolving Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency U.S.
Revolving Borrowing”).

SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, refinanced, restated, replaced or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement except that any reference to a Schedule where no Schedule to this
Agreement has been attached shall be a reference to a Schedule to the Original
Credit Agreement (with any such Schedule to the Original Credit Agreement being
deemed to be incorporated by reference herein) and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights

SECTION 1.04.     Accounting Terms; GAAP.

(a)        Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that (i) if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Restatement
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose (or with
respect to an amendment to the computation of any ratio set forth in
Section 6.09, at the request of the Required Revolving Lenders)), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (ii) notwithstanding anything in GAAP to the
contrary, for purposes of all financial calculations hereunder, the amount of
any Indebtedness outstanding at any time shall be the stated principal amount
thereof (except to the extent such Indebtedness provides by its terms for the
accretion of principal, in which case the amount of such Indebtedness at any
time shall be its accreted amount at such time).

 

-34-



--------------------------------------------------------------------------------

(b)         Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant or the compliance with or
availability of any basket contained in this Agreement, the Consolidated
Leverage Ratio, the Consolidated Net Leverage Ratio and the Consolidated
Interest Coverage Ratio shall be calculated with respect to such period on a Pro
Forma Basis.

(c)         Notwithstanding anything to the contrary herein, any change in GAAP
following the Restatement Effective Date that would result in a change in
whether any lease was required to be treated as an operating lease or
capitalized lease shall be disregarded for all purposes of this Agreement.

SECTION 1.05.     Payments on Business Days. When the payment of any Obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Loans, if such extension would cause any such payment
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.

SECTION 1.06.     Rounding. Any financial ratios required to be maintained by
the Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.07.     Additional Alternative Currencies.

(a)         The Company may from time to time request that Alternative Currency
Revolving Loans be made and/or Alternative Currency Letters of Credit be issued
in a currency other than Dollars and those specifically listed in the definition
of “Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Alternative Currency Revolving Loans, such request shall be
subject to the approval of the Administrative Agent and each of the Alternative
Currency Revolving Lenders; and in the case of any such request with respect to
the issuance of Alternative Currency Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the applicable Issuing
Bank.

(b)         Any such request shall be made to the Administrative Agent not later
than 1:00 p.m., twenty (20) Business Days prior to the date of the desired
Credit Event (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Alternative Currency
Letters of Credit, the Issuing Bank, in its or their sole discretion). In the
case of any such request pertaining to Alternative Currency Revolving Loans, the
Administrative Agent shall promptly notify each Alternative Currency Revolving
Lender thereof; and in the case of any such request pertaining to Alternative
Currency Letters of Credit, the Administrative Agent shall promptly notify
Issuing Bank thereof. Each Alternative Currency Revolving Lender (in the case of
any such request pertaining to Alternative Currency Revolving Loans) or the
applicable Issuing Bank (in the case of a request pertaining to Alternative
Currency Letters of Credit) shall notify the Administrative Agent, not later
than 1:00 p.m., ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Alternative Currency
Revolving Loans or the issuance of Alternative Currency Letters of Credit, as
the case may be, in such requested currency.

(c)         Any failure by an Alternative Currency Revolving Lender or an
Issuing Bank, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Alternative Currency Revolving Lender or such Issuing Bank, as the case may
be, to permit Alternative Currency Revolving Loans to be made or Alternative
Currency Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Lenders consent to making Alternative
Currency Revolving Loans in such requested currency, the Administrative Agent
shall so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Alternative Currency Revolving Loans; and if the Administrative Agent and the
applicable Issuing Bank consent to the issuance of Alternative Currency Letters
of Credit in such requested currency, the Administrative Agent shall so notify
the Company and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Alternative Currency
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Company.

 

-35-



--------------------------------------------------------------------------------

SECTION 1.08.     Change of Currency.

(a)         Each obligation of the Company to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b)         Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c)         Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

SECTION 1.09.     Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

SECTION 1.10.     Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

SECTION 1.11.     Exchange Rates; Currency Equivalents.

(a)         The Administrative Agent or the applicable Issuing Bank, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Events and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the applicable Issuing
Bank, as applicable.

(b)         Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Loan or Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be.

SECTION 1.12.     Effect of Restatement. This Agreement amends, restates and
supersedes the Original Credit Agreement. Nothing in this Agreement shall
constitute a novation of any Obligations outstanding under the Original Credit
Agreement prior to the Restatement Effective Date and, to the extent not paid on
the Restatement Effective Date, all Loans, Letters of Credit and other
Obligations outstanding under the Original Credit Agreement shall remain
outstanding as Loans, Letters of Credit and such other Obligations under this
Agreement.

 

-36-



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01.     Commitments.

(a)         Each Lender having a Tranche B Term Loan Commitment severally made a
loan (a “Tranche B Term Loan”) on the Closing Date to the Company in Dollars in
an amount equal to its Tranche B Term Loan Commitment. Amounts repaid in respect
of Tranche B Term Loans may not be reborrowed.

(b)         Subject to the terms and conditions set forth herein, each U.S.
Revolving Lender agrees to make U.S. Revolving Loans to either Borrower in
Dollars from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s U.S. Revolving Credit
Exposure exceeding such Lender’s U.S. Revolving Commitments or (ii) the total
U.S. Revolving Credit Exposures exceeding the sum of the total U.S. Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow U.S. Revolving
Loans.

(c)         Subject to the terms and conditions set forth herein, each
Alternative Currency Revolving Lender agrees to make Alternative Currency
Revolving Loans to either Borrower in Dollars or Alternative Currencies from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) the Dollar Equivalent of such Lender’s Alternative
Currency Revolving Credit Exposure exceeding such Lender’s Alternative Currency
Revolving Commitment or (ii) subject to Section 1.12, the Dollar Equivalent of
the total Alternative Currency Revolving Credit Exposures exceeding the sum of
the total Alternative Currency Revolving Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Alternative Currency Revolving Loans.

(d)         Subject to the terms and conditions set forth herein, each Lender
having a Restatement Effective Date Tranche B Term Loan Commitment severally
agrees to make a Tranche B Term Loan on the Restatement Effective Date to the
Company in Dollars by making immediately available funds to the Administrative
Agent’s account not later than the time specified by the Administrative Agent,
which Tranche B Term Loans shall not in the aggregate exceed for any such Lender
the Restatement Effective Date Tranche B Term Loan Commitment of such Lender.
Amounts repaid in respect of Tranche B Term Loans may not be reborrowed. The
Tranche B Term Loans made pursuant to the Restatement Effective Date Tranche B
Term Loan Commitments shall initially be in the form of a pro rata increase in
each Borrowing of Tranche B Term Loans outstanding on the Restatement Effective
Date (immediately prior to giving effect to any borrowing under this
Section 2.01(d)).

SECTION 2.02.     Loans and Borrowings.

(a)         Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.04.

(b)         Subject to Section 2.13, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of Base Rate Loans or Eurocurrency Loans
as the applicable Borrower may request in accordance herewith. Each Base Rate
Loan shall only be made in Dollars. Each Swingline Loan shall be a Base Rate
Loan. Each Lender at its option may make any Eurocurrency Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.

 

-37-



--------------------------------------------------------------------------------

(c)         Each Borrowing of, conversion to or continuation of Eurocurrency
Loans shall be in an aggregate amount that is an integral multiple of $1,000,000
(or, if not an integral multiple, the entire available amount) and not less than
$5,000,000 (or, in the case of Loans in Alternative Currencies, such other
minimum amount and integral multiple specified by the Administrative Agent).
Each Borrowing of, conversion to or continuation of Base Rate Loans (other than
Swingline Loans which shall be subject to Section 2.04) shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000;
provided that Eurocurrency Loans and Base Rate Loans may be in an aggregate
amount that is equal to the entire unused balance of the total, in the case of
U.S. Revolving Loans, U.S. Revolving Commitments or, in the case of Alternative
Currency Revolving Loans, Alternative Currency Revolving Commitments or that is
required to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(c). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten (10) Eurocurrency Borrowings outstanding.

(d)         Notwithstanding any other provision of this Agreement, neither
Borrower shall be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested (i) with respect to a U.S. Revolving
Borrowing or Alternative Currency Revolving Borrowing would end after the
Revolving Credit Maturity Date or (ii) with respect to a Tranche B Term Loan
Borrowing would end after the Term Loan Maturity Date.

SECTION 2.03.     Requests for Borrowings. To request a Borrowing, a conversion
of Loans from one Type to the other or a continuation of Eurocurrency Loans, the
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Administrative Agent of such request, which may be given by
telephone, not later than 2:00 p.m. (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Loans (other than any Eurocurrency Loans denominated in a Special
Notice Currency) or of any conversion of Eurocurrency Loans (other than any
Eurocurrency Loans denominated in a Special Notice Currency) to Base Rate Loans,
(ii) four Business Days in the case of Eurocurrency Loans denominated in a
Special Notice Currency prior to the requested date of any Borrowing or
continuation of Eurocurrency Loans denominated in a Special Notice Currency, and
(iii) one Business Day prior to the requested date of any Borrowing of Base Rate
Loans; provided, however, that if such Borrower wishes to request Eurocurrency
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 2:00 p.m.
(i) four Business Days prior to the requested date of such Borrowing, conversion
or continuation of Eurocurrency Loans (other than any Eurocurrency Loans
denominated in a Special Notice Currency), or (ii) five Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Loans denominated in a Special Notice Currency, whereupon the Administrative
Agent shall give prompt notice to the applicable Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 2:00 p.m., (i) three Business Days prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Loans (other than any
Eurocurrency Loans denominated in a Special Notice Currency), or (ii) four
Business Days prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Loans denominated in a Special Notice Currency, the
Administrative Agent shall notify the applicable Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the applicable Lenders. Each Borrowing Request shall be irrevocable and,
in the case of a telephonic Borrowing Request, shall be confirmed promptly by
hand delivery or telecopy or transmission by electronic communication in
accordance with Section 9.01(b) to the Administrative Agent of a written
Borrowing Request in a form attached hereto as Exhibit E and signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i)         the Class of Loans to which such Borrowing Request relates;

(ii)         the aggregate amount of the requested Borrowing, conversion or
continuation;

(iii)         the date of such Borrowing, conversion or continuation, which
shall be a Business Day;

(iv)         whether such Borrowing, conversion or continuation is to be a Base
Rate Borrowing or a Eurocurrency Borrowing;

(v)         in the case of a Eurocurrency Borrowing of Alternative Currency
Revolving Loans, the currency in which such Borrowing is to be made, which shall
be Dollars or an Alternative Currency;

 

-38-



--------------------------------------------------------------------------------

(vi)         in the case of a Eurocurrency Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vii)         the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.06;

(viii)         whether the applicable Borrower is requesting a new Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Loans; and

(ix)         the Type of Loans to be borrowed or to which existing Loans are to
be converted.

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars to either Borrower, the requested Revolving
Borrowing shall be a Base Rate Borrowing. In the case of a failure to timely
request a conversion or continuation of Eurocurrency Loans, such Loans shall be
continued as Eurocurrency Loans in their original currency with an Interest
Period of one month’s duration. If no Interest Period is specified with respect
to any requested Eurocurrency Borrowing or conversion or continuation of
Eurocurrency Loans, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Any automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Loans. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount (and currency) of such Lender’s Loan to be made as part of the
requested Borrowing. Except as otherwise provided herein, a Eurocurrency Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

SECTION 2.04.     Swingline Loans.

(a)         Subject to the terms and conditions set forth herein, the Swingline
Lender agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, to make (x) U.S. Swingline Loans in Dollars to either
Borrower from time to time during the Availability Period and (y) Alternative
Currency Swingline Loans in Dollars to either Borrower from time to time during
the Availability Period; provided that no such Swingline Loan shall be permitted
if, after giving effect thereto, (i) the aggregate principal amount of
outstanding Swingline Loans would exceed the Swingline Loan Sublimit, (ii) the
aggregate U.S. Revolving Credit Exposures would exceed the total U.S. Revolving
Commitments or (iii) the aggregate Alternative Currency Revolving Credit
Exposures would exceed the total Alternative Currency Revolving Commitments;
provided further that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans. Immediately upon the making of
a Swingline Loan, each U.S. Revolving Lender, in the case of U.S. Swingline
Loans, and each Alternative Currency Revolving Lender, in the case of
Alternative Currency Swingline Loans, shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Revolving Lender’s Applicable Percentage times the amount of such Swingline
Loan.

(b)         To request a Swingline Loan, the applicable Borrower, or the Company
on behalf of the applicable Borrower, shall notify the Administrative Agent and
Swingline Lender of such request, which may be given by telephone and shall be
irrevocable. Each such notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, (ii) the requested borrowing date, which shall be a Business Day and
(iii) whether such Swingline Loan shall constitute a U.S. Swingline Loan or an
Alternative Currency Swingline Loan. Each such telephonic notice must be
confirmed promptly by delivery to the Swingline Lender and the Administrative
Agent of a written Swingline Loan Notice, appropriately completed and signed by
a Responsible Officer of the

 

-39-



--------------------------------------------------------------------------------

applicable Borrower or of the Company on behalf of the applicable Borrower.
Promptly after receipt by the Swingline Lender of any telephonic Swingline Loan
Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
3:00 p.m. on the date of the proposed Swingline Loan Borrowing (A) directing the
Swingline Lender not to make such Swingline Loan as a result of the limitations
set forth in Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, the Swingline
Lender shall make such Swingline Loan available to the applicable Borrower by
means of a credit to the general deposit account of the applicable Borrower with
the Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an L/C Disbursement as provided in Section 2.05(c), by
remittance to the relevant Issuing Bank) by 4:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c)        (i) The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the applicable Borrower (each of which
hereby irrevocably authorizes the Swingline Lender to so request on its behalf),
that each U.S. Revolving Lender, in the case of U.S. Swingline Loans, or
Alternative Currency Revolving Lender, in the case of Alternative Currency
Swingline Loans, make a Base Rate Revolving Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of the applicable Class of
Swingline Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Borrowing Request for purposes hereof)
and in accordance with the requirements of Section 2.02 and Section 2.03,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Commitments of the applicable Class and the conditions set forth in
Section 4.02. The Swingline Lender shall furnish the applicable Borrower with a
copy of the applicable Borrowing Request promptly after delivering such notice
to the Administrative Agent. Each U.S. Revolving Lender, in the case of U.S.
Swingline Loans, or Alternative Currency Revolving Lender, in the case of
Alternative Currency Swingline Loans, shall make an amount equal to its
Applicable Percentage of the amount specified in such Borrowing Request
available to the Administrative Agent in Same Day Funds for the account of the
Swingline Lender at the Administrative Agent’s Office for Dollar-denominated
payments not later than 1:00 p.m. on the day specified in such Borrowing
Request, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made an Base Rate Loan to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.

(ii)         If for any reason any Swingline Loan cannot be refinanced by such
Base Rate Loan in accordance with clause (i), the request for Base Rate Loans
submitted by the Swingline Lender as set forth herein shall be deemed to be a
request by the Swingline Lender that each of the U.S. Revolving Lenders, in the
case of U.S. Swingline Loans, or Alternative Currency Revolving Lenders, in the
case of Alternative Currency Swingline Loans, fund its risk participation in the
relevant Swingline Loan and such Revolving Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation. If
any Revolving Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Lender’s Base
Rate Loan included in the relevant Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (ii) shall be conclusive absent
manifest error.

(iii)         Each Revolving Lender’s obligation to make Base Rate Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, either
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to

 

-40-



--------------------------------------------------------------------------------

any of the foregoing; provided, however, that each Revolving Lender’s obligation
to make Base Rate Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participa tions
shall relieve or otherwise impair the obligation of the Borrowers to repay
Swingline Loans, together with interest as provided herein.

(d)        (i) At any time after any Revolving Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
promptly to such Revolving Lender its Applicable Percentage thereof in the same
funds as those received by the Swingline Lender.

(ii)         If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 9.08
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each U.S. Revolving Lender, in the case of U.S. Swingline
Loans, or each Alternative Currency Revolving Lender, in the case of Alternative
Currency Swingline Loans, shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swingline Lender. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)         The Swingline Lender shall be responsible for invoicing the
applicable Borrower for interest on the Swingline Loans. Until each Revolving
Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Lender’s Applicable Percentage of any
Swingline Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swingline Lender.

(f)         The Borrowers shall make all payments of principal and interest in
respect of the Swingline Loans directly to the Swingline Lender.

SECTION 2.05.     Letters of Credit.

(a)         The Letter of Credit Commitment.

(i)         Subject to the terms and conditions set forth herein, (x) (A) each
Issuing Bank agrees, in reliance upon the agreements of the U.S. Revolving
Lenders set forth in this Section 2.05, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue U.S. Letters of Credit denominated in Dollars for the
account of the Company or its Subsidiaries, and to amend or extend U.S. Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the U.S. Letters of Credit; and (B) the U.S.
Revolving Lenders severally agree to participate in U.S. Letters of Credit
issued for the account of the Company or its Subsidiaries and any drawings
thereunder and (y) each Issuing Bank agrees, in reliance upon the agreements of
the Alternative Currency Revolving Lenders set forth in this Section 2.05,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Alternative Currency
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Company or its Subsidiaries, and to amend or
extend Alternative Currency Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Alternative Currency Letters of Credit; and (B) the Alternative Currency
Revolving Lenders severally agree to participate in Alternative Currency Letters
of Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (A) the aggregate L/C Exposure
shall not exceed the L/C Exposure Sublimit, (B) the total U.S. Revolving Credit
Exposures shall not exceed the total U.S. Revolving Commitments and (C) subject
to Section 1.12, the total Alternative Currency Revolving Credit Exposures shall
not exceed the total Alternative Currency Revolving Commitments. Each request by
the Company for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit denominated in U.S. Dollars
shall be deemed to be U.S. Letters of Credit

 

-41-



--------------------------------------------------------------------------------

and all Existing Letters of Credit denominated in any other currency shall be
deemed to be Alternative Currency Letters of Credit issued pursuant to this
Agreement on the Closing Date and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

(ii)         No Issuing Bank shall issue any Letter of Credit, if (A) subject to
Section 2.05(b)(iii), the expiry date of such requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Required Lenders and the applicable Issuing Bank have approved such
expiry date; or (B) the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Revolving
Lenders and the applicable Issuing Bank have approved such expiry date.

(iii)         No Issuing Bank shall be under any obligation to issue any Letter
of Credit if:

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Bank in good faith deems material to it;

(B)         the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;

(C)         except as otherwise agreed by the Administrative Agent and such
Issuing Bank, such Letter of Credit is in an initial stated amount less than
$100,000, in the case of a commercial Letter of Credit, or $500,000, in the case
of a standby Letter of Credit;

(D)         except as otherwise agreed by the Administrative Agent and such
Issuing Bank, such Letter of Credit is to be denominated in a currency other
than (x) in the case of U.S. Letters of Credit, Dollars and (y) in the case of
Alternative Currency Letters of Credit, Dollars or an Alternative Currency;

(E)         the Issuing Bank does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

(F)         such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

(G)         a default of any Revolving Lender’s (of the applicable Class)
obligations to fund under Section 2.05(c) exists or any Revolving Lender (of the
applicable Class) is at such time a Defaulting Lender hereunder, unless such
Issuing Bank has entered into satisfactory arrangements (in the Issuing Bank’s
sole and absolute discretion) with the Company or such Revolving Lender to
eliminate the Issuing Bank’s risk with respect to such Revolving Lender.

(iv)         No Issuing Bank shall amend any Letter of Credit if the Issuing
Bank would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v)         No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi)         Each Issuing Bank shall act on behalf of the applicable Revolving
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each Issuing Bank shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article VII with respect
to any acts taken or omissions suffered by such Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article VII included such Issuing Bank with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such Issuing Bank.

 

-42-



--------------------------------------------------------------------------------

(b)         Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

  (i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the applicable Borrower delivered to the applicable
Issuing Bank (with a copy to the Administrative Agent) in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of the applicable Borrower (or of the Company on behalf of the
applicable Borrower). Such Letter of Credit Application must be received by the
applicable Issuing Bank and the Administrative Agent not later than noon at
least two Business Days (or such later date and time as the applicable Issuing
Bank may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable
Issuing Bank: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) whether such Letter of Credit
shall constitute an U.S. Letter of Credit or an Alternative Currency Letter of
Credit; and (H) such other matters as the applicable Issuing Bank may require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the applicable Issuing Bank (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
Issuing Bank may require. Additionally, the applicable Borrower shall furnish to
the applicable Issuing Bank and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the applicable Issuing Bank or the
Administrative Agent may reasonably require.

  (ii)         Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the applicable Borrower and, if not, such Issuing
Bank will provide the Administrative Agent with a copy thereof. Unless an
Issuing Bank has received written notice from any U.S. Revolving Lender, in the
case of an U.S. Letter of Credit, or any Alternative Currency Revolving Lender,
in the case of an Alternative Currency Letter of Credit, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such Issuing Bank’s usual
and customary business practices. Immediately upon the issuance of (x) each U.S.
Letter of Credit by an Issuing Bank, each U.S. Revolving Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from such
Issuing Bank a risk participation in such U.S. Letter of Credit in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such U.S. Letter of Credit and (y) each Alternative Currency Letter of Credit by
an Issuing Bank, each Alternative Currency Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from such Issuing
Bank a risk participation in such Alternative Currency Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Alternative Currency Letter of Credit.

  (iii)         If either Borrower so requests in any applicable Letter of
Credit Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable Issuing Bank, the
applicable Borrower

 

-43-



--------------------------------------------------------------------------------

shall not be required to make a specific request to an Issuing Bank for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that no Issuing Bank shall permit any such extension if (A) such Issuing Bank
has determined that it would not be permitted at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.05(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, or any U.S.
Revolving Lender, in the case of a U.S. Letter of Credit, or any Alternative
Currency Revolving Letter of Credit Lender, in the case of an Alternative
Currency Letter of Credit, or the applicable Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such Issuing Bank not to permit such extension.

  (iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Bank will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(c)         Drawings and Reimbursements; Funding of Participations.

  (i)         Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall notify the applicable Borrower and the Administrative Agent thereof. In
the case of an Alternative Currency Letter of Credit denominated in an
Alternative Currency, the applicable Borrower shall reimburse the applicable
Issuing Bank in such Alternative Currency, unless such Issuing Bank (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
an Alternative Currency Letter of Credit denominated in an Alternative Currency,
the applicable Issuing Bank shall notify the applicable Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than noon on the Business Day following any payment by an
Issuing Bank under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the Business Day of any payment by an Issuing Bank under a
Letter of Credit to be reimbursed in an Alternative Currency (each such date, an
“Honor Date”), the applicable Borrower shall reimburse such Issuing Bank through
the Administrative Agent in an amount equal to the amount of such drawing and in
the applicable currency. If such Borrower fails to so reimburse such Issuing
Bank by such time, the Administrative Agent shall promptly notify each
applicable Revolving Lender of the Honor Date, the amount and currency of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Percentage thereof. In such event, (x) in the case
of an Unreimbursed Amount under a U.S. Letter of Credit, the applicable Borrower
shall be deemed to have requested a U.S. Revolving Credit Borrowing of Base Rate
Loans and (y) in the case of an Unreimbursed Amount under an Alternative
Currency Letter of Credit, the applicable Borrower shall be deemed to have
requested an Alternative Currency Revolving Credit Borrowing of Base Rate Loans,
in each case, to be disbursed on the Business Day following the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the applicable Class of
Revolving Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Borrowing Notice). Any notice given by the applicable Issuing
Bank or the Administrative Agent pursuant to this Section 2.05(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

  (ii)         Each U.S. Revolving Lender, in the case of U.S. Letters of
Credit, and each Alternative Currency Revolving Lender, in the case of
Alternative Currency Letters of Credit, shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the applicable Issuing Bank, in Dollars, at the Administrative
Agent’s office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.05(c)(iii), such Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the applicable Issuing Bank in Dollars.

 

-44-



--------------------------------------------------------------------------------

  (iii)         With respect to any Unreimbursed Amount in respect of a U.S.
Letter of Credit that is not fully refinanced by a U.S. Revolving Borrowing of
Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the applicable Borrower shall be deemed to
have incurred from the applicable Issuing Bank an U.S. L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which U.S. L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each U.S. Revolving Lender’s
payment to the Administrative Agent for the account of the Issuing Bank pursuant
to Section 2.05(c)(ii) shall be deemed payment in respect of its participation
in such U.S. L/C Borrowing and shall constitute a U.S. L/C Advance from such
Lender in satisfaction of its participation obligation under this Section 2.05.
With respect to any Unreimbursed Amount in respect of an Alternative Currency
Letter of Credit that is not fully refinanced by an Alternative Currency
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the applicable Issuing Bank an Alternative Currency
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which Alternative Currency L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Alternative Currency Lender’s payment to the Administrative
Agent for the account of the Issuing Bank pursuant to Section 2.05(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an Alternative Currency L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.05.

(iv)         Until each applicable Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.05(c) to reimburse an Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such
Issuing Bank.

(v)         Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse each Issuing Bank for amounts drawn under Letters of
Credit of the applicable Class issued by it, as contemplated by this
Section 2.05(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against such Issuing Bank,
either Borrower, any Subsidiary or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.05(c) is subject to the conditions set forth in Section 4.02 (other
than delivery of a Borrowing Request). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrowers to reimburse an
Issuing Bank for the amount of any payment made by such Issuing Bank under any
Letter of Credit, together with interest as provided herein.

(vi)         If any Revolving Lender fails to make available to the
Administrative Agent for the account of an Issuing Bank any amount required to
be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(ii), such Issuing Bank
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the Issuing Bank in connection
with the foregoing. If such Revolving Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of an Issuing Bank
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d)         Repayment of Participations.

  (i)         At any time after an Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.05(c), if the Administrative Agent receives for the account of such
Issuing Bank any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from either Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute promptly to such Revolving Lender its
Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

 

-45-



--------------------------------------------------------------------------------

(ii)         If any payment received by the Administrative Agent for the account
of an Issuing Bank pursuant to Section 2.05(c)(i) is required to be returned
under any of the circumstances described in Section 9.08 (including pursuant to
any settlement entered into by such Issuing Bank in its discretion), each U.S.
Revolving Lender, in the case of a U.S. Letter of Credit, or any Alternative
Currency Revolving Lender, in the case of an Alternative Currency Letter of
Credit, shall pay to the Administrative Agent for the account of such Issuing
Bank its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)         Obligations Absolute. The obligation of the Borrowers to reimburse
each Issuing Bank for each drawing under each Letter of Credit issued by it and
to repay each L/C Borrowing shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Agreement, or any other Loan
Document; (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (iii) any draft,
demand, certificate or other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; (iv) any payment by such Issuing Bank
under such Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit; or any payment
made by such Issuing Bank under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (v) any adverse
change in the relevant exchange rates or in the availability of the relevant
Alternative Currency to the Company or any Subsidiary or in the relevant
currency markets generally; or (vi) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or any Subsidiary. The applicable Borrower shall
promptly examine a copy of each Letter of Credit and each amendment thereto that
is delivered to it and, in the event of any claim of noncompliance with such
Borrower’s instructions or other irregularity, such Borrower will promptly
notify the applicable Issuing Bank. Each Borrower shall be conclusively deemed
to have waived any such claim against the applicable Issuing Bank and its
correspondents unless such notice is given as aforesaid.

(f)         Role of Issuing Banks. Each Revolving Lender and the Borrowers agree
that, in paying any drawing under any Letter of Credit, no Issuing Bank shall
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Banks, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any Issuing Bank shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude each Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Banks, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.05(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Borrower may have a claim against any
Issuing Bank, and such Issuing Bank may be liable to such Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential

 

-46-



--------------------------------------------------------------------------------

or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and condi tions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such Issuing Bank shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g)         Cash Collateral.

(i)         Upon the request of the Administrative Agent, (A) if any Issuing
Bank has honored any full or partial drawing request under any Letter of Credit
and such drawing has resulted in an L/C Borrowing, or (B) if, as of the Letter
of Credit Expiration Date, any L/C Exposure for any reason remains outstanding,
the Borrowers shall, in each case, immediately Cash Collateralize the then L/C
Exposure of all L/C Exposures.

(ii)         In addition, if the Administrative Agent notifies the Company at
any time that the L/C Exposure at such time exceeds 100% of the L/C Exposure
Sublimit then in effect, then, within one Business Day (or such later time as
the Administrative Agent may agree in its sole discretion) after receipt of such
notice, the Company shall Cash Collateralize the L/C Exposure in an amount equal
to the amount by which the L/C Exposure exceeds the L/C Exposure Sublimit.

(iii)         The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.

(h)         Applicability of ISP and UCP. Unless otherwise expressly agreed by
the Issuing Bank and the applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(i)         Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j)         Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

SECTION 2.06.     Funding of Borrowings.

(a)         Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (i) in the
case of Loans denominated in Dollars by 2:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s Applicable
Percentage or other percentage provided for herein and (ii) in the case of each
Loan denominated in an Alternative Currency by the Applicable Time specified by
the Administrative Agent for such currency; provided that Swingline Loans shall
be made as provided in Section 2.04; provided further that the Tranche B Term
Loans made pursuant to the Restatement Effective Date Tranche B Term Loan
Commitments shall initially be in the form of a pro rata increase in each
Borrowing of the then outstanding Tranche B Term Loans. The Administrative Agent
will make such Loans available to the applicable Borrower by promptly crediting
the amounts so received, in like funds, to (x) an account designated by the
applicable Borrower (or by the Company on behalf of the applicable Borrower) in
the applicable Borrowing Request, in the case of Loans

 

-47-



--------------------------------------------------------------------------------

denominated in Dollars and (y) an account of the applicable Borrower in the
relevant jurisdiction and designated by the applicable Borrower (or by the
Company on behalf of the applicable Borrower) in the applicable Borrowing
Request, in the case of Loans denominated in an Alternative Currency; provided
that Base Rate Revolving Loans made to finance the reimbursement of an L/C
Disbursement as provided in Section 2.05(c) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.

(b)         Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section 2.06 and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
Overnight Rate or (ii) in the case of such Borrower, the interest rate
applicable to Base Rate Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.07.     Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any
Revolving Borrowing to be effected in any Alternative Currency, if (i) there
shall occur on or prior to the date of such Borrowing any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Administrative Agent, the relevant Issuing Bank (if such Credit Event is an
Alternative Currency Letter of Credit) or the Required Lenders make it
impracticable for the applicable Eurocurrency Borrowings or Alternative Currency
Letters of Credit comprising such Credit Event to be denominated in the
Alternative Currency specified by the applicable Borrower or (ii) the Dollar
Equivalent of such currency is not readily calculable, then the Administrative
Agent shall forthwith give notice thereof to such Borrower, the Lenders and, if
such Credit Event is an Alternative Currency Letter of Credit, the relevant
Issuing Bank, and such Credit Events shall not be denominated in such
Alternative Currency but shall, except as otherwise set forth in Section 2.06,
be made on the date of such Credit Event in Dollars, (a) if such Credit Event is
a Borrowing, in an aggregate principal amount equal to the Dollar Equivalent of
the aggregate principal amount specified in the related Borrowing Request or
Interest Election Request, as the case may be, unless such Borrower notifies the
Administrative Agent at least one (1) Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Alternative Currency, as the case may be, in which the denomination of
such Loans would, in the reasonable opinion of the Administrative Agent or the
Required Lenders, as applicable, be practicable and in an aggregate principal
amount equal to the Dollar Equivalent of the aggregate principal amount
specified in the related Borrowing Request or Interest Election Request, as the
case may be or (b) if such Credit Event is an Alternative Currency Letter of
Credit, in a face amount equal to the Dollar Equivalent of the face amount
specified in the related request or application for such Alternative Currency
Letter of Credit, unless such Borrower notifies the Administrative Agent at
least one (1) Business Day before such date that (i) it elects not to request
the issuance of such Alternative Currency Letter of Credit on such date or
(ii) it elects to have such Alternative Currency Letter of Credit issued on such
date in a different currency, as the case may be, in which the denomination of
such Alternative Currency Letter of Credit would in the reasonable opinion of
the relevant Issuing Bank, the Administrative Agent or the Required Lenders, as
applicable, be practicable and in face amount equal to the Dollar Equivalent of
the face amount specified in the related request or application for such
Alternative Currency Letter of Credit, as the case may be.

SECTION 2.08.     Termination and Reduction of Commitments.

(a)         Unless previously terminated, (i) the Restatement Effective Date
Tranche B Term Loan Commitments shall terminate on the earlier of (x) the
funding of the Tranche B Term Loans pursuant to the Restatement Effective Date
Tranche B Term Loan Commitments and (y) 5:00 p.m., New York City time on the
Restatement Effective Date and (ii) all Revolving Commitments shall terminate on
the Revolving Credit Maturity Date.

(b)         The Borrowers may at any time terminate, or from time to time
reduce, the Revolving Commitments of any Class; provided that (i) each reduction
of the Revolving Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000, (or, if less, the
remaining amount of

 

-48-



--------------------------------------------------------------------------------

such Commitments), (ii) the Borrowers shall not terminate or reduce the U.S.
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.10, the total U.S. Revolving Credit
Exposures would exceed the total U.S. Revolving Commitments and (iii) the
Borrowers shall not terminate or reduce the Alternative Currency Revolving
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the Dollar Equivalent of the total Alternative
Currency Revolving Credit Exposures would exceed the total Alternative Currency
Revolving Commitments.

(c)         The Company may, upon notice to the Administrative Agent, terminate
the Restatement Effective Date Tranche B Term Loan Commitments or from time to
time permanently reduce the Restatement Effective Date Tranche B Term Loan
Commitments; provided that (x) any such notice shall be received by the
Administrative Agent no later than 2:00 p.m., New York City time, three Business
Days prior to the date of termination or reduction, (y) any such notice shall be
irrevocable, and (z) any such partial reduction shall be in an aggregate amount
of $10,000,000 or any whole multiple of $1,000,000 in excess thereof. Each such
reduction or termination shall be applied ratably to the Restatement Effective
Date Tranche B Term Loan Commitments of each Lender.

(d)         The Borrowers shall notify the Administrative Agent by telephone
(confirmed by telecopy or transmission by electronic communication in accordance
with Section 9.01(b)) of any election to terminate or reduce the Commitments
under paragraph (b) of this Section not later than 12:00 p.m. three (3) Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrowers pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrowers may state that such notice is conditioned upon the
effectiveness of other credit facilities or instruments of Indebtedness or the
occurrence of any other specified event, in which case such notice may be
revoked by the Borrowers (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Subject to
Section 2.20(d), each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

SECTION 2.09.     Repayment of Loans; Evidence of Debt.

(a)         The Borrowers hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to either Borrower on the Revolving Credit
Maturity Date in the currency of such Loan and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Credit Maturity Date and the 14th day following the incurrence
thereof; provided that, if the 14th day is not a Business Day, such Swingline
Loan shall be repaid on the next Business Day; provided further that on each
date that a Revolving Loan is made, the Borrowers shall repay all Swingline
Loans then outstanding.

(b)         The Company promises to repay the Tranche B Term Loans to the
Lenders on each March 31, June 30, September 30 and December 31 of each year
(commencing on June 30, 2013), an amount equal to the aggregate principal amount
of the Tranche B Term Loans originally borrowed hereunder on or prior to each
such date multiplied by 0.25%, with the remainder due and payable on the Term
Loan Maturity Date; provided that if any such date is not a Business Day, such
payment shall be due on the next preceding Business Day.

(c)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d)         The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, currency and Type
thereof and the Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(e)         The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section 2.09 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein absent manifest error; provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrowers to repay the Loans in accordance with the terms of this Agreement.

 

-49-



--------------------------------------------------------------------------------

(f)         Any Lender may request that Loans made by it be evidenced by
promissory notes. In such event, the applicable Borrowers shall prepare, execute
and deliver to such Lender promissory notes payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory notes and interest thereon
shall at all times (including after assignment pursuant to Section 9.04 of this
Agreement) be represented by one or more promissory notes in such form payable
to the payee named therein and its registered assigns.

SECTION 2.10.     Prepayment of Loans.

(a)         Optional Prepayments. (i) The applicable Borrower shall have the
right at any time and from time to time to prepay any Borrowing of any Class in
whole or in part, without premium or penalty except as set forth in clause
(c) below, subject to prior notice in accordance with paragraph (a)(ii) of this
Section; provided, however, that no prepayments of any Extended Term Loans of
any series shall be permitted pursuant to this Section 2.10(a) so long as any
Term Loans of any Existing Term Loan Class from which such Extended Term Loans
were converted remain outstanding unless such prepayment is accompanied by a pro
rata (or greater proportionate) prepayment of Term Loans of such Existing Term
Loan Class.

(ii)         The applicable Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy or transmission by electronic communication in
accordance with Section 9.01(b)) of any prepayment hereunder (i) (x) in the case
of prepayment of a Eurocurrency Borrowing in Dollars, not later than 2:00 p.m.,
New York City time, three (3) Business Days before the date of prepayment, or
(y) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Loans denominated in Alternative Currencies, (ii) in the case of prepayment of a
Base Rate Borrowing, not later than noon, New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 2:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the Class or Classes
of Loans to be repaid and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of Term Loans pursuant to this Section 2.10(a) shall be applied to
repayments thereof required pursuant to Section 2.09(b) in the order selected by
the applicable Borrower (or by the Company on behalf of the applicable
Borrower). Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the notice of prepayment. Prepayments pursuant to this
Section 2.10(a) shall be accompanied by accrued interest to the extent required
by Section 2.12 and shall be subject to Section 2.15.

(iii)         In the event that, after the Restatement Effective Date and prior
to the first anniversary of the Restatement Effective Date, any Loan Party
(x) makes any prepayment of Tranche B Term Loans in connection with any
Repricing Transaction, or (y) effects any amendment of this Agreement resulting
in a Repricing Transaction, the Company shall pay to the Administrative Agent,
for the ratable account of each applicable Lender, (I) in the case of clause
(x), a prepayment premium of 1% of the amount of the affected Tranche B Term
Loans of such Lender being prepaid and (II) in the case of clause (y), a payment
equal to 1% of the aggregate amount of the applicable Tranche B Term Loans of
such Lender outstanding immediately prior to such amendment. The Lenders party
hereto on the Restatement Effective Date hereby agree that the amendment and
restatement of the Original Credit Agreement pursusant to this Agreement on the
Restatement Effective Date shall not be deemed to be a “Repricing Transaction”
under and as defined in the Original Credit Agreement.

 

-50-



--------------------------------------------------------------------------------

(b)         Mandatory Prepayments.

(i)         If the Administrative Agent notifies the Borrowers at any time that
(x) the U.S. Revolving Credit Exposure at such time exceeds an amount equal to
100% of the U.S. Revolving Commitments then in effect, then, within two Business
Days after receipt of such notice, the Borrowers shall prepay Loans and/or Cash
Collateralize the U.S. L/C Exposure in an aggregate amount sufficient to reduce
such U.S. Revolving Credit Exposure as of such date of payment to an amount not
to exceed 100% of the U.S. Revolving Commitments then in effect or (y) the Al
ternative Currency Revolving Credit Exposure at such time exceeds an amount
equal to 100% of the Alternative Currency Revolving Commitments then in effect,
then, within two Business Days after receipt of such notice, the Borrowers shall
prepay Loans and/or Cash Collateralize the Alternative Currency L/C Exposure in
an aggregate amount sufficient to reduce such Alternative Currency Revolving
Credit Exposure as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Revolving Commitments then in effect; provided,
however, that, subject to the provisions of Section 2.05(g)(ii), the Borrowers
shall not be required to Cash Collateralize the L/C Exposures pursuant to this
Section 2.10(b) unless after the prepayment in full of the Loans the U.S.
Revolving Credit Exposure or Alternative Currency Revolving Credit Exposure, as
applicable, exceed the U.S. Revolving Commitments or Alternative Currency
Commitments, respectively, then in effect. The Administrative Agent may, at any
time and from time to time after the initial deposit of such Cash Collateral for
the Alternative Currency L/C Exposure, reasonably request that additional Cash
Collateral be provided in order to protect against the results of further
material exchange rate fluctuations.

(ii)        (A) If the Company or any Subsidiary receives any Net Cash Proceeds
from any Asset Sale or Casualty Event, the Company shall apply an amount equal
to 100% of such Net Cash Proceeds in accordance with Section 2.10(b)(vi) on or
prior to the date which is ten (10) Business Days after the date of the
realization or receipt of such Net Cash Proceeds; provided that no such
prepayment shall be required pursuant to this Section 2.10(b)(ii)(A) with
respect to such Net Cash Proceeds that the Company shall reinvest in accordance
with Section 2.10(b)(ii)(B);

(B)         With respect to any Net Cash Proceeds realized or received with
respect to any Asset Sale or Casualty Event, at the option of the Company, the
Company may reinvest all or any portion of such Net Cash Proceeds in assets
useful for the Company’s or a Subsidiary’s business within (x) twelve
(12) months following receipt of such Net Cash Proceeds or (y) if the Company or
a Subsidiary enters into a legally binding commitment to reinvest such Net Cash
Proceeds within twelve (12) months following receipt thereof, within six
(6) months following the last day of such twelve month period; provided that any
such Net Cash Proceeds that are not so reinvested within the applicable time
period set forth above shall be applied as set forth in Section 2.10(b)(ii)(A)
within five (5) Business Days after the end of the applicable time period set
forth above.

(iii)         If the Company or any Subsidiary incurs or issues any Refinancing
Indebtedness or any Indebtedness not expressly permitted to be incurred or
issued pursuant to Section 6.01 (without prejudice to the restrictions therein),
the Company shall apply an amount equal to 100% of such Net Cash Proceeds
received by the Company or any Subsidiary therefrom in accordance with
Sections 2.10(b)(viii) and (ix) on or prior to the date which is three
(3) Business Days after the receipt of such Net Cash Proceeds.

(iv)         On each Excess Cash Flow Payment Date, an amount equal to the
remainder (if positive) of (x) the Applicable Prepayment Percentage of the
Excess Cash Flow for the relevant Excess Cash Flow Payment Period minus (y) the
aggregate amount of principal repayments of Loans made as voluntary prepayments
pursuant to Section 2.10(a) hereof with internally generated funds during the
relevant Excess Cash Flow Payment Period shall be applied as a mandatory
repayment in accordance with the requirements of Sections 2.10(b)(viii) and
(ix).

(v)         [Reserved].

(vi)         The Company shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.10(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Term Lender of
the contents of the Company’s prepayment notice and of such Term Lender’s pro
rata share of the prepayment.

 

-51-



--------------------------------------------------------------------------------

(vii)         Notwithstanding any other provisions of this Section 2.10(b) to
the contrary, no Net Cash Proceeds of any Asset Sale by a Foreign Subsidiary (a
“Foreign Disposition”) or the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”) will be required to repay Term
Loans pursuant to Section 2.10(b).

(viii)         Each prepayment of Term Loans pursuant to this Section 2.10(b)
shall be applied pro rata to each Class of Term Loans (on a pro rata basis to
the Term Loans of the Lenders with such Class of Term Loans) and shall be
further applied to such Class of Term Loans in direct order of maturity to
repayments thereof required pursuant to Section 2.09(b); provided that the
amount thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to Eurocurrency Loans, in each case in a manner that
minimizes the amount payable by the Borrowers in respect of such prepayment
pursuant to Section 2.15.

(ix)         Any prepayment of Term Loans pursuant to this Section 2.10(b) shall
be accompanied by accrued interest to the extent required by Section 2.12 and
shall be subject to Section 2.15.

SECTION 2.11.     Fees.

(a)         The Borrowers, jointly and severally, agree to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
in Dollars, which shall accrue at the Applicable Rate on the daily amount of
(i) the Available Alternative Currency Revolving Commitment of such Lender and
(ii) the Available U.S. Revolving Commitment of such Lender during the period
from and including the Closing Date to but excluding the date on which such
Commitment terminates; provided, however, that any commitment fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrowers so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrowers prior to such time; and provided
further that no commitment fee shall accrue on the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Accrued
commitment fees shall be payable in arrears on the last Business Days of March,
June, September and December of each year and on the date on which the Revolving
Commitments of the applicable Class terminate, commencing on the first such date
to occur after the Closing Date. All commitments fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b)         Each Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit issued for the account of such Borrower (or,
in the case of a Letter of Credit issued for the account of a Subsidiary that is
not a Borrower, the Company agrees to pay such fee), which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily Dollar Equivalent of such
Lender’s L/C Exposure (excluding any portion thereof attributable to
unreimbursed L/C Disbursements) in respect of each Letter of Credit during the
period from and including the Closing Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any L/C Exposure and (ii) to each Issuing Bank
a fronting fee, which shall accrue at the rate of 0.125% per annum on the
average daily Dollar Equivalent of the L/C Exposure (excluding any portion
thereof attributable to unreimbursed L/C Disbursements) attributable to Letters
of Credit issued by such Issuing Bank for such Borrower (or, in the case of a
Letter of Credit issued for the account of a Subsidiary that is not a Borrower,
the Company agrees to pay such fee) during the period from and including the
Closing Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any L/C Exposure,
as well as such Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Unless otherwise specified above, participation fees and fronting fees accrued
through and including the last Business Day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments of the applicable Class terminate and any such fees accruing after
the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

-52-



--------------------------------------------------------------------------------

(c)         The Borrowers, jointly and severally, agree to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.

(d)         All fees payable hereunder shall be paid on the dates due, in
Dollars and immediately available funds, to the Administrative Agent (or to the
relevant Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders. Fees paid
shall not be refundable under any circumstances.

SECTION 2.12.     Interest.

(a)         The Loans comprising each Base Rate Borrowing (including each
Swingline Loan) shall bear interest at the Base Rate in effect from time to time
plus the Applicable Rate.

(b)         The Loans comprising each Eurocurrency Borrowing shall bear interest
at the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate plus (in the case of a Eurocurrency Loan of any Lender which is
lent from a lending office in the United Kingdom or a Participating Member
State) the Mandatory Cost.

(c)         Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrowers hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.12 or (ii) in the case of any other amount, 2% plus the rate
applicable to Base Rate Loans as provided in paragraph (a) of this Section 2.12
(the “Default Rate”).

(d)         Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section 2.12 shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an Base Rate Revolving Loan prior to the end of the Availability
Period or a Swingline Loan), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e)         All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Base Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Base Rate, Eurocurrency or LIBO Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement, and
such determination shall be conclusive absent manifest error.

SECTION 2.13.     Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:

(a)         the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or

(b)         the Administrative Agent is advised by the Required Lenders that the
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

 

-53-



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter and, until
the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (ii) if any Borrow ing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.

SECTION 2.14.     Increased Costs.

(a)         If any Change in Law shall:

   (i)         impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or any Issuing Bank;

   (ii)         subject a Lender (or its applicable lending office) or Issuing
Bank to any additional Tax (other than any Excluded Taxes or Indemnified Taxes
indemnified under Section 2.16) with respect to any Loan Document; or

   (iii)         impose on any Lender or any Issuing Bank or the London
interbank market any other condition affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in any currency into a Borrowing
denominated in any other currency) or to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in any currency into a Borrowing denominated in any other
currency) or to reduce the amount of any sum received or receivable by such
Lender or such Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in any currency into a Borrowing denominated in any other
currency), in each case by an amount deemed by such Lender or such Issuing Bank
to be material in the context of its making of, and participation in, extensions
of credit under this Agreement, then, upon the request of such Lender or such
Issuing Bank, the Borrowers will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b)         If any Lender or any Issuing Bank determines in good faith that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time, upon the
request of such Lender or such Issuing Bank, the Borrowers will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c)         A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.14 shall be delivered to the Borrowers
and shall be conclusive absent manifest error. The Borrowers shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days (or such later date as may be agreed by
the applicable Lender) after receipt thereof.

 

-54-



--------------------------------------------------------------------------------

(d)         Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 2.14 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Company of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.15.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.18 or the CAM Exchange, then, in
any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense (excluding loss of anticipated profit) attributable to such event.
Such loss, cost or expense to any Lender may be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan (and excluding any Applicable Rate), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Company and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within ten (10) days (or such later date as
may be agreed by the applicable Lender) after receipt thereof.

SECTION 2.16.     Taxes.

(a)         Any and all payments by or on account of any obligation of each Loan
Party under any Loan Document shall be made free and clear of and without
deduction for any Taxes unless required by applicable Laws. If any applicable
withholding agent shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable by the applicable Loan Party
shall be increased as necessary so that after all required deductions have been
made (including deductions applicable to additional sums payable under this
Section 2.16) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b)         In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)         The Borrowers shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of any Loan
Party under any Loan Document hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16), and any other Other Taxes, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

-55-



--------------------------------------------------------------------------------

(d)         As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by either Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)         Any Lender that is legally entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
relevant Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Company (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company as will
permit such payments to be made without withholding or at a reduced rate. Each
such Lender shall, whenever a lapse in time or change in circumstances renders
any such documentation (including any specific documentation referred to in the
paragraph below) obsolete, expired or inaccurate in any material respect,
deliver promptly to the Company and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Company or the Administrative Agent) or promptly notify the Company and
the Administrative Agent of its inability to do so.

Without limiting the generality of the foregoing, with respect to any Loan made
to either Borrower, any Foreign Lender shall, to the extent it may lawfully do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

(i)         duly completed copies of Internal Revenue Service Form W-8BEN (or
any successor forms) claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party,

(ii)         duly completed copies of Internal Revenue Service Form W-8ECI (or
any successor forms),

(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit I-1, Exhibit I-2, Exhibit I-3,
Exhibit I-4, as applicable, or any other form approved by the Administrative
Agent, to the effect that such Foreign Lender is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Company within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Foreign Lender’s conduct of a U.S. trade or business and
(y) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms),

(iv)         to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Foreign
Lender, accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY or any other required information (or any
successor forms) from each beneficial owner, as applicable (provided that, if
one or more beneficial owners are claiming the portfolio interest exemption, the
United States Tax Compliance Certificate may be provided by such Foreign Lender
on behalf of such beneficial owner), or

(v)         any other form prescribed by applicable requirements of Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable requirements of Law to permit the Company and the
Administrative Agent to determine the withholding or deduction required to be
made, and

 

-56-



--------------------------------------------------------------------------------

(vi)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
whether any amount is required to be deducted and withheld from such payment.
Solely for purposes of this clause (vi), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(f)         If the Administrative Agent, an Issuing Bank or a Lender determines,
in its sole good faith discretion, that it has received a refund of any Taxes or
Other Taxes as to which it has been indemnified by a Loan Party or with respect
to which a Loan Party has paid additional amounts pursuant to this Section 2.16,
it shall promptly pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.16 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
any Taxes) of the Administrative Agent, such Issuing Bank or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of the Administrative Agent, such Issuing Bank or such Lender, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Issuing Bank or such Lender in the event the
Administrative Agent, such Issuing Bank or such Lender is required to repay such
refund to such Governmental Authority. The Administrative Agent, such Issuing
Bank or such Lender shall, at the Company’s request, provide the Company with a
copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant Governmental Authority (provided that the
Administrative Agent, such Issuing Bank or such Lender may delete any
information therein that the Administrative Agent, such Issuing Bank or such
Lender deems confidential). This Section 2.16 shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Company or any other Person.

(g)         For purposes of this Section 2.16, the term “Lender” shall include
any Swingline Lender and any Issuing Bank.

SECTION 2.17.     Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)         The Borrowers shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of L/C
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) without condition or deduction for any counterclaim, defense,
recoupment or setoff prior to (i) in the case of payments by the Borrowers
denominated in Dollars, 2:00 p.m., New York City time and (ii) in the case of
payments denominated in an Alternative Currency, 2:00 p.m., Local Time, in the
city of the Administrative Agent’s Office for such currency, in each case on the
date when due, in immediately available funds. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to Dollars, in Dollars) and (ii) to the Administrative Agent
at its offices for Dollar denominated Credit Events or, in the case of a Credit
Event denominated in an Alternative Currency, the Administrative Agent’s Office
for such currency, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section 2.17, if, after the making of any Credit Event in any Alternative
Currency, currency control or exchange regulations are imposed in the country
which issues such currency with the result that the type of currency in which
the Credit Event was made (the “Original Currency”) no longer exists or the
Borrowers are not able to make payment to the Administrative Agent

 

-57-



--------------------------------------------------------------------------------

for the account of the Lenders in such Original Currency, then all payments to
be made by the Borrowers hereunder in such currency shall instead be made when
due in Dollars in an amount equal to the Dollar Equivalent (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrowers take all risks of the imposition of any such currency control
or exchange regulations.

(b)         If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed L/C
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
based on the Dollar Equivalent amount thereof among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed L/C Disbursements
then due hereunder, ratably based on the Dollar Equivalent amount thereof among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed L/C Disbursements then due to such parties.

(c)         If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in L/C Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in L/C Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in L/C
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in L/C Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements and Swingline Loans to any
assignee or participant in accordance with Section 9.04. Each Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d)         Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the relevant Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuing Bank, as the case may be, the amount due. In such event,
if the relevant Borrower has not in fact made such payment, then each of the
Lenders or the relevant Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Bank, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate. A notice of the Administrative Agent to any Lender or the Company with
respect to any amount owing under this subsection (d) shall be conclusive,
absent manifest error.

(e)         If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04, 2.05, 2.06, 2.17 or 9.03, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid. The obligations of the
Lenders hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payments.

 

-58-



--------------------------------------------------------------------------------

SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.

(a)         If any Lender requests compensation under Section 2.14, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agrees to pay all reasonable out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment. Any Lender claiming reimbursement of such costs and expenses shall
deliver to the Company a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.

(b)         If any Lender requests compensation under Section 2.14, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
if any Lender is a Defaulting Lender, if any Lender fails to grant a consent in
connection with any proposed change, waiver, discharge or termination of the
provisions of this Agreement as contemplated by Section 9.02 for which the
consent of each Lender or each affected Lender is required but the consent of
the Required Lenders is obtained or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, but
excluding the consents required by, Section 9.04), all of its interests, rights
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

  (i)         the Company shall have paid to the Administrative Agent the
assignment fee specified in Section 9.04 (unless otherwise agreed by the
Administrative Agent);

  (ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.15) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

  (iii)         in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and

  (iv)         such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

SECTION 2.19.     Expansion Option.

(a)         The Company may from time to time after the Restatement Effective
Date elect to increase the U.S. Revolving Commitments, Alternative Currency
Revolving Commitments or any Extended Revolving Commitments (“Increased
Commitments”) or enter into one or more tranches of term loans denominated in
Dollars (each, an “Incremental Term Loan”), in each case in an aggregate
principal amount of not less than $20,000,000 so long as, after giving effect
thereto, the aggregate amount of all such Increased Commitments and all such
Incremental Term Loans (other than Refinancing Term Loans), when taken together
with the aggregate principal amount of Incremental Substitute Indebtedness does
not exceed the greater of (A) $150,000,000 and (B) any other amount so long as
on a Pro Forma Basis (and assuming all Increased Commitments were fully drawn)
the Senior Secured Net

 

-59-



--------------------------------------------------------------------------------

Leverage Ratio as of the last day of the most recent fiscal quarter of the
Company for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) prior to such time would not exceed 3.0 to 1.0. The
Company may arrange for any such increase or tranche to be provided by one or
more Lenders (each Lender so agreeing to an increase in its U.S. Revolving
Commitment, Alternative Currency Revolving Commitments or Extended Revolving
Commitment, or to participate in such Incremental Term Loan, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”), to increase their existing U.S. Revolving Commitment, Alternative
Currency Revolving Commitments or Extended Revolving Commitment, or to
participate in such Incremental Term Loan, or extend U.S. Revolving Commitments,
Alternative Currency Revolving Commitments or Extended Revolving Commitments, as
the case may be; provided that each Augmenting Lender (and, in the case of an
Increased Commitment, each Increasing Lender) shall be subject to the approval
of the Company and the Administrative Agent and, in the case of an Increased
Commitment, each Issuing Bank and Swingline Lender (such consents not to be
unreasonably withheld or delayed). Without the consent of any Lenders other than
the relevant Increasing Lenders or Augmenting Lenders, this Agreement and the
other Loan Documents may be amended pursuant to an Additional Credit Extension
Amendment as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Company, to effect the provisions of this
Section 2.19. Increases of U.S. Revolving Commitments, Alternative Currency
Revolving Commitments and Extended Revolving Commitment and new Incremental Term
Loans created pursuant to this Section 2.19 shall become effective on the date
agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the U.S. Revolving
Commitments, Alternative Currency Revolving Commitments or Extended Revolving
Commitments or Incremental Term Loans shall be permitted under this paragraph
unless (i) on the proposed date of the effectiveness of such increase in the
U.S. Revolving Commitments, Alternative Currency Revolving Commitments or
Extended Revolving Commitments or borrowing of such Incremental Term Loan, the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company and (ii) the Company shall be in compliance,
calculated on a Pro Forma Basis (assuming for this purpose that all Increased
Commitments were fully drawn), with the covenants contained in Section 6.09 as
of the last day of the most recent fiscal quarter of the Company for which
financial statements have been delivered pursuant to Section 5.01(a) or
(b) prior to such time. On the effective date of any increase in the U.S.
Revolving Commitments, Alternative Currency Revolving Commitment or Extended
Revolving Commitments or any Incremental Term Loans being made, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Loans of all the Lenders to equal its Applicable
Percentage of such outstanding Loans, and (ii) except in the case of any
Incremental Term Loans, if, on the date of such increase, there are any
Revolving Loans of the applicable Class outstanding, such Revolving Loans shall
on or prior to the effectiveness of such Increased Commitments be prepaid to the
extent necessary from the proceeds of additional Revolving Loans made hereunder
by the Increasing Lenders and Augmenting Lenders, so that, after giving effect
to such prepayments and any borrowings on such date of all or any portion of
such Increased Commitments, the principal balance of all outstanding Revolving
Loans of such Class owing to each Lender with a Revolving Commitment of such
Class is equal to such Lender’s pro rata share (after giving effect to any
nonratable Increased Commitment pursuant to this Section 2.19) of all then
outstanding Revolving Loans of such Class. The Administrative Agent and the
Lenders hereby agree that the borrowing notice, minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence. The deemed payments made pursuant to clause
(ii) of the second preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurocurrency
Loan, shall be subject to indemnification by the Borrowers pursuant to the
provisions of Section 2.15 if the deemed payment occurs other than on the last
day of the related Interest Periods. The terms of any Incremental Term Loans
shall be as set forth in the amendment to this Agreement providing for such
Incremental Term Loans; provided that (i) the final maturity date of any
Incremental Term Loans shall be no earlier than the Term Loan Maturity Date,
(ii) the Weighted Average Life to Maturity of such Incremental Term Loans shall
not be shorter than the then remaining Weighted Average Life to Maturity of the
Tranche B Term Loans, (iii) Incremental Term Loans shall not participate on a
greater than pro rata basis with the Tranche B Term Loans in any optional or
mandatory prepayment hereunder, (iv) the provisions with respect to payment of
interest, original issue discount (“OID”) and upfront fees shall be as set forth
in the amendment providing for such Incremental Term Loans; provided further
that if the Yield of any

 

-60-



--------------------------------------------------------------------------------

Incremental Term Loans (other than Refinancing Term Loans) exceeds the Yield of
the Tranche B Term Loans by more than 50 basis points, then the Applicable Rate
for the Tranche B Term Loans shall be increased to the extent required so that
the Yield of such Class or Classes of Term Loans is equal to the Yield of such
Incremental Term Loans minus 50 basis points and (v) all other terms applicable
to such Incremental Term Loans (other than provisions specified in clauses
(i) through (iv) above) shall be consistent with the terms of the then
outstanding Tranche B Term Loans. For the avoidance of doubt, no Lender shall
have any obligation to provide any Increased Commitment or Incremental Term
Loan.

(b)         This Section 2.19 shall override any provisions in Section 9.02 to
the contrary.

SECTION 2.20.     Extended Term Loans and Extended Revolving Commitments.

(a)         The Company may at any time and from time to time request that all
or a portion of the Term Loans of any Class in an aggregate principal amount of
not less than $50,000,000 (an “Existing Term Loan Class”) be converted to extend
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of such Term Loans (any such Term Loans
which have been so converted, “Extended Term Loans”) and to provide for other
terms consistent with this Section 2.20. In order to establish any Extended Term
Loans, the Company shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders under the Existing Term
Loan Class) (an “Extension Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which shall be consistent with the Term
Loans under the Existing Term Loan Class from which such Extended Term Loans are
to be converted except that:

  (i)         all or any of the scheduled amortization payments of principal of
the Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Class to the extent provided in the applicable Additional Credit Extension
Amendment;

  (ii)         the interest margins with respect to the Extended Term Loans may
be different than the Applicable Rate for the Term Loans of such Existing Term
Loan Class and upfront fees may be paid to the Extending Term Lenders to the
extent provided in the applicable Additional Credit Extension Amendment; and

  (iii)         the Additional Credit Extension Amendment may provide for other
covenants and terms that apply only after the Term Loan Maturity Date.

(b)         Any Extended Term Loans converted pursuant to any Extension Request
shall be designated a series of Extended Term Loans for all purposes of this
Agreement; provided that, subject to the limitations set forth in clause
(a) above, any Extended Term Loans converted from an Existing Term Loan Class
may, to the extent provided in the applicable Additional Credit Extension
Amendment and consistent with the requirements set forth above, be designated as
an increase in any previously established Class of Term Loans.

(c)         The Company shall provide the applicable Extension Request at least
ten (10) Business Days, or such shorter period as the Administrative Agent may
agree, prior to the date on which Lenders under the applicable Existing Term
Loan Class are requested to respond. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Class converted
into Extended Term Loans pursuant to any Extension Request. Any Lender wishing
to have all or a portion of its Term Loans under the Existing Term Loan Class
subject to such Extension Request (such Lender an “Extending Term Lender”)
converted into Extended Term Loans shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Class which
it has elected to request be converted into Extended Term Loans (subject to any
minimum denomination requirements reasonably imposed by the Administrative Agent
and acceptable to the Company). In the event that the aggregate amount of Term
Loans under the Existing Term Loan Class subject to Extension Elections exceeds
the amount of Extended Term Loans requested pursuant to an Extension Request,
Term Loans of the Existing Term Loan Class subject to Extension Elections shall
be converted to Extended Term Loans on a pro rata basis based on the amount of
Term Loans included in each such Extension Election (subject to any minimum
denomination requirements reasonably imposed by the Administrative Agent and
acceptable to the Company).

 

-61-



--------------------------------------------------------------------------------

(d)         The Borrowers may, with the consent of each Person providing an
Extended Revolving Commitment, the Administrative Agent and any Person acting as
swingline lender or issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the applicable Revolving Commitments; provided
that (i) the establishment of any such Extended Revolving Commitments shall be
accompanied by a corresponding reduction in the Revolving Commitments of the
applicable Class, (ii) any reduction in the applicable Revolving Commitments
may, at the option of the Borrowers, be directed to a disproportional reduction
of such Revolving Commitments of any Lender providing an Extended Revolving
Commitment and (iii) any Extended Revolving Commitments provided pursuant to
this clause (d) shall be in a minimum principal amount of $50,000,000.

(e)         Extended Term Loans and Extended Revolving Commitments shall be
established pursuant to an Additional Credit Extension Amendment to this
Agreement among the Borrowers, the Administrative Agent and each Extending Term
Lender or Lender providing an Extended Revolving Commitment which shall be
consistent with the provisions set forth above (but which shall not require the
consent of any other Lender other than those consents required pursuant to this
Agreement). Each Additional Credit Extension Amendment shall be binding on the
Lenders, the Loan Parties and the other parties hereto. In connection with any
Additional Credit Extension Amendment, the Loan Parties and the Administrative
Agent shall enter into such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent (which shall not require any
consent from any Lender other than those consents provided pursuant to this
Agreement) in order to ensure that the Extended Term Loans or Extended Revolving
Commitments are provided with the benefit of the applicable Collateral Documents
and shall deliver such other documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Administrative Agent.
No Lender shall be under any obligation to provide any Extended Term Loan or
Extended Revolving Commitment.

(f)         The provisions of this Section 2.20 shall override any provision of
Section 9.02 to the contrary.

SECTION 2.21.     Judgment Currency. If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from the Borrowers hereunder
in the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non appealable judgment is given. The obligations of the Borrowers in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrowers agree, to the fullest extent that
they may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or the Administrative Agent, as the case
may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Administrative
Agent, as the case may be, in the specified currency and (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 2.17, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to the
Borrowers.

ARTICLE III

Representations and Warranties

The Borrowers, jointly and severally, represent and warrant to the Lenders as of
the Restatement Effective Date and (except as to representations and warranties
made as of a date certain) as of the date such representations and warranties
are deemed to be made under Section 4.02 of this Agreement, that:

 

-62-



--------------------------------------------------------------------------------

SECTION 3.01.     Organization; Powers; Subsidiaries. Each of the Company and
each of its Subsidiaries (i) is duly organized and validly existing in good
standing (or its equivalent) under the laws of the jurisdiction of its
organization, (ii) has the power and authority to own its property and assets
and to transact the business in which it is engaged and presently proposes to
engage and (iii) is duly qualified and is authorized to do business and is in
good standing (or its equivalent) in all jurisdictions where it is required to
be so qualified (or its equivalent) and where the failure to be so qualified has
had, or could reasonably be expected to have, a Material Adverse Effect.
Schedule 3.01 correctly sets forth, as of the Restatement Effective Date,
(i) the percentage ownership (direct and indirect) of the Company in each class
of capital stock or other Equity Interests of each of its Subsidiaries and also
identifies the direct owner thereof and (ii) the jurisdiction of organization of
each such Subsidiary. All outstanding shares of capital stock or other Equity
Interests of each Subsidiary of the Company have been duly and validly issued,
are fully paid and non-assessable and have been issued free of preemptive
rights. Except as set forth on Part B of Schedule 3.01 attached hereto, no
Subsidiary of the Company, as of the Restatement Effective Date, has
outstanding: (i) any securities convertible into or exchangeable for its capital
stock or other Equity Interests, (ii) any right to subscribe for or to purchase,
or any options or warrants for the purchase of, or any agreement providing for
the issuance (contingent or otherwise) of or any calls, commitments or claims of
any character relating to, its capital stock or (iii) other Equity Interests or
any stock appreciation or similar rights.

SECTION 3.02.     Authorization; Enforceability. Each Loan Party has the power
and authority to execute, deliver and carry out the terms and provisions of the
Loan Documents to which it is a party and has taken all necessary action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. Each Loan Party has duly executed and delivered each Loan
Document to which it is a party and each such Loan Document constitutes the
legal, valid and binding obligation of such Loan Party enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

SECTION 3.03.     Governmental Approvals; No Conflicts. Except as may have been
obtained or made on or prior to the Restatement Effective Date (and which remain
in full force and effect on the Restatement Effective Date), no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by, any foreign or domestic governmental or
public body or authority, or any subdivision thereof, is required to authorize
or is required in connection with (i) the execution, delivery and performance of
any Loan Document or (ii) the legality, validity, binding effect or
enforceability of any Loan Document. Neither the execution, delivery or
performance by any Loan Party of the Loan Documents to which it is a party, nor
compliance by any Loan Party with the terms and provisions thereof, nor the
consummation of the transactions contemplated herein or therein, (i) will
contravene any material provision of any applicable law, statute, rule or
regulation, or any order, writ, injunction or decree of any court or
governmental instrumentality, (ii) will conflict or be inconsistent with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or (other than pursuant to the Collateral
Documents) result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the material property or assets of the Company
or any of its Subsidiaries pursuant to the terms of any indenture, mortgage,
deed of trust, loan agreement, credit agreement or any other material agreement,
contract or instrument to which the Company or any of its Subsidiaries is a
party or by which it or any of its material property or assets are bound or to
which it may be subject or (iii) will violate any provision of the certificate
of incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of limited liability company, limited liability company agreement or
equivalent organizational document, as the case may be, of the Loan Parties.

SECTION 3.04.     Financial Statements; No Material Adverse Effect.

(a)         The audited consolidated statements of financial condition of the
Company and its Subsidiaries for the fiscal years ended December 29,
2012, December 31, 2011 and January 1, 2011 and the related consolidated
statements of operations, comprehensive income (loss) and cash flows and changes
in shareholders’ equity of the Company and its Subsidiaries for each such fiscal
year ended on such dates, in each case furnished to the Lenders prior to the
Restatement Effective Date, present fairly in all material respects the
consolidated financial position of the Company and its Subsidiaries at the date
of said financial statements and the results for the respective periods covered
thereby.

 

-63-



--------------------------------------------------------------------------------

(b)         Since December 29, 2012, nothing has occurred that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.05.     Properties.

(a)         All Material Real Property and vessels owned by the Company or any
of its Subsidiaries, and all material leaseholds leased by the Company or any of
its Subsidiaries, in each case as of the Restatement Effective Date, and the
nature of the interest therein, are correctly set forth on Schedule 3.05. Each
of the Company and its Subsidiaries has good and marketable title to, or a
validly subsisting leasehold interest in, all material properties owned or
leased by it, including all real property and vessels set forth on such Schedule
and reflected in the financial statements referred to in Section 3.04(a) (except
(x) such properties sold in the ordinary course of business since the dates of
the respective financial statements referred to therein, (y) such properties
otherwise sold or transferred after the Restatement Effective Date as permitted
by the terms of this Agreement and (z) such real properties owned by the Company
or any of its Subsidiaries which may be subject to defects of title which do not
materially impair the use of such real property or the business conducted by the
Company or such Subsidiary thereon), free and clear of all Liens, other than
Permitted Encumbrances.

(b)         No Mortgage encumbers improved real property that is located in an
area that has been identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respected to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereinafter in effect, or any successor thereto) unless flood
insurance available under such Act has been obtained in accordance with
Section 5.05.

(c)         Each of the Company and its Subsidiaries owns or has the right to
use all domestic and foreign patents, trademarks, permits, domain names, service
marks, trade names, copyrights, licenses, franchises, inventions, trade secrets,
proprietary information and knowhow of any type, whether or not written
(including, but not limited to, rights in computer programs and databases) and
formulas, or other rights with respect to the foregoing, and has obtained
assignments of all leases, licenses and other rights of whatever nature, in each
case necessary for the conduct of its business, without, to the knowledge of any
Responsible Officer of the Company, any conflict with the rights of others
which, or the failure to obtain which, as the case may be, individually or in
the aggregate, has had, or could reasonably be expected to have, a Material
Adverse Effect.

(d)         Each Mortgaged Property and the present and contemplated use and
occupancy thereof comply with all applicable zoning ordinances, building codes,
land use and subdivision laws, setback or other development and use requirements
of Governmental Authorities and with all private restrictions and agreements
affecting such Mortgaged Property whether or not recorded, except where the
failure so to comply could not result in, as of any date of determination and
whether individually or in the aggregate, any event, circumstance, occurrence or
condition which has caused or resulted in (or would reasonably be expected to
cause or result in) a Material Adverse Effect.

(e)         As of the Restatement Effective Date, the Loan Parties have neither
received any notice of nor does any Responsible Officer of the Company have any
knowledge of any disputes regarding boundary lines, location, encroachments or
possession of any portions of the Mortgaged Property that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and no Responsible Officer of the Company has any knowledge of any state of
facts that may exist which could give rise to any such claims.

(f)         There are no options or rights of first refusal to purchase or
acquire all or any portion of any Mortgaged Property other than as disclosed to
the Administrative Agent in the Perfection Certificate or any Perfection
Certificate Supplement.

SECTION 3.06.     Litigation. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Responsible Officer of the
Company, threatened that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Additionally, there
does not exist any judgment, order or injunction prohibiting or imposing
material adverse conditions upon the making of a Loan.

 

-64-



--------------------------------------------------------------------------------

SECTION 3.07.     Compliance with Laws and Agreements. Each of the Company and
its Subsidiaries is in compliance with (i) all applicable statutes, regulations,
rules and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property and (ii) all contracts and agreements
to which it is a party, except such non-compliances as have not had, and could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.08.     Investment Company Status. Neither the Company nor any of its
Subsidiaries is required to register as an “investment company” as defined in
the Investment Company Act of 1940.

SECTION 3.09.     Taxes. The Company and each of its Subsidiaries has timely
filed (including applicable extensions), or has had filed on its behalf, with
the appropriate taxing authority, all material returns, statements, forms and
reports for taxes (the “Returns”) required to be filed by or with respect to the
income, properties or operations of the Company and each of its Subsidiaries.
The Returns accurately reflect in all material respects all liability for taxes
of the Company and each of its Subsidiaries as a whole for the periods covered
thereby. The Company and each of its Subsidiaries have paid all material taxes
payable by them other than those contested in good faith and adequately
disclosed and for which adequate reserves have been established in accordance
with GAAP. Except as disclosed in writing to the Lenders prior to the
Restatement Effective Date, as of the Restatement Effective Date, there is no
action, suit, proceeding, investigation, audit, or claim now pending or, to the
knowledge of any Responsible Officer of the Company, threatened by any authority
regarding any taxes relating to the Company and each of its Subsidiaries. Except
as disclosed in writing to the Lenders prior to the Restatement Effective Date,
as of the Restatement Effective Date, neither the Company nor any of its
Subsidiaries has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of taxes of the Company or any of its Subsidiaries, or is
aware of any circumstances that would cause the taxable years or other taxable
periods of the Company or any of its Subsidiaries not to be subject to the
normally applicable statute of limitations.

SECTION 3.10.     Solvency. On and as of the Restatement Effective Date, after
giving effect to the Loans to be made on the Restatement Effective Date, the
Company and its Subsidiaries, on a consolidated basis, are Solvent.

SECTION 3.11.     Environmental Matters.

(a)         Except as would not reasonably be expected to have Material Adverse
Effect, each of the Company and its Subsidiaries has complied with all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws and neither the Company nor any of its Subsidiaries is
liable for any penalties, fines or forfeitures for failure to comply with any of
the foregoing. Except as would not reasonably be expected to have Material
Adverse Effect, there are no pending or past or, to the knowledge of any
Responsible Officer of the Company, threatened Environmental Claims against the
Company or any of its Subsidiaries or any real property owned, leased or
operated by the Company or any of its Subsidiaries (including any such claim
arising out of the ownership, lease or operation by the Company or any of its
Subsidiaries of any real property formerly owned, leased or operated by the
Company or any of its Subsidiaries but no longer owned, leased or operated by
the Company or any of its Subsidiaries). Except as would not reasonably be
expected to have Material Adverse Effect, there are no facts, circumstances,
conditions or occurrences on any real property owned, leased or operated by the
Company or any of its Subsidiaries (including, to the knowledge of a Responsible
Officer of the Company, any real property formerly owned, leased or operated by
the Company or any of its Subsidiaries but no longer owned, leased or operated
by the Company or any of its Subsidiaries) or on any property adjoining or in
the vicinity of any such real property that would reasonably be expected (i) to
form the basis of an Environmental Claim against the Company or any of its
Subsidiaries or any such real property or (ii) to cause any such real property
to be subject to any restrictions on the ownership, occupancy, use or
transferability of such real property by the Company or any of its Subsidiaries
under any applicable Environmental Law.

SECTION 3.12.     Labor Relations. Neither the Company nor any of its
Subsidiaries is engaged in any unfair labor practice that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against the Company or any of its Subsidiaries or, to the knowledge of any
Responsible Officer of the Company, threatened against any of them, before the
National Labor Relations Board or any similar foreign tribunal or agency, and no
grievance or arbitration

 

-65-



--------------------------------------------------------------------------------

proceeding arising out of or under any collective bargaining agreement is so
pending against the Company or any of its Subsidiaries or, to the knowledge of
any Responsible Officer of the Company, threatened against any of them, (ii) no
strike, labor dispute, slowdown or stoppage pending against the Company or any
of its Subsidiaries or, to the knowledge of any Responsible Officer, threatened
against the Company or any of its Subsidiaries and (iii) no union representation
question existing with respect to the employees of the Company or any of its
Subsidiaries and no union organizing activities are taking place, except (with
respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate) such as has not had, and could not reasonably
be expected to have, a Material Adverse Effect.

SECTION 3.13.    Disclosure.  All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Company or any
of its Subsidiaries in writing to the Administrative Agent or any Lender
(including, without limitation, the Information Memorandum and all information
contained in the Loan Documents) for purposes of or in connection with this
Agreement, the other Loan Documents or any transaction contemplated herein or
therein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of any such Persons in writing to the Administrative
Agent or any Lender will be, true and accurate in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any material fact necessary to make such information (taken as
a whole) not misleading in any material respect at such time in light of the
circumstances under which such information was provided, it being understood and
agreed that for purposes of this Section 3.13, such factual information shall
not include any financial projections or pro forma financial information and
information of a general economic or general industry nature. The projections
and pro forma information contained in the materials referenced above have been
prepared on a basis consistent with the financial statements referred to in
Section 3.04(a) and are based on good faith estimates and assumptions made by
the management of the Company, and on the date such projections and pro forma
information were delivered, the Company believed that such financial information
was reasonable and attainable, it being recognized by the Lenders that such
projections of future events are not to be viewed as facts and that actual
results during the period or periods covered by any such financial information
may differ from the projected results contained therein.

SECTION 3.14.    Federal Reserve Regulations.  No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 3.15.    Security Interests.  The provisions of each Collateral Document
are effective to create legal and valid Liens on all the Collateral in respect
of which and to the extent such Collateral Document purports to create Liens in
favor of the Administrative Agent, for the benefit of the Secured Parties or the
Foreign Secured Parties, as applicable; and upon the proper filing of UCC
financing statements, the proper filing of Mortgages with respect to Material
Real Properties and the taking of all other actions to be taken pursuant to the
terms of the Collateral Documents, such Liens constitute perfected and
continuing Liens on the Collateral, securing the Obligations, enforceable
against the applicable Loan Party and all third parties to the extent required
by the Collateral Documents.

SECTION 3.16.    PATRIOT Act.  Each of the Loan Parties and each of their
respective Subsidiaries are in compliance, in all material respects, with the
Patriot Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

SECTION 3.17.    OFAC.  None of the Company, any Subsidiary nor, to the
knowledge of a Responsible Officer of the Company, any director or officer of
the Company or any Subsidiary is subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”);
and the Borrowers will not directly or indirectly use the proceeds of any
extensions of credit hereunder or otherwise make available such proceeds to any
Person, for the purpose of financing the activities of any Person subject to any
U.S. sanctions administered by OFAC.

 

-66-



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01.    Initial Credit Events.  Except as contemplated by Schedule
5.09(d), the obligations of the Lenders to make Loans and of the Issuing Banks
to issue Letters of Credit on the Closing Date were subject to each of the
following conditions being satisfied on or prior to the Closing Date:

(a)        The Administrative Agent (or its counsel) shall have received from
(i) each party thereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic mail transmission
in accordance with Section 9.01) that such party has signed a counterpart of
this Agreement;

(b)        The Administrative Agent (or its counsel) shall have received from
the Company and each initial U.S. Guarantor either (A) a counterpart of the U.S.
Guarantee and Security Agreement signed on behalf of such U.S. Loan Party or
(B) written evidence reasonably satisfactory to the Administrative Agent (which
may include telecopy or electronic mail transmission in accordance with
Section 9.01 of a signed signature page of the U.S. Guarantee and Security
Agreement) that such party has signed a counterpart of the U.S. Guarantee and
Security Agreement, together with:

(i)        a duly completed Perfection Certificate signed by the Company;

(ii)        Uniform Commercial Code financing statements naming each U.S. Loan
Party as debtor and the Administrative Agent as secured party in appropriate
form for filing in the jurisdiction of incorporation or formation of each such
U.S. Loan Party;

(iii)        certificates representing all certificated Equity Interests owned
directly by any U.S. Loan Party to the extent pledged (and required to be
delivered) under the U.S. Guarantee and Security Agreement together with stock
powers executed in blank;

(iv)        all notes, chattel paper and instruments owned by any U.S. Loan
Party to the extent pledged (and required to be delivered) pursuant to the U.S.
Guarantee and Security Agreement duly endorsed in blank or with appropriate
instruments of transfer; and

(v)        short form security agreements in appropriate form for filing with
the United States Patent & Trademark Office and the United States Copyright
Office, as appropriate, with respect to the intellectual property of the U.S.
Loan Parties registered with such offices and listed in the Perfection
Certificate and constituting Collateral;

(c)        The Administrative Agent (or its counsel) shall have received from
the Bermuda Borrower (A) counterparts of the documents listed on Schedule
4.01(c) signed on behalf of the Bermuda Borrower and the applicable Foreign
Guarantors or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic mail transmission in accordance
with Section 9.01 of a signed signature page of the applicable documents on
Schedule 4.01(c)) that the Foreign Guarantors have signed a counterpart of such
documents together with all documents required to be delivered thereby on or
prior to the Closing Date;

(d)        The Administrative Agent shall have received the executed legal
opinions of (i) Paul Hastings LLP, special counsel to the Company and
(ii) Appleby, special Bermuda counsel to the Foreign Loan Parties, in each case,
dated the Closing Date and in form reasonably satisfactory to the Administrative
Agent. The Company hereby requests such counsel to deliver such opinion;

(e)        The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the initial Loan Parties, the authorization of the Transactions and any other
legal matters relating to such Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;

 

-67-



--------------------------------------------------------------------------------

(f)        The Administrative Agent shall have received evidence reasonably
satisfactory to it that substantially concurrently with the making of the
initial Loans hereunder, (i) the Closing Date Asset Sale shall be consummated,
(ii) all Indebtedness under the Existing Credit Agreements and all amounts
payable thereunder have been paid in full, all commitments to extend credit
thereunder shall have terminated, and all Liens securing obligations thereunder
shall have been released and (iii) the indentures governing the Existing Notes
have been defeased or discharged in accordance with their terms and that all
Existing Notes shall be repaid or redeemed within six months after the Closing
Date;

(g)        The Administrative Agent shall have received a certificate attesting
to the Solvency of the Company and its Subsidiaries (taken as a whole) on the
Closing Date after giving effect to the Transactions, from a Financial Officer
of the Company;

(h)        The Administrative Agent shall have received copies of a recent Lien
and judgment search in each jurisdiction reasonably requested by the
Administrative Agent with respect to the Loan Parties;

(i)        The Lenders shall have received on or prior to the Closing Date all
documentation and other information reasonably requested in writing by them at
least three business days prior to the Closing Date in order to allow the
Lenders to comply with the Patriot Act and other “know your customer” Laws;

(j)        The Administrative Agent and the Arrangers shall have received all
fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder;

(k)        The Administrative Agent shall have received Notes executed by the
applicable Borrowers in favor of each Lender requesting a Note at least three
Business Days prior to the Closing Date;

(l)        The Administrative Agent shall have received a certificate signed by
a Responsible Officer of the Company certifying (A) that the conditions
specified in Sections 4.02(a) and (b) have been satisfied and (B) that there has
been no event or circumstance since the date of the audited financial statements
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect;

(m)        The Administrative Agent shall have received certificates of
insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitute Collateral; and

(n)        The Administrative Agent shall have received such other assurances,
certificates, documents, consents or opinions as the Administrative Agent, the
Issuing Bank, the Swingline Lender or the Required Lenders reasonably may
require.

SECTION 4.02.    Subsequent Credit Events.  The obligation of each Lender to
make a Loan on the occasion of any Borrowing (but not a conversion or
continuation of Loans), and of the Issuing Banks to issue, amend, renew or
extend any Letter of Credit, in each case, following the Restatement Effective
Date is subject to the satisfaction of the following conditions:

(a)        The representations and warranties of the Borrowers set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (except to the extent that any representation and warranty that is
qualified by materiality shall be true and correct in all respects) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except where any
representation and warranty is expressly made as of a specific earlier date,
such representation and warranty shall be true in all material respects as of
any such earlier date.

 

-68-



--------------------------------------------------------------------------------

(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.

SECTION 4.03.    Restatement Effective Date.  The effectiveness of this
Agreement is subject to the satisfaction of each of the following conditions on
or prior to the Restatement Effective Date:

(a)        The Administrative Agent (or its counsel) shall have received
from each party to the Original Credit Agreement immediately prior to the
Restatement Effective Date hereto either a counterpart of this Agreement signed
on behalf of such party or written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic mail transmission
in accordance with Section 9.01) that such party has signed a counterpart of
this Agreement;

(b)        The Administrative Agent (or its counsel) shall have received from
the Company and each initial U.S. Guarantor either (A) a counterpart of a
reaffirmation under the U.S. Guarantee and Security Agreement signed on behalf
of such U.S. Loan Party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic mail transmission
in accordance with Section 9.01 of a signed signature page of such reaffirmation
agreement) that such party has signed a counterpart of reaffirmation agreement;

(c)        The Administrative Agent (or its counsel) shall have received from
the Bermuda Borrower (A) counterparts of a reaffirmation agreement under the
Foreign Security Agreement signed on behalf of the Bermuda Borrower and the
Foreign Guarantors on the Restatement Effective Date or (B) written evidence
reasonably satisfactory to the Administrative Agent (which may include telecopy
or electronic mail transmission in accordance with Section 9.01 of a signed
signature page of such reaffirmation agreement) that the Bermuda Borrower and
the Foreign Guarantors have signed a counterpart of such reaffirmation
agreement;

(d)        The Administrative Agent shall have received the executed legal
opinions of (i) Paul Hastings LLP, special counsel to the Company and
(ii) Appleby, special Bermuda counsel to the Foreign Loan Parties, in each case,
dated the Restatement Effective Date and in form reasonably satisfactory to the
Administrative Agent. The Company hereby requests such counsel to deliver such
opinion;

(e)        The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Loan Parties on the Restatement Effective Date, the authorization of the
transactions contemplated hereby on the Restatement Effective Date and any other
legal matters relating to such Loan Parties, the Loan Documents or such
transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;

(f)        The Administrative Agent shall have received a certificate attesting
to the Solvency of the Company and its Subsidiaries (taken as a whole) on the
Restatement Effective Date after giving effect to the Transactions, from a
Financial Officer of the Company;

(g)        The Lenders shall have received on or prior to the Restatement
Effective Date all documentation and other information reasonably requested in
writing by them at least three business days prior to the Restatement Effective
Date in order to allow the Lenders to comply with the Patriot Act and other
“know your customer” Laws;

 

-69-



--------------------------------------------------------------------------------

(h)        The Administrative Agent and the Arrangers shall have received all
fees and other amounts due and payable on or prior to the Restatement Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrowers hereunder;

(i)        The Administrative Agent shall have received Notes executed by the
applicable Borrowers in favor of each Lender requesting a Note at least three
Business Days prior to the Restatement Effective Date; and

(j)        The Administrative Agent shall have received a certificate signed by
a Responsible Officer of the Company certifying (A) that the conditions
specified in Sections 4.02(a) and (b) have been satisfied and (B) that there has
been no event or circumstance since the date of the audited financial statements
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collateralized on terms satisfactory to the Issuing Bank and all L/C
Disbursements shall have been reimbursed, the Borrowers, jointly and severally,
covenant and agree with the Lenders that:

SECTION 5.01.    Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent (who shall promptly furnish a copy to each
Lender):

(a)        as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of the Borrower, commencing with the fiscal year
ending December 28, 2013, the audited consolidated balance sheet of the Company
and its Consolidated Subsidiaries and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial position and results of operations of the
Company and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP;

(b)        as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Company, commencing with the fiscal quarter ending March 23, 2013, the
unaudited consolidated balance sheet of the Company and its Consolidated
Subsidiaries and related statements of operations and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial position and results of
operations of the Company and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes;

(c)        concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate substantially in the form of Exhibit G executed
by a Financial Officer of the Company (w) certifying as to whether, to the
knowledge of such Financial Officer after reasonable inquiry, a Default has
occurred and is continuing and, if so, specifying the details thereof and any
action taken or proposed to be taken with respect thereto; (x) in the case of
any such certificate delivered for any fiscal period ending on or after June 15,
2013, setting forth reasonably detailed calculations of the Consolidated
Leverage Ratio and Consolidated Interest Coverage Ratio demonstrating compliance
with Section 6.09, (y) in the case of any such certificate delivered for any
fiscal year ending on or after December 28, 2013, setting forth reasonably
detailed calculations of Excess Cash Flow for the applicable Excess Cash Flow
Payment Period and the amount required to be paid pursuant to
Section 2.10(b)(iv) on the relevant Excess Cash Flow Payment Date;

 

-70-



--------------------------------------------------------------------------------

(d)        concurrently with any delivery of financial statements under clause
(a) above, (x) a Perfection Certificate Supplement or a certificate of a
Financial Officer of the Company stating that there has been no change in the
information set forth in the last Perfection Certificate or Perfection
Certificate Supplement, as the case may be, most recently delivered to the
Administrative Agent, (y) a description of any assets acquired by any Foreign
Loan Party which are not subject to a security interest in favor of the
Administrative Agent and which have a fair market value in excess of $10,000,000
and (z) a certificate of a Financial Officer stating that the Company has
complied with Section 5.09;

(e)        concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any failure to comply with
Section 6.09 to the extent the Company was required to comply with such
Section during such fiscal year (which certificate may be limited to the extent
required by accounting rules or guidelines or by such accounting firm’s
professional standards and customs of the profession);

(f)        not more than 90 days after the commencement of each fiscal year of
the Company commencing after the Restatement Effective Date, financial
projections in form reasonably satisfactory to the Administrative Agent
(including projected statements of income, sources and uses of cash and balance
sheets, taking into account any sale of any Material Real Property intended to
be consummated during such fiscal year) prepared by the Company (i) for each of
the four fiscal quarters of such fiscal year prepared in detail and (ii) for
each of the immediately succeeding two fiscal years prepared in summary form, in
each case, on a consolidated basis, for the Company and its consolidated
Subsidiaries and setting forth, with appropriate discussion, the principal
assumptions upon which such financial projections are based;

(g)        promptly after the same become publicly available, copies of all
annual, quarterly and current reports and proxy statements filed by the Company
or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission; and

(h)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Additionally, at the request of the Administrative Agent, the Company shall,
within 30 days after the financial statements of the Company are delivered as
provided above for any fiscal year of the Company, commencing with the financial
statements for the fiscal year ending December 28, 2013, hold a meeting (which
may be by conference call or teleconference), at a time and place selected by
the Company and reasonably acceptable to the Administrative Agent, with all of
the Lenders that choose to participate, to review the financial results of the
previous fiscal year and the financial condition of the Company and its
Subsidiaries.

Financial statements and other information required to be delivered pursuant to
Sections 5.01(a), 5.01(b) and 5.01(f) shall be deemed to have been delivered if
such statements and information shall have been posted by the Company on its
website or shall have been posted on IntraLinks or similar site to which all of
the Lenders have been granted access or are publicly available on the SEC’s
website pursuant to the EDGAR system.

The Company acknowledges that (a) the Administrative Agent will make available
information provided on or behalf of the Borrowers (the “Company Materials”) to
the Lenders by posting such information on IntraLinks or similar electronic
means and (b) certain of the Lenders may be “public side” Lenders (i.e., Lenders
that do not wish to receive material non-public information with respect to the
Company, its subsidiaries or its securities) (each, a “Public Lender”). The
Company agrees to identify that portion of the information to be provided to
Public Lenders hereunder as “PUBLIC” and that such information will not contain
material non-public information relating to the Company or its Subsidiaries (or
any of their securities).

 

-71-



--------------------------------------------------------------------------------

SECTION 5.02.    Notices of Material Events.  The Company will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt (but in any
event within five (5) Business Days) written notice after any Financial Officer
of the Company obtains knowledge of the following:

(a)        the occurrence of any Default (whether or not continuing);

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Subsidiary thereof that could reasonably be expected to result in a
Material Adverse Effect; and

(c)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03.    Existence; Conduct of Business.  The Company will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence, and (ii) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except, in the case of the preceding
clause (ii), to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any transaction permitted under Section 6.03 or 6.11.

SECTION 5.04.    Payment of Obligations.  The Company will, and will cause each
of its Subsidiaries to, pay its obligations (other than Indebtedness), including
Tax liabilities, before the same shall become delinquent or in default, except
where (a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Company or such Subsidiary has set aside on
its books reserves with respect thereto to the extent required by GAAP or
(b) the failure to make payment could not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.

SECTION 5.05.    Maintenance of Properties; Insurance.

(a)        The Company will, and will cause each of its Material Subsidiaries
to, (i) keep and maintain all Property material to the conduct of its business
in good working order and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (ii) maintain,
with financially sound and reputable insurance companies or through
self-insurance, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. The Company will, and will cause
each of the other Loan Parties to name the Administrative Agent as loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect to
any general and umbrella liability insurance providing liability coverage or
coverage in respect of any Collateral, and cause each provider of any such
insurance to agree, by endorsement upon the policy or policies issued by it or
by independent instruments furnished to the Administrative Agent, that it will
give the Administrative Agent prior written notice before any such policy or
policies shall be altered or canceled.

(b)        If any portion of any Mortgaged Property is materially improved with
a permanent structure and is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a Special Flood
Hazard Area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), (x) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (y) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

-72-



--------------------------------------------------------------------------------

SECTION 5.06.    Inspection Rights.  The Company will, and will cause each of
its Subsidiaries to, permit any representatives designated by the Administrative
Agent or, during the continuance of an Event of Default, any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its senior officers and use commercially reasonable efforts
to make its independent accountants available to discuss the affairs, finances
and condition of the Company and its Subsidiaries, all at such reasonable times
and as often as reasonably requested and in all cases subject to applicable Law
and the terms of applicable confidentiality agreements; provided that (i) the
Lenders will conduct such requests for visits and inspections through the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year. The Administrative Agent and the Lenders shall give the Company the
opportunity to participate in any discussions with the Company’s independent
accountants.

SECTION 5.07.    Compliance with Laws; Compliance with Agreements.  The Company
will, and will cause each of its Subsidiaries to, (i) comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including without limitation Environmental Laws) and (ii) perform
in all material respects its obligations under material agreements (other than
in respect of Indebtedness) to which it is a party, in each case except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08.    Use of Proceeds and Letters of Credit.  (i) The proceeds of the
Tranche B Term Loans made pursuant to the Restatement Effective Date Tranche B
Term Loan Commitments will be used to finance the Transactions and to pay
related fees, costs, and expenses and for acquisitions, investments, Restricted
Payments and other general corporate purposes and (iii) the proceeds of other
Loans and other Credit Events made following the Restatement Effective Date will
be used to finance the working capital needs, and for general corporate purposes
(including refinancing or repayment of existing Indebtedness, acquisitions and
other investments), of the Company and its Subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 5.09.    Further Assurances; Additional Security and Guarantees.

(a)        The Company shall, and shall cause each applicable Subsidiary to, at
the Company’s expense, comply with the requirements of the Collateral Documents
and take all action reasonably requested by the Administrative Agent to carry
out more effectively the purposes of the Collateral Documents (including,
without limitation, any such action reasonably requested by the Administrative
Agent in connection with the delivery by the Company of any Perfection
Certificate Supplement or information with respect to assets acquired by Foreign
Loan Parties) or to grant a security interest in the assets of each Foreign Loan
Party to substantially the same extent as is the case for the U.S. Loan Parties
under the Mortgages and the U.S. Guarantee and Security Agreement (subject to
clause (d) below).

(b)        Upon the formation or acquisition of any Specified Domestic
Subsidiary by the Company or any Specified Foreign Subsidiary (and, in the case
of clause (v) below, upon the acquisition of any Material Real Property by any
Loan Party), within thirty (30) days after such formation or acquisition or such
longer period as may be reasonably acceptable to the Administrative Agent:

(i)        cause any such Domestic Subsidiary to deliver such information as the
Administrative Agent may reasonably request for purposes of establishing
security interests in the assets of such Domestic Subsidiary;

(ii)        deliver all certificated Equity Interests of such Subsidiary held by
any Loan Party that are Collateral pursuant to the Collateral Documents to the
Administrative Agent together with appropriately completed stock powers or other
instruments of transfer executed in blank by a duly authorized officer of such
Loan Party and all intercompany notes owing from such Subsidiary to any Loan
Party required to be delivered pursuant to the Collateral Documents together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party;

 

-73-



--------------------------------------------------------------------------------

(iii)        cause each such Specified Domestic Subsidiary to execute a
supplement to the U.S. Guarantee and Security Agreement and take all actions
reasonably requested by the Administrative Agent in order to cause the Lien
created by the U.S. Guarantee and Security Agreement to be duly perfected to the
extent required by such agreement in accordance with all applicable requirements
of Law, including the filing of financing statements in such jurisdictions as
may be reasonably requested by the Administrative Agent;

(iv)        cause each such Specified Foreign Subsidiary to execute a Foreign
Guarantee and Security Agreement or a supplement to a Foreign Guarantee and
Security Agreement and to take the actions reasonably required by the
Administrative Agent in order to cause the Lien created by the Foreign Guarantee
and Security Agreement to be enforceable against such Specified Foreign
Subsidiaries and third parties in accordance with all applicable requirements of
Law, including registering such security interest in such jurisdictions as may
be reasonable required by the Administrative Agent;

(v)        cause any such Specified Domestic Subsidiary or the applicable Loan
Party to the extent reasonably requested by the Administrative Agent to duly
execute and deliver to the Administrative Agent counterparts of a Mortgage
together with other items set for in paragraphs (ii) to (xi) of Schedule
5.09(d), with respect to any Material Real Property; and

(vi)        if requested by the Administrative Agent, deliver a customary
opinion of counsel to the Company with respect to the guarantee and security
provided by such Specified Domestic Subsidiary or Specified Foreign Subsidiary.

(c)        The Company will, and will cause its Subsidiaries which are Loans
Parties to, grant to the Administrative Agent security interests and mortgages
(each, an “Additional Vessel Mortgage”) in each vessel acquired by such Person
after the Restatement Effective Date and having an initial book value in excess
of $5,000,000. All such Additional Vessel Mortgages shall be granted pursuant to
documentation in form reasonably satisfactory to the Administrative Agent.

(d)        To the extent not completed prior to the Restatement Effective Date,
the Company shall satisfy the requirements set forth on Schedule 5.09(d) on or
prior to the dates set forth on such Schedule (or such later dates as shall be
reasonably acceptable to the Administrative Agent).

SECTION 5.10.    Maintenance of Ratings.  The Company will use commercially
reasonable efforts to cause the extensions of credit under this Agreement and
the Company to become and continue to be rated by both S&P and Moody’s (but not
to maintain a specific rating).

ARTICLE VI

Negative Covenants

From the Restatement Effective Date until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit have expired or
terminated or been cash collateralized on terms satisfactory to the Issuing Bank
and all L/C Disbursements shall have been reimbursed, the Borrowers, jointly and
severally, covenant and agree with the Lenders that:

SECTION 6.01.    Indebtedness.  The Company will not create, incur, assume or
permit to exist, and will not permit any Subsidiary to create, incur, assume or
permit to exist, any Indebtedness, except:

(a)        Indebtedness created under the Loan Documents;

 

-74-



--------------------------------------------------------------------------------

(b)        Indebtedness existing on the Restatement Effective Date and set forth
in Schedule 6.01 or that could be incurred on the Restatement Effective Date
pursuant to commitments set forth in Schedule 6.01 and Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (b);

(c)        Indebtedness of (i) any Loan Party to any other Loan Party, (ii) any
Subsidiary that is not a Loan Party to the Company or any other Subsidiary,
(iii) any Loan Party to any Subsidiary that is not a Loan Party; provided all
such Indebtedness permitted under subclause (i) (with respect to Indebtedness of
a U.S. Loan Party owing to a Foreign Loan Party) and subcaluse (iii) shall be
subordinated to the Obligations of the issuer of such Indebtedness;

(d)        Guarantees of Indebtedness of the Company or any other Subsidiary,
all to the extent permitted by Section 6.05;

(e)        Indebtedness incurred to finance the acquisition, construction,
repair, replacement or improvement of any fixed or capital assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any Permitted Refinancing Indebtedness in respect
of Indebtedness permitted by this clause (e); provided that (i) such
Indebtedness (other than Permitted Refinancing Indebtedness permitted above in
this clause (e)) is incurred prior to or within two hundred seventy (270) days
after such acquisition or the completion of such construction, repair,
replacement or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed the sum of (A) the
greater of (x) $50,000,000 and (y) 2.0% of Consolidated Total Assets at any time
outstanding and (B) solely in the case of any Indebtedness to finance the
acquisition, construction, repair, replacement or improvement of any ships,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such ships and any Permitted Refinancing
Indebtedness in respect of any of the foregoing, $75,000,000;

(f)        Indebtedness in respect of letters of credit (including trade letters
of credit), bank guarantees or similar instruments issued or incurred in the
ordinary course of business, including in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers, workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims;

(g)        Indebtedness in respect of letters of credit for the account of
Foreign Subsidiaries in an aggregate amount outstanding not to exceed
$40,000,000;

(h)        Indebtedness supported by a Letter of Credit, in a principal amount
not to exceed the face amount of such Letter of Credit;

(i)        (x) Indebtedness of Foreign Subsidiaries incurred in connection with
grower loan programs in an aggregate principal amount not to exceed $50,000,000
at any time outstanding and (y) unsecured Indebtedness of the Company evidenced
by a guaranty of Indebtedness permitted pursuant to preceding subclause (x) of
this clause (i);

(j)        Indebtedness of Foreign Subsidiaries (other than any Foreign Loan
Party) incurred pursuant to Permitted Receivables Facilities; provided that the
Attributable Receivables Indebtedness thereunder shall not exceed at any time
outstanding $25,000,000;

(k)        Indebtedness of Foreign Subsidiaries that are not Foreign Loan
Parties, provided that Indebtedness shall be permitted to be incurred pursuant
to this clause (k) only if at the time such Indebtedness is incurred the
aggregate principal amount of Indebtedness outstanding pursuant to this clause
(k) at such time (including such Indebtedness) would not exceed $50,000,000;

 

-75-



--------------------------------------------------------------------------------

(l)        Indebtedness under Swap Agreements entered into in the ordinary
course of business and not for speculative purposes;

(m)        Indebtedness in respect of bid, performance, surety, stay, customs,
appeal or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business, including
guarantees or obligations of any Subsidiary with respect to letters of credit,
bank guarantees or similar instruments supporting such obligation, in each case,
not in connection with Indebtedness for money borrowed;

(n)        Indebtedness in respect of judgments, decrees, attachments or awards
that do not constitute an Event of Default under clause (k) of Article VII;

(o)        Indebtedness of the Company or any of its Subsidiaries evidenced by
appeal bonds and/or guaranties issued in respect of obligations arising in
connection with the European Commission Decision pending appeal by the Company
or such Subsidiaries of such decision in an aggregate amount not to exceed
€59,000,000 at any time outstanding;

(p)        Indebtedness consisting of bona fide purchase price adjustments,
earn-outs, indemnification obligations, obligations under deferred compensation
or similar arrangements and similar items incurred in connection with
acquisitions and asset sales not prohibited by Section 6.05 or 6.11;

(q)        (i) Indebtedness of a Person existing at the time such Person becomes
a Subsidiary and not created in contemplation thereof; provided that, after
giving effect to the acquisition of such Person, on a Pro Forma Basis, the
Company would be in compliance with Section 6.09 as of the last day of the most
recent fiscal year or fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) and (ii) any Permitted
Refinancing Indebtedness in respect of Indebtedness permitted by this clause
(q);

(r)        Indebtedness in the form of reimbursements owed to officers,
directors, consultants and employees;

(s)        Indebtedness consisting of obligations to make payments to current or
former officers, directors and employees, their respective estates, spouses or
former spouses with respect to the cancellation, or to finance the purchase or
redemption, of Equity Interests of the Company until permitted by Section 6.04;

(t)        Cash Management Obligations and other Indebtedness in respect of card
obligations, netting services, overdraft protections and similar arrangements in
each case in connection with deposit accounts;

(u)        Indebtedness consisting of (i) the financing of insurance premiums
with the providers of such insurance or their affiliates or (ii) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;

(v)        Foreign Jurisdiction Deposits;

(w)        (i) additional Indebtedness of any of the U.S. Loan Parties with no
scheduled payments of principal occurring prior to the date that is six months
after the Term Loan Maturity Date so long as (x) no Event of Default has
occurred and is continuing or would arise after giving effect thereto and (y) on
a Pro Forma Basis the Company would be in compliance with Section 6.09 as of the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) and (ii) any Permitted
Refinancing Indebtedness in respect of Indebtedness permitted by this clause
(w);

 

-76-



--------------------------------------------------------------------------------

(x)        other Indebtedness of the Loan Parties; provided that Indebtedness
shall be permitted to be incurred pursuant to this clause (x) only if at the
time such Indebtedness is incurred the aggregate principal amount of
Indebtedness outstanding pursuant to this clause (x) at such time (including
such Indebtedness) would not exceed the greater of (i) $50,000,000 and (ii) 2.0%
of Consolidated Total Assets (as of the most recently ended fiscal quarter of
the Company for which financial statements have been delivered pursuant to
Section 5.01(a) or (b));

(y)        Indebtedness in respect of Investments permitted by Section 6.05(t);

(z)        Incremental Substitute Indebtedness and any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (z);

(aa)        Refinancing Debt Securities and any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (aa);

(bb)        additional unsecured Indebtedness of the Company consisting of
unsecured guarantees of (i) obligations (which guaranteed obligations do not
themselves constitute Indebtedness) of one or more Subsidiaries of the Company,
(ii leases pursuant to which one or more Subsidiaries of the Company are the
respective lessees and (iii) Indebtedness of Subsidiaries of the Company of the
type permitted pursuant to clause (p);

(cc)        Indebtedness of the Company which may be deemed to exist under its
non-qualified excess savings plan for employees; and

(dd)        all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (cc) above.

SECTION 6.02.    Liens.  The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any Property
now owned or hereafter acquired by it, except:

(a)        Permitted Encumbrances;

(b)        Liens pursuant to any Loan Document;

(c)        any Lien on any Property of the Company or any Subsidiary existing on
the Restatement Effective Date and set forth in Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof; provided that
(i) such Lien shall not apply to any other Property of the Company or any
Subsidiary other than (A) improvements and after-acquired Property that is
affixed or incorporated into the Property covered by such Lien or financed by
Indebtedness permitted under Section 6.01, and (B) proceeds and products
thereof, and (ii) such Lien shall secure only those obligations which it secures
on the Restatement Effective Date and any Permitted Refinancing Indebtedness in
respect thereof;

(d)        any Lien existing on any Property prior to the acquisition thereof by
the Company or any Subsidiary or existing on any Property of any Person that
becomes a Subsidiary after the Restatement Effective Date prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
Property of the Company or any other Subsidiary (other than the proceeds or
products thereof and other than improvements and after-acquired property that is
affixed or incorporated into the Property covered by such Lien) and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
Permitted Refinancing Indebtedness in respect thereof;

(e)        Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved by the Company or any Subsidiary; provided that (i) such
security interests secure Indebtedness permitted by clause (e) of Section 6.01,
(ii) such security interests and the Indebtedness secured thereby (other than
Permitted Refinancing Indebtedness permitted by clause (e) of Section 6.01) are
incurred prior to or within two hundred seventy (270) days after such
acquisition or the completion of such construction, repair or

 

-77-



--------------------------------------------------------------------------------

replacement or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other Property of
the Company or any Subsidiary except for accessions to such Property, Property
financed by such Indebtedness and the proceeds and products thereof; provided
further that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;

(f)        rights of setoff and similar arrangements and Liens in respect of
Cash Management Obligations and in favor of depository and securities
intermediaries to secure obligations owed in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds and fees
and similar amounts related to bank accounts or securities accounts (including
Liens securing letters of credit, bank guarantees or similar instruments
supporting any of the foregoing);

(g)        Liens on assets of a Subsidiary which is not a Loan Party securing
Indebtedness of such Subsidiary pursuant to Section 6.01(k);

(h)        Liens (i) on “earnest money” or similar deposits or other cash
advances in connection with acquisitions permitted by Section 6.05 or
(ii) consisting of an agreement to Dispose of any Property in a Disposition
permitted under Section 6.11 including customary rights and restrictions
contained in such agreements;

(i)        Liens on cash and cash equivalents securing Indebtedness permitted by
Section 6.01(l);

(j)        Liens on Property of Subsidiaries that are not Loan Parties in
connection with Indebtedness permitted by Section 6.01(g) or (k);

(k)        leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Company or any Subsidiary or (ii) secure any
Indebtedness;

(l)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(m)        Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;

(n)        Liens on property or Equity Interests (i) of any Foreign Subsidiary
that is not a Loan Party and (ii) that do not constitute Collateral, which Liens
secure Indebtedness of such Foreign Subsidiary permitted under Section 6.01;

(o)        Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business permitted by this Agreement;

(p)        Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05;

(q)        rights of setoff relating to purchase orders and other agreements
entered into with customers of the Company or any Subsidiary in the ordinary
course of business;

 

-78-



--------------------------------------------------------------------------------

(r)        ground leases in respect of real property on which facilities owned
or leased by the Company or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by the Company or any Subsidiary;

(s)        Liens on equipment owned by the Company or any Subsidiary and located
on the premises of any supplier and used in the ordinary course of business and
not securing Indebtedness;

(t)        any restriction or encumbrance with respect to the pledge or transfer
of the Equity Interests of Equity Interests of any joint venture that is not a
Subsidiary;

(u)        Liens not otherwise permitted by this Section 6.02, provided that a
Lien shall be permitted to be incurred pursuant to this clause (u) only if at
the time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (u) would not exceed the greater of (x) $50,000,000 and (y) 2.0% of
Consolidated Total Assets (as of the most recently ended fiscal quarter of the
Company for which financial statements have been delivered pursuant to
Section 5.01(a) or (b));

(v)        Liens on any Property of (i) any Loan Party in favor of any other
Loan Party, (ii) any Foreign Subsidiary in favor of any Loan Party and (iii) any
Subsidiary that is not a Loan Party in favor of the Company or any other
Subsidiary;

(w)        Liens on the Collateral of the U.S. Loan Parties securing
Indebtedness of the U.S. Loan Parties permitted by Section 6.01(z) or (aa) so
long as the holders of such Indebtedness, or a trustee or agent acting on their
behalf, are parties to the First Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable;

(x)        Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(y)        Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases or consignments entered into by the Company
and its Subsidiaries in the ordinary course of business;

(z)        Liens, pledges or deposits made in the ordinary course of business to
secure liability to insurance carriers;

(aa)        Liens securing insurance premiums financing arrangements; provided
that such Liens are limited to the applicable unearned insurance premiums;

(bb)        restrictions imposed in the ordinary course of business and
consistent with past practices on the sale or distribution of designated
inventory pursuant to agreements with customers under which such inventory is
consigned by the customer or such inventory is designated for sale to one or
more customers; and

(cc)        Liens over promissory notes evidencing grower loans pledged in favor
of financial institutions securing Indebtedness permitted to be incurred
pursuant to clause (i) of Section 6.01.

SECTION 6.03.     Fundamental Changes.  The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing:

 

-79-



--------------------------------------------------------------------------------

(a)        any Subsidiary may be merged or consolidated with or into any Person
and any Subsidiary may be liquidated or dissolved or change its legal form, in
each case in order to consummate any Investment otherwise permitted by
Section 6.05 or Disposition otherwise permitted by Section 6.11; provided that
if a Borrower is a party to any such merger or consolidation transaction, such
Borrower shall be the surviving Person in such merger or consolidation;

(b)        any Loan Party may merge or consolidate with any other Person in a
transaction in which such Loan Party is the surviving Person in such merger or
consolidation;

(c)        any Subsidiary that is not a Loan Party may merge or consolidate with
(i) any other Subsidiary that is not a Loan Party or (ii) any Loan Party in a
transaction in which such Loan Party is the surviving Person in such merger or
consolidation; and

(d)        the Company may be consolidated with or merged into any Person;
provided that any Investment in connection therewith is otherwise permitted by
Section 6.05; and provided further that, simultaneously with such transaction,
(x) the Person formed by such consolidation or into which the Company is merged
shall expressly assume all obligations of the Company under the Loan Documents,
(y) the Person formed by such consolidation or into which the Company is merged
shall be a corporation organized under the laws of a State in the United States
and shall take all actions as may be required to preserve the enforce ability of
the Loan Documents and validity and perfection of the Liens of the Collateral
Documents and (z) the Company shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement.

SECTION 6.04.    Restricted Payments.  The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Company or any Subsidiary
may declare and pay dividends or other distributions with respect to its Equity
Interests payable solely in additional shares of its Qualified Equity Interests
or options to purchase Qualified Equity Interests; (b) Subsidiaries may declare
and make Restricted Payments ratably with respect to their Equity Interests;
(c) the Company may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for present or former officers,
directors, consultants or employees of the Company and its Subsidiaries in an
amount not to exceed $10,000,000 in any fiscal year (with any unused amount of
such base amount available for use in the next succeeding fiscal year); (d) to
the extent constituting Restricted Payments, the Company and the Subsidiaries
may enter into and consummate transactions expressly permitted by any provision
of Section 6.03 or 6.07 (other than Section 6.07(a)); (e) repurchases of Equity
Interests in the Company or any Subsidiary deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants; (f) the Company may cancel a portion
of any equity compensation award in connection with the payment of withholding
taxes by the Company and its Subsidiaries thereon on behalf of employees and
directors of the Company and its Subsidiaries, (g) the Company may make other
Restricted Payments in an aggregate amount not to exceed the sum of
(x) $20,000,000 less the aggregate principal amount of Specified Indebtedness
repurchased or prepaid pursuant to Section 6.06(a)(iv)(A), plus (y) the
Available Amount; provided that the Company may only make the Restricted
Payments permitted under the foregoing clause (g) so long as (A) no Event of
Default has occurred and is continuing or would arise after giving effect to
such Restricted Payment and (B) after giving pro forma effect to such Restricted
Payment, the Company would be in compliance with Section 6.09; (h) the payment
of cash in lieu of the issuance of fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exercisable for Qualified Equity Interests of the Company and (i) the Company
may distribute rights to holders of the Company’s common stock pursuant to a
customary shareholder rights plan and the redemption of such rights for nominal
consideration.

SECTION 6.05.    Investments.  The Company will not, and will not allow any of
its Subsidiaries to make or hold any Investments, except:

(a)        Investments by the Company or a Subsidiary in cash and Cash
Equivalents;

(b)        loans or advances to officers, directors, consultants and employees
of the Company and the Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of the Borrower, provided that the amount of such loans and advances
shall be contributed to the Company in cash as common equity, and (iii) for
purposes not described in the foregoing subclauses (i) and (ii), in an aggregate
principal amount outstanding not to exceed $5,000,000;

 

-80-



--------------------------------------------------------------------------------

(c)        Investments by (i) any U.S. Loan Party in any U.S. Loan Party,
(ii) any Foreign Subsidiary (including any Foreign Loan Party) in any Loan Party
or, to the extent consisting of a transfer of funds (other than identifiable
proceeds of Collateral from an Asset Sale or Casualty Event), any Subsidiary
that is not a Loan Party, (iii) any Subsidiary that is not a Loan Party in the
Company or any Subsidiary and (iv) any U.S. Loan Party in any Foreign Loan Party
or any Loan Party in any Subsidiary that is not a Loan Party; provided that at
no time shall the aggregate outstanding amount of all such Investments made
pursuant to this subclause (iv) exceed $25,000,000;

(d)        (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) Investments (including debt
obligations and Equity Interests) received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business or received in connection with
the bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers
arising in the ordinary course of business or upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;

(e)        Investments resulting from the receipt of promissory notes and other
non-cash consideration in connection with any Disposition permitted by
Section 6.11(c)(i), (i), (j) or (l) or Restricted Payments permitted by
Section 6.04;

(f)        (i) Investments existing or contemplated on the Restatement Effective
Date and set forth on Schedule 6.05(f) and any modification, replacement,
renewal, reinvestment or extension thereof and (ii) Investments existing on the
Restatement Effective Date by the Company or any Subsidiary in the Company or
any other Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 6.05;

(g)        Investments in Swap Agreements permitted under Section 6.01(l);

(h)        Permitted Acquisitions;

(i)        Investments in the ordinary course of business in prepaid expenses,
negotiable instruments held for collection and lease, utility and worker’s
compensation, performance and other similar deposits provided to third parties;

(j)        Investments in the ordinary course of business consisting of
endorsements for collection or deposit;

(k)        Investments in the ordinary course of business consisting of the
licensing or contribution of intellectual property pursuant to development,
marketing or manufacturing agreements or arrangements or similar agreements or
arrangements with other Persons;

(l)        any Investment; provided that the amount of such Investment (valued
at cost) does not exceed the Available Amount at the time such Investment is
made; provided further that (A) no Event of Default has occurred and is
continuing or would arise after giving effect to such Investment and (B) after
giving pro forma effect to such Investment, the Company would be in compliance
with Section 6.09

(m)        advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;

 

-81-



--------------------------------------------------------------------------------

(n)        Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of the Borrower;

(o)        Investments held by a Subsidiary acquired after the Restatement
Effective Date or of a corporation merged into the Company or merged or
consolidated with a Subsidiary in accordance with Section 6.03 after the
Restatement Effective Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(p)        lease, utility and other similar deposits in the ordinary course of
business;

(q)        so long as no Event of Default has occurred and is continuing, loans
or advances by the Company or any Subsidiary of the Company in connection with
grower loan programs; provided that at no time shall the aggregate outstanding
principal amount of all such loans and advances made pursuant to this clause
(q) exceed $50,000,000 (determined without regard to write-downs or write-offs
thereof);

(r)        Investments resulting from the creation of a Lien permitted under
Section 6.02 and Investments resulting from Dispositions permitted under
Section 6.03(b), Restricted Payments permitted under Section 6.04 and payments
in respect of Indebtedness not prohibited by Section 6.06;

(s)        customary Investments in connection with Permitted Receivables
Facilities;

(t)        so long as no Event of Default has occurred and is continuing, any
Investment; provided that an Investment shall be permitted to be made pursuant
to this clause (t) only if at the time such Investment is made the aggregate
amount of Investments outstanding at such time (including such Investment)
pursuant to this clause (t) (valued at cost and net of any return representing a
return of capital in respect of any such Investment) would not exceed the
greater of (x) $50,000,000 and (y) 2.0% of Consolidated Total Assets (as of the
most recently ended fiscal quarter of the Company for which financial statements
have been delivered pursuant to Section 5.01(a) or (b)); and

(u)        so long as on a Pro Forma Basis the Senior Secured Net Leverage Ratio
as of the last day of the most recent fiscal quarter of the Company for which
financial statements have been delivered pursuant to Section 5.01(a) or
(b) prior to such time would not exceed 3.50 to 1.0, Investments in any
Subsidiary made from the Net Cash Proceeds of any Disposition of land in Hawaii
that was not being actively utilized in the business of the Borrower and its
Subsidiaries which Investment is made for purposes of allowing such Subsidiary
to reinvest such Net Cash Proceeds in assets or properties used or useful in the
business of the Company or any Subsidiary.

SECTION 6.06.    Prepayments, Etc. of Indebtedness.

(a)        The Company will not, and will not permit any of its Subsidiaries to,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner (it being understood that payments of regularly
scheduled interest shall be permitted) any Specified Indebtedness or make any
payment in violation of any subordination terms of any Specified Indebtedness,
except (i) refinancing of Specified Indebtedness with the Net Cash Proceeds of
any Permitted Refinancing Indebtedness in respect thereof, (ii) payments upon
the conversion of any Specified Indebtedness to cash or Qualified Equity
Interests of the Company in accordance with its terms and the repurchase of any
Specified Indebtedness required by the terms thereof, (iii) the prepayment of
Indebtedness of the Company or any Subsidiary to the Company or any Subsidiary
to the extent permitted by the Collateral Documents, (iv) prepayments,
redemptions, purchases, defeasances and other payments in respect of Specified
Indebtedness in an aggregate amount not to exceed the sum of (A) $20,000,000
minus the amount of Restricted Payments made pursuant to Section 6.04(g)(x) plus
(B) the Available Amount so long as (A) no Event of Default has occurred and is
continuing or would arise after giving effect to such prepayment, redemption,
purchase, defeasance or other payment and (B) after giving pro forma effect to
such prepayment, redemption, purchase, defeasance or other payment, the Company
would be in compliance with Section 6.09 and (v) the prepayments of subordinated
and unsecured Indebtedness of non-Loan Parties.

 

-82-



--------------------------------------------------------------------------------

(b)        The Company will not, and will not permit any of its Subsidiaries to,
amend, modify or change in any manner materially adverse to the interests of the
Lenders any term or condition of any Specified Indebtedness.

SECTION 6.07.    Transactions with Affiliates.  The Company will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
Property to, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) at prices and on terms and conditions substantially as favorable to the
Company or such Subsidiary (in the good faith determination of the Borrower) as
could reasonably be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Company and its Subsidiaries and
any entity that becomes a Subsidiary as a result of such transaction not
involving any other Affiliate, (c) the payment of customary compensation and
benefits and reimbursements of out-of-pocket costs to, and the provision of
indemnity on behalf of, directors, officers, consultants, employees and members
of the Boards of Directors of the Company or such Subsidiary, (d) loans and
advances to officers, directors, consultants and employees in the ordinary
course of business, (e) Restricted Payments and other payments permitted under
Section 6.04 or 6.06, (f) employment, incentive, benefit, consulting and
severance arrangements entered into in the ordinary course of business with
officers, directors, consultants and employees of the Company or its
Subsidiaries, (g) the transactions pursuant to the agreements set forth in
Schedule 6.07 or any amendment thereto to the extent such an amendment, taken as
a whole, is not adverse to the Lenders in any material respect (as determined in
good faith by the Company), (h) the payment of fees and expenses related to the
Transactions, (i) the issuance of Qualified Equity Interests of the Company and
the granting of registration or other customary rights in connection therewith,
(j) the existence of, and the performance by the Company or any Subsidiary of
its obligations under the terms of, any limited liability company agreement,
limited partnership or other organizational document or securityholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party on the Restatement Effective Date and
which is set forth on Schedule 6.07, and similar agreements that it may enter
into thereafter, provided that the existence of, or the performance by the
Company or any Subsidiary of obligations under, any amendment to any such
existing agreement or any such similar agreement entered into after the
Restatement Effective Date shall only be permitted by this Section 6.07(j) to
the extent not more adverse to the interest of the Lenders in any material
respect when taken as a whole (in the good faith determination of the Company)
than any of such documents and agreements as in effect on the Restatement
Effective Date, (k) consulting services to joint ventures in the ordinary course
of business and any other transactions between or among the Company , its
Subsidiaries and joint ventures in the ordinary course of business,
(l) transactions with landlords, customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and not otherwise prohibited by this Agreement,
(m) transactions effected as a part of a Qualified Receivables Transaction, and
(n) the provision of services to directors or officers of the Company or any of
its Subsidiaries of the nature provided by the Company or any of its
Subsidiaries to customers in the ordinary course of business or transactions
substantially similar to those that have been disclosed in the Company’s annual
proxy statements filed with the SEC prior to the Restatement Effective Date.

SECTION 6.08.    Changes in Fiscal Year.  The Company will cause its fiscal year
to end on the Saturday closest to December 31 of each calendar year.

SECTION 6.09.    Financial Covenants.  With respect to the Revolving
Commitments, Revolving Loans and Increased Commitments only:

(a)        the Company will not permit the Consolidated Interest Coverage Ratio
for the period of four fiscal quarters of the Company ending on the last day of
any fiscal quarter of the Company to be less than 2.5 to 1:0;

(b)        the Company will not permit the Consolidated Net Leverage Ratio as of
the last day of any fiscal quarter of the Company to exceed 5.0 to 1.0.

SECTION 6.10.    Restrictive Agreements.  The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Subsidiary that is not a Guarantor
to pay dividends or other distributions with respect to holders of its Equity
Interests; provided that the foregoing shall not apply to (i) prohibitions,
restrictions and conditions imposed by law or by this Agreement and any
Permitted Refinancing Indebtedness in respect thereof, (ii) prohibitions,
restrictions and conditions existing on the Restatement Effective

 

-83-



--------------------------------------------------------------------------------

Date (or any extension, refinancing, replacement or renewal thereof or any
amendment or modification thereto that is not, taken as a whole, materially more
restrictive (in the good faith determination of the Company) than any such
restriction or condition), (iii) prohibitions, restrictions and conditions
arising in connection with any Disposition permitted by Section 6.11 with
respect to the Property subject to such Disposition, (iv) customary
prohibitions, restrictions and conditions contained in agreements relating to a
Permitted Receivables Facility, (v) agreements or arrangements binding on a
Subsidiary at the time such Subsidiary becomes a Subsidiary of the Company or
any permitted extension, refinancing, replacement or renewal of, or any
amendment or modification to, any such agreement or arrangement so long as any
such extension, refinancing, renewal, amendment or modification is not, take as
a whole, materially more restrictive (in the good faith determination of the
Company) than such agreement or arrangement, (vi) prohibitions, restrictions and
conditions set forth in Indebtedness of a Subsidiary that is not a Loan Party
which is permitted by this Agreement, (vii) agreements or arrangements that are
customary provisions in joint venture agreements and other similar agreements or
arrangements applicable to joint ventures, (viii) prohibitions, restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such prohibitions, restrictions or conditions apply only to
the Subsidiaries incurring or Guaranteeing such Indebtedness, (ix) customary
provisions in leases, subleases, licenses, sublicenses or permits so long as
such prohibitions, restrictions or conditions relate only to the property
subject thereto, (x) customary provisions in leases restricting the assignment
or subletting thereof,

(xi) customary provisions restricting assignment or transfer of any contract
entered into in the ordinary course of business or otherwise permitted
hereunder, (xii) prohibitions, restrictions or conditions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business, (xiii) prohibitions, restrictions or conditions imposed by a
Lien permitted by Section 6.02 with respect to the transfer of the Property
subject thereto, (xiv) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business, (xv) any limitation or prohibition on the disposition or distribution
of assets or property in asset sale agreements, stock sale agreements and other
similar agreements, which limitation or prohibition is applicable only to the
assets that are the subject of such agreements and (xvi) prohibitions,
restrictions or conditions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business.

SECTION 6.11.    Dispositions.  The Company will not, and will not permit any
Subsidiary to, make any Disposition, except:

(a)        Dispositions of obsolete or worn out Property and Dispositions of
property no longer used or useful in the conduct of the business of the Company
and the Subsidiaries, in each case, in the ordinary course of business;

(b)        Dispositions of inventory and other assets in the ordinary course of
business;

(c)        Dispositions of Property to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement Property;

(d)        Dispositions of Property (i) to the Company or to a Subsidiary;
provided that if the transferor of such Property is a Loan Party, the transferee
thereof must be a Loan Party, (ii) to the extent such transaction constitutes an
Investment permitted under Section 6.05 and (iii) consisting of Equity Interests
of Foreign Subsidiaries to other Foreign Subsidiaries;

(e)        Dispositions permitted by Sections 6.03, 6.04 and 6.05 and Liens
permitted by Section 6.02 and Dispositions of Receivables and Related Assets in
connection with Permitted Receivables Facilities;

(f)        Dispositions of cash and Cash Equivalents in the ordinary course of
business;

(g)        Dispositions of accounts receivable in connection with the collection
or compromise thereof;

(h)        [Reserved];

 

-84-



--------------------------------------------------------------------------------

(i)        transfers of Property to the extent subject to Casualty Events;

(j)        any Disposition of Property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Event of Default exists), no Event of
Default shall exist or would result from such Disposition, (ii) at the time of
any such Disposition, the aggregate book value of all property Disposed of in
reliance on this clause (j) (including such Disposition) during any fiscal year
of the Company would not exceed the greater of (x) $50,000,000 and (y) 2.0% of
Consolidated Total Assets as of the last day of the most recent fiscal year or
fiscal quarter for which financial statements of the Company have been delivered
pursuant to Section 5.01(a) or 5.01(b); provided that, in addition to such
maximum annual amount, Subsidiaries that are not Loan Parties may Dispose of
additional assets with an aggregate fair market value (as determined in good
faith by the Borrower) not to exceed $100,000,000 in any fiscal year so long as
the Net Cash Proceeds of any Disposition pursuant to this proviso are applied
within (x) twelve (12) months following receipt of such Net Cash Proceeds or
(y) if the Company or a Subsidiary enters into a legally binding commitment to
reinvest such Net Cash Proceeds within twelve (12) months following receipt
thereof, within six (6) months following the last day of such twelve month
period to purchase assets used or useful in the business of the Company or a
Subsidiary or used to acquire an entity engaged in a Permitted Business and
(iv) with respect to any Disposition pursuant to this clause (j) for a purchase
price in excess of $10,000,000, the Company or a Subsidiary shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents;
provided, however, that for the purposes of this clause (iv), each of the
following shall be deemed to be cash: (A) any liabilities (as shown on the
Company’s or such Subsidiary’s most recent balance sheet provided hereunder or
in the footnotes thereto) of the Company or such Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Company and all of the Subsidiaries shall have
been validly released by all applicable creditors in writing, (B) any securities
received by the Company or such Subsidiary from such transferee that are
converted by the Company or such Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) Designated Non-Cash Consideration in an aggregate principal amount
outstanding not to exceed $10,000,000 at any time;

(k)        Dispositions disclosed in writing to the Lenders prior to the
Restatement Effective Date; provided that the Company or a Subsidiary shall
receive not less than 75% of the consideration for any such Disposition in the
form of cash or Cash Equivalents;

(l)        Dispositions of Investments in, and issuances of any Equity Interests
in, joint ventures to the extent required by, or made pursuant to customary
buy/sell arrangements between, the joint venture parties set forth in joint
venture arrangements and similar binding arrangements;

(m)        any Subsidiary may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders;

(n)        so long as no Event of Default has occurred and is continuing, the
Company and its Subsidiaries may transfer inventory in a non-cash or cash
transfer to Subsidiaries of the Company in the ordinary course of its business;

(o)        so long as no Event of Default exists at the time of the respective
transfer or immediately after giving effect thereto, Loan Parties shall be
permitted to transfer additional assets (other than inventory, cash, Cash
Equivalents and Equity Interests in any Loan Party) to other Subsidiaries of the
Company, so long as cash in an amount at least equal to the fair market value of
the assets so transferred is received by the respective transferor; and

(p)        the Company and its Subsidiaries may sell or exchange specific items
of equipment, in connection with the exchange or acquisition of replacement
items of equipment which are useful in a Permitted Business.

 

-85-



--------------------------------------------------------------------------------

provided that any Disposition of any Property to the extent classified pursuant
to one or more of Sections 6.11(j) and (k) shall be for no less than the fair
market value of such Property at the time of such Disposition in the good faith
determination of the Company.

SECTION 6.12.    Lines of Business.  The Company will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than a Permitted Business.

ARTICLE VII

Events of Default

If any of the following events (each an “Event of Default”) shall occur and be
continuing:

(a)        either Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)        either Borrower shall fail to pay (i) any interest on any Loan or any
fee when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five (5) Business Days or (ii) any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) Business Days after
notice to either Borrower by the Administrative Agent or any Lender,

(c)        (i) any representation, warranty or statement made or deemed made by
any Loan Party herein or in any other Loan Document (other than a Foreign
Guarantee and Security Agreement) or in any statement or certificate delivered
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made, (ii) any representation, warranty or
statement which is qualified by a materiality standard of any kind and is made
or deemed made by any Foreign Loan Party in any Foreign Guarantee and Security
Agreement or in any statement or certificate delivered pursuant to any Foreign
Guarantee and Security Agreement shall prove to be untrue in any material
respect on the date as of which made or deemed made and (ii) any material
representation, warranty or statement which is not qualified by a materiality
standard of any kind and is made or deemed made by any Foreign Loan Party in any
Foreign Guarantee and Security Agreement or in any statement or certificate
delivered pursuant to any Foreign Guarantee and Security Agreement shall prove
to be untrue in any material respect on the date as of which made or deemed
made;

(d)        the Company shall fail to observe or perform any covenant, condition
or agreement contained in Article VI or in the Fee Letter (other than the
payment of fees referred to in clause (b) of this Article); provided that a
Default as a result of a breach of Section 6.09 (a “Financial Covenant Event of
Default”) shall not constitute an Event of Default with respect to any Tranche B
Term Loans unless and until the Required Revolving Lenders declare all such
amounts outstanding under the Revolving Loans to be immediately due and payable
in accordance with this Agreement and such declaration has not been rescinded on
or before such date (the “Term Loan Standstill Period”);

(e)        any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after written notice thereof from the Administrative Agent to the Company;

(f)        (i) the Company or any Material Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness (other than any Swap Agreement), when and as the
same shall become due and payable, or if a grace period shall be applicable to
such payment under the agreement or instrument under which such Indebtedness was
created, beyond such applicable grace period; or (ii) the occurrence under any
Swap Agreement of an “early

 

-86-



--------------------------------------------------------------------------------

termination date” (or equivalent event) of such Swap Agreement resulting from
any event of default or “termination event” under such Swap Agreement as to
which the Company or any Material Subsidiary is the “defaulting party” or
“affected party” (or equivalent term) and, in either event, the termination
value with respect to any such Swap Agreement owed by the Company or any
Material Subsidiary as a result thereof is greater than $25,000,000 and the
Company or any Material Subsidiary fails to pay such termination value when due
after applicable grace periods;

(g)        the Company or any Subsidiary shall default in the performance of any
obligation in respect of any Material Indebtedness or any “change of control”
(or equivalent term) shall occur with respect to any Material Indebtedness, in
each case, that results in such Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both, but after giving effect to any applicable
grace period) the holder or holders of such Material Indebtedness or any trustee
or agent on its or their behalf to cause such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (other than solely in Qualified Equity
Interests); provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or as a result of a casualty
event affecting such property or assets;

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed or unstayed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i)        the Company or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;

(j)        the Company or any Material Subsidiary shall become generally unable,
admit in writing its inability generally or fail generally to pay its debts as
they become due;

(k)        one or more judgments or decrees shall be entered against the Company
or any of its Material Subsidiaries involving a liability (to the extent not
paid or covered by a reputable and solvent insurance company (with any portion
of any judgment or decree not so covered to be included in any determination
hereunder)) equal to or in excess of $50,000,000 for all such judgments and
decrees and all such judgments or decrees shall either be final and
non-appealable or shall not have been vacated, discharged or stayed or bonded
pending appeal for any period of 60 consecutive days; provided, however, that
for the avoidance of doubt, the European Commission Decision shall be deemed to
have been stayed for so long as such decision is not final and non-appealable
and the Company and its applicable Subsidiaries are diligently pursuing an
appeal of such decision and have complied with all requirements of the European
Commission with respect to the posting of bonds, bank guarantees or other
security for the European Commission Decision (after giving effect to any waiver
by the European Commission of any such requirements); provided, further, that
the rendering of any such other judgment(s) or decree(s) by courts outside of
the United States and Bermuda shall not be an Event of Default under this clause
(k) unless (i) the Company and its Subsidiaries which are subject to the
judgment(s) or decree(s), as of the date of the issuance of such judgment(s) or
decree(s) (or any later date while such judgment(s) or decree(s) are still in
effect) have at least $50,000,000 in net assets (determined on a book basis
without regard to any write-down or write-off of such assets as a result of such
judgment(s) or decree(s)) located in the jurisdictions (i.e., the relevant

 

-87-



--------------------------------------------------------------------------------

country or countries or any larger jurisdiction of the respective court(s)) of
the courts rendering such judgment(s) or decree(s) (which is (or are) final and
non-appealable or has (or have) not been vacated, discharged, stayed or bonded
pending appeal for any period of 60 consecutive days) or (ii) an order or orders
enforcing such judgment(s) or decree(s) (which is (or are) final and
non-appealable or has (or have) not been vacated, discharged, stayed or bonded
pending appeal for any period of 60 consecutive days) is entered by a court or
courts of competent jurisdiction in a jurisdiction or jurisdictions where the
U.S. Borrower and/or its Subsidiaries subject to the order, as of the date of
the entry of such order of enforcement (or any later date while any such order
is still in effect), have at least $50,000,000 in net assets located in such
jurisdiction or jurisdictions (determined on a book basis without regard to any
write-down or write-off of such assets as a result of such judgment(s) or
decree(s));

(l)        an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect or in the imposition of a Lien or security interest on
any assets of the Company or any Subsidiary under Sections 401(a)(29) or 430(k)
of the Code or under Section 4068 of ERISA;

(m)        a Change of Control shall occur; or

(n)        any material provision of any Collateral Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 6.03 or 6.11) or as a result of acts or omissions by the Administrative
Agent or any Lender or the satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in writing the
validity or enforceability of any provision of any Collateral Document; or any
Loan Party denies in writing that it has any or further liability or obligation
under any Collateral Document (other than as a result of repayment in full of
the Obligations and termination of the Commitments), or purports in writing to
revoke or rescind any Collateral Document, in each case with respect to a
material portion of the Collateral purported to be covered by the Collateral
Documents;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or, if a Financial Covenant Event of Default
occurs and is continuing and prior to the expiration of the Term Loan Standstill
Period, at the request of the Required Revolving Lenders only, and in such case
only with respect to the Revolving Commitments, Revolving Loans, Swingline Loans
and L/C Exposure) shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) require the Borrowers to cash collateralize the aggregate L/C Exposure and
(iii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company; and in case of any event with respect to the
Company described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Company.

On the CAM Exchange Date, (i) the Commitments shall automatically and with-out
further act be terminated in accordance with Article VII, (ii) the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the Designated Obligations under each Class of Loans and Commitments in which it
shall participate immediately prior to the CAM Exchange, such Lender shall own
an interest equal to such Lender’s CAM Percentage in the Designated Obligations
under each Class of Loans and Commitments immediately following the CAM Exchange
and (iii) simultaneously with the deemed exchange of interests pursuant to
clause (ii) above, the interests in the Designated Obligations to be received in
such deemed exchange shall, automatically and with no further action required,
be converted into Dollars based on the Dollar Equivalent thereof, determined as
of the CAM Exchange Date, of such amount and on and after such date all amounts
accruing and owed to the Lenders in respect of such Designated Obligations shall
accrue

 

-88-



--------------------------------------------------------------------------------

and be payable in Dollars at the rate otherwise applicable hereunder. Each
Lender, each Person acquiring a participation from any Lender as contemplated by
Section 9.04 and each Borrower hereby consents and agrees to the CAM Exchange.
Each of the Borrowers and the Lenders agrees from time to time to execute and
deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against delivery of any promissory notes
so executed and delivered; provided that the failure of any Borrower to execute
or deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by the next
paragraph below).

In the event that, on or after the CAM Exchange Date, the aggregate amount of
the Designated Obligations shall change as a result of the making of an L/C
Disbursement that is not reimbursed by any Borrower, then (i) each Revolving
Lender shall, in accordance with Section 2.05(c), promptly pay its Applicable
Percentage of such L/C Disbursement to the relevant Issuing Bank in respect of
such unreimbursed L/C Disbursement (without giving effect to the CAM Exchange),
(ii) the Administrative Agent shall redetermine the CAM Percentages after giving
effect to such disbursement and the making of such payments and the Lenders
shall automatically and without further act be deemed to have exchanged
interests in the Designated Obligations such that each Lender shall own an
interest equal to such Lender’s CAM Percentage in the Designated Obligations
under each of the tranches (and the interests in the Designated Obligations to
be received in such deemed exchange shall, automatically and with no further
action required, be converted into the Dollar Equivalent of such amount in
accordance with the first sentence of the preceding paragraph), and (iii) in the
event distributions shall have previously been made with respect to the
Designated Obligations in accordance with the preceding paragraph, the Lenders
shall make such payments to one another as shall be necessary in order that the
amounts received by them shall be equal to the amounts they would have received
had each such L/C Disbursement been outstanding on the CAM Exchange Date. Each
such redetermination shall be binding on each of the Lenders and their
successors and assigns and shall be conclusive, absent manifest error.

ARTICLE VIII

The Administrative Agent

(a)        Each of the Lenders, the Issuing Banks and the other Secured Parties
hereby irrevocably appoints DBNY as its agent and authorizes DBNY to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and the other Loan Documents, together
with such actions and powers as are reasonably incidental thereto. Each of the
Lenders, the Issuing Banks and the other Secured Parties hereby irrevocably
appoints DBNY as its collateral agent and authorizes DBNY to take such actions
on its behalf and to exercise such powers as are delegated to the collateral
agent by the terms hereof and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the collateral
agent, the Lenders, the Issuing Bank and the Secured Parties, and no Loan Party
shall have rights as a third party beneficiary of any of such provisions.

(b)        The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

-89-



--------------------------------------------------------------------------------

(c)        The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or by the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and (c) except as expressly set forth herein and in
the other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Subsidiaries that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided herein) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
describing such Default thereof is given to the Administrative Agent by the
Company, a Lender or the Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

(d)        The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Company), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

(e)        The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

(f)        The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and the Company. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company and (unless an Event of Default under clause (a),
(b), (h) or (i) of Article VII shall have occurred and be continuing) with the
consent of the Company (which consent of the Company shall not be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the

 

-90-



--------------------------------------------------------------------------------

retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this subsection). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent. Any resignation by DBNY as Administrative
Agent pursuant to this Section shall also constitute its resignation as Issuing
Bank and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swingline Lender, (b) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit. If the
Person serving as Administrative Agent is a Defaulting Lender pursuant to clause
(d) of the definition of “Defaulting Lender,” the Required Lenders may, to the
extent permitted by applicable law, by notice in writing to the Company and such
Person, remove such Person as Administrative Agent, and the Company in
consultation with the Lenders shall, unless an Event of Default shall have
occurred and be continuing, in which case the Required Lenders in consultation
with the Company shall, appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that, without the consent of the Company (not to be
unreasonably withheld), the Required Lenders shall not be permitted to select a
successor that is not a U.S. financial institution described in Treasury
Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank
described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A).] If no such
successor shall have been appointed by the Company or the Required Lenders, as
applicable, and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with notice on the Removal Effective Date.

(g)        Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

(h)        To the extent required by any applicable Laws, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
Section 2.16, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 30 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other

 

-91-



--------------------------------------------------------------------------------

Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold Tax from amounts paid to or for the account of such Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
subsection (i). The agreements in this subsection (i) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations. For the
avoidance of doubt, a “Lender” shall, for purposes of this subsection (i),
include any Swingline Lender and any Issuing Bank.

(i)        The Lenders irrevocably agree:

(i)        that any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released
(A) upon termination of the Commitments and payment in full of all Obligations
(in each case, other than (x) obligations under Secured Hedge Agreements,
(y) Cash Management Obligations and (z) contingent reimbursement and
indemnification obligations, in each case not yet accrued and payable) and the
expiration or termination or cash collateralization of all Letters of Credit,
(B) at the time the Property subject to such Lien is transferred or to be
transferred as part of or in connection with any transfer permitted hereunder or
under any other Loan Document to any Person (other than in the case of a
transfer by a Loan Party, any transfer to another Loan Party), (C) subject to
Section 9.02, if the release of such Lien is approved, authorized or ratified in
writing by the Required Lenders (or such greater number of Lenders as may be
required pursuant to Section 9.02), or (D) if the Property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under its Guarantee under the U.S. Guarantee and Security Agreement or Foreign
Guarantee and Security Agreement, as applicable, pursuant to clause (iii) below;

(ii)        (A) to release or subordinate any Lien on any Property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e) and (B) that the
Administrative Agent is authorized (but not required) to release or subordinate
any Lien on any Property granted to or held by the Administrative Agent under
any Loan Document to the holder of any Lien on such Property that is permitted
by any other clause of Section 6.02; and

(iii)        that any Guarantor shall be automatically released from its
obligations under the U.S. Guarantee and Security Agreement or Foreign Guarantee
and Security Agreement, as applicable, if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the U.S. Guarantee and Security
Agreement or Foreign Guarantee and Security Agreement, as applicable, pursuant
to this subsection (i). In each case as specified in this subsection (i), the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the U.S.
Guarantee and Security Agreement or Foreign Guarantee and Security Agreement, as
applicable, in each case in accordance with the terms of the Loan Documents and
this subsection (i).

Anything herein to the contrary notwithstanding, none of the Arrangers,
Co-Documentation Agents and Syndication Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.

 

-92-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01.    Notices.

(a)        Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to a Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)        Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company (on
behalf of the Borrowers) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)        The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE INFORMATION. NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, the Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Company’s
or the Administrative Agent’s transmission of Company Materials

 

-93-



--------------------------------------------------------------------------------

through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Company, any Lender, the Issuing
Bank or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d)        Change of Address, Etc. Each of the Company (on behalf of the
Borrowers), the Administrative Agent, the Issuing Bank and the Swingline Lender
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, the Issuing Bank and the Swingline Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non- public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.

(e)        Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Borrowing Requests and Swingline
Loan Notices) purportedly given by or on behalf of either Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify the Administrative Agent,
the Issuing Bank, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of either Borrower
unless due to such Person’s gross negligence or willful misconduct. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

SECTION 9.02.    Waivers; Amendments.

(a)        No failure or delay by the Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Company therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)        Except as otherwise set forth in this Agreement or any other Loan
Document (with respect to such Loan Document), neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrowers and the Required Lenders (or, in respect of any waiver,
amendment or modification of Section 6.09 only, the Required Revolving Lenders)
or by the Borrowers and the Administrative Agent with the consent of the
Required Lenders; provided, that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of each Lender directly
affected thereby, it being understood that a waiver of any condition precedent
set forth in Section 4.02 or the waiver of any Default or mandatory prepayment
shall not constitute an increase of any

 

-94-



--------------------------------------------------------------------------------

Commitment of any Lender, (ii) reduce the principal amount of any Loan or L/C
Disbursement or reduce the rate of interest or premium thereon, or reduce any
fees payable hereunder, without the written consent of each Lender directly
affected thereby, it being understood that any change to the definition of
“Consolidated Leverage Ratio” or in the component definitions thereof shall not
constitute a reduction in the rate; provided that only the consent of the
Required Lenders shall be necessary to amend Section 2.12(c) or to waive any
obligation of the Borrowers to pay interest at the rate set forth therein,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or L/C Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest, (iv) change Section 2.17(b) or (c) or the CAM Exchange in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly affected thereby, (v) change any of the
provisions of this Section 9.02, the definition of “Required Lenders,” the
definition of “Required Revolving Lenders” or the definition of “Alternative
Currencies” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender, (vi) release all or substantially all of the Guarantors from their
obligations under the U.S. Guarantee and Security Agreement and the Foreign
Guarantee and Security Agreement without the written consent of each Lender,
(vii) after the Restatement Effective Date, waive or modify any condition
precedent set forth in Section 4.02 with respect to Borrowings of U.S. Revolving
Loans or Alternative Currency Revolving Loans, without the written consent of
the Required U.S. Revolving Lenders or the Required Alternative Currency
Revolving Lenders, as applicable, (viii) release all or substantially all of the
Collateral from the Lien of the Collateral Documents, without the written
consent of each Lender or (ix) contractually subordinate the payment of the
Obligations to any other Indebtedness or subordinate the Liens in favor of the
Administrative Agent to Liens securing other Funded Debt without the consent of
each Lender; provided that (1) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the relevant Issuing Bank or the Swingline Lender, as the
case may be and (2) the Administrative Agent and the Borrowers may, with the
consent of the other but without the consent of any other Person, amend, modify
or supplement this Agreement and any other Loan Document to cure any ambiguity,
typographical or technical error, defect or inconsistency. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder which does not
require the consent of each affected Lender (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of less than
all affected Lenders).

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Credit Exposures and
the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrowers and the Lenders providing the Replacement Term Loans (as defined
below) to permit the refinancing of all outstanding Term Loans of any Class
(“Refinanced Term Loans”) with a replacement term loan tranche denominated in
Dollars (“Replacement Term Loans”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable Rate for such
Replacement Term Loans shall not be higher than the Applicable Rate for such
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the Term Loans) and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans (as determined by the Company in
good faith), except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

 

-95-



--------------------------------------------------------------------------------

SECTION 9.03.    Expenses; Indemnity; Damage Waiver.

(a)        The Borrowers shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their Affiliates, including the reasonable and documented fees, charges and
disbursements of a single counsel for the Arrangers and the Administrative Agent
(and, if necessary, one local counsel in each applicable jurisdiction and
regulatory counsel), in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the relevant Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable and documented fees, charges and
disbursements of a single counsel (and, if necessary, one local counsel in each
applicable jurisdiction, regulatory counsel and one additional counsel for each
party in the event of a conflict of interest), in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 9.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)        The Borrowers shall, jointly and severally, indemnify the
Administrative Agent, the Arrangers, each Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable and documented
out-of-pocket expenses, including the reasonable and documented fees, charges
and disbursements of a single counsel for the Indemnitees (and, if necessary,
one local counsel in each applicable jurisdiction and one additional counsel for
each Indemnitee in the event of a conflict of interest), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) to the extent relating to or arising from any of the
foregoing, any actual or alleged presence or release of Hazardous Materials on
or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and whether brought by a Borrower, their respective equityholders
or any third party; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its officers,
directors, employees or controlling Persons.

(c)        To the extent that the Borrowers fail to pay any amount required to
be paid by it to the Administrative Agent, an Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section 9.03, each Lender severally
agrees to pay to the Administrative Agent, the relevant Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Issuing
Bank or the Swingline Lender in its capacity as such.

(d)        To the extent permitted by applicable law, no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party
hereto and any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided, that this clause (d) shall in no way limit the Borrowers’
indemnification obligations set forth in this Section 9.03.

 

-96-



--------------------------------------------------------------------------------

(e)        All amounts due under this Section 9.03 shall be payable not later
than fifteen (15) days after written demand therefor; provided, however, that an
Indemnitee shall promptly refund any amount received under this Section 9.03 to
the extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 9.03.

SECTION 9.04. Successors and Assigns.

(a)        Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section 9.04 or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
subsection (f) of this Section 9.04 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 9.04 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Disbursement and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i)        Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments of any Class and the Loans at the time owing to
it of such Class or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the “Trade
Date”, shall not be less than $5,000,000, in the case of any assignment in
respect of any U.S. Revolving Commitment or Alternative Currency Revolving
Commitment, or $1,000,000, in the case of any assignment in respect of the Term
Loans unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swingline
Lender’s rights and obligations in respect of Swingline Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Classes on a non-pro rata basis;

 

-97-



--------------------------------------------------------------------------------

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)        the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default pursuant
to Article VII(a), (b), (h) or (i) has occurred and is continuing at the time of
such assignment or (2) such assignment is an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Commitment if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;

(C)        the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D)        the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of any Revolving Credit Commitment.

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)        No Assignment to Company. No such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries.

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 9.04, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at the Company’s expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 9.04.

(c)        Register. The Administrative Agent, acting solely for this purpose as
an agent of the Company, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts and interest thereon of the Loans and L/C Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the

 

-98-



--------------------------------------------------------------------------------

Company, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Company or the Administrative Agent, sell participations to
any Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Disbursements and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 9.02(b)(i) that affects such Participant. Subject to
subsection (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided such Participant agrees to be subject to Sections 2.17 and 2.18
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts and interest thereon of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish in
connection with a Tax audit or Tax proceeding that such commitment, loan, letter
of credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of the
participation in question for all purposes of this Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(e)        Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.14 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent or results
from a Change in Law after the sale of such participation. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 2.16 as though it were a Lender.

(f)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g)        Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, DBNY may, (i) upon 30
days’ notice to the Company and the Lenders, resign as Issuing Bank and/or
(ii) upon 30 days’ notice to the Company, resign as Swingline Lender. In the
event of any such resignation as Issuing Bank or Swingline Lender, the Company
shall be entitled to appoint from among the Lenders a successor Issuing Bank or
Swingline Lender hereunder; provided, however, that no failure by the Company to
appoint any such successor shall affect the resignation of DBNY as Issuing Bank
or Swingline Lender, as the case

 

-99-



--------------------------------------------------------------------------------

may be. If DBNY resigns as Issuing Bank, it shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all L/C Disbursement with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.05(c)). If DBNY resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04. Upon the appointment of a successor Issuing Bank
and/or Swingline Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Bank or Swingline Lender, as the case may be, and (b) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to DBNY to effectively assume the obligations of DBNY with respect
to such Letters of Credit.

SECTION 9.05.    Survival.  All representations and warranties made hereunder
and in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Event, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. The provisions of Sections 2.14, 2.15, 2.16 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06.    Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or pdf shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07.    Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.    Right of Setoff.

(a)        If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrowers against any of and all the Obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Notwithstanding anything herein or
in any other Loan Document to the contrary, in no event shall the assets of any
Foreign Subsidiary that is not a Loan Party constitute collateral security for
payment of the Obligations of the Company or any Domestic Subsidiary, it being
understood that (a) the Equity Interests of any Foreign Subsidiary that is a

 

-100-



--------------------------------------------------------------------------------

first-tier Subsidiary of a Loan Party do not constitute such an asset (if owned
by a Loan Party) and (b) the provisions hereof shall not limit, reduce or
otherwise diminish in any respect the Borrowers’ obligations to make any
mandatory prepayment pursuant to Section 2.10(b)(ii).

(b)        To the extent that any payment by or on behalf of the Borrowers is
made to the Administrative Agent, the Issuing Bank or any Lender, or the
Administrative Agent, the Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (ii) each Lender
and the Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the
Issuing Bank under clause (ii) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

(c)        NOTWITHSTANDING THE FOREGOING SUBSECTIONS (a) and (b), AT ANY TIME
THAT THE LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED
IN CALIFORNIA, NO LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A RIGHT OF
SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR
INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE
UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR APPROVED IN
WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING
WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a,
580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF
THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL
AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND
OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR THE
ADMINISTRATIVE AGENT OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.

(a)        This Agreement shall be construed in accordance with and governed by
the law of the State of New York.

(b)        Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The foregoing shall not affect any right that any party hereto
may otherwise have to bring any action or proceeding relating to this Agreement
against any other party or its properties in the courts of any jurisdiction.
Each Borrower hereby irrevocably designates, appoints and empowers CT
Corporation Systems, with offices on the Restatement Effective Date at 111
Eighth Avenue, New York, NY 10011, as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
which may be served in any such action or proceeding. If for any reason such
designee, appointee and agent shall cease to be available to act as such, each
Borrower agrees to designate a new designee, appointee and agent in New York
City on the terms and for the purposes of this provision reasonably satisfactory
to the Administrative Agent under this Agreement.

 

-101-



--------------------------------------------------------------------------------

(c)        Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section 9.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.    Confidentiality.  Each of the Administrative Agent, the Lenders
and the Issuing Bank agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided, that to the extent
practicable and permitted by law, the Company has been notified prior to such
disclosure so that the Company may seek, at the Company’s sole expense, a
protective order or other appropriate remedy), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 9.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.19 or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to a Borrowers and their
obligations, (g) with the consent of the Company or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than the Company. For purposes of this Section,
“Information” means all information received from the Company or any Subsidiary
relating to the Company or any Subsidiary or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the Issuing Bank on a nonconfidential basis. Any Person required
to maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

-102-



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

SECTION 9.13.    USA PATRIOT Act.  Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Company and each other Loan Party, which
information includes the name and address of the Company and each other Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company and each other Loan Party in
accordance with the Patriot Act. The Company shall, promptly following a request
by the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

SECTION 9.14.    Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.15.    No Fiduciary Duty.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Company
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Company, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, (B) each of the Company and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Company and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Company, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger nor any Lender has any obligation to the
Company, any other Loan Party or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company, the other Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor any Arranger nor any Lender has any
obligation to disclose any of such interests to the Company, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Company and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

[Signature Pages Follow]

 

-103-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DOLE FOOD COMPANY, INC. By:       /s/ C. Michael Carter   Name:    C. Michael
Carter   Title:      President and Chief Operating Officer By:       /s/ Beth
Potillo   Name:    Beth Potillo   Title:      Senior Vice President and
Treasurer SOLVEST, LTD. By:       /s/ C. Michael Carter   Name:    C. Michael
Carter   Title:      President By:       /s/ Beth Potillo   Name:    Beth
Potillo   Title:      Vice President and Treasurer

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, individually as a Lender, as the Swingline
Lender, as the Issuing Bank and as Administrative Agent By:       /s/ Dusan
Lazarov   Name:    Dusan Lazarov   Title:      Director By:       /s/ Marcus M.
Tarkington   Name:    Marcus M. Tarkington   Title:      Director

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:       /s/ Heather Lamberton  
Name:    Heather Lamberton   Title:      Managing Director

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISSEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”. NEW
YORK BRANCH, as a Lender By:       /s/ Alan Pendergast   Name:    Alan
Pendergast   Title:      Managing Director By:       /s/ Craig Squires  
Name:    Craig Squires   Title:      Managing Director

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:       /s/ S. Michael St. Geme   Name:    S. Michael St. Geme  
Title:      Managing Director

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:       /s/ Eugene Dempsey  
Name:    Eugene Gempsey   Title:      Director

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Branch Banking and Trust Company, as a Lender By:       /s/ Kenneth M. Blackwell
  Name:    Kenneth M. Blackwell   Title:      Senior Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

CoBank, ACB, as a Lender By:       /s/ Hal Nelson   Name:    Hal Nelson  
Title:      Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:       /s/ Ling Li   Name:    Ling Li
  Title:      Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Credit Agricole Corporate and Investment Bank as a Lender By:       /s/ Blake
Wright   Name:    Blake Wright   Title:      Managing Director By:       /s/
James Austin   Name:    James Austin   Title:      Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swingline Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

  1.    Assignor[s]:                            2.    Assignee[s]:              
                [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]

 

A - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

  3. Borrowers: Dole Food Company, Inc. (the “Company”) and Solvest, Ltd. (the
“Bermuda Borrower” and, together with the Company, the “Borrowers”)

 

  4. Administrative Agent: Deutsche Bank AG New York Branch, as the
administrative agent under the Credit Agreement

 

  5. Credit Agreement: Amended and Restated Credit Agreement, dated as of May 2,
2013, among the Borrowers, the Lenders from time to time party thereto, and
Deutsche Bank AG New York Branch, as Administrative Agent, Swingline Lender and
Issuing Bank.

 

  6. Assigned Interest:

 

Assignor[s]    Assignee[s]   

Facility

Assigned

  

Aggregate

Amount of

Commitment/Loans

for all Lenders

    

        Amount of        

Commitment/
Loans

Assigned

  

Percentage

        Assigned of        

Commitment/

Loans

  

CUSIP

Number

         

_________    

 

    

 

$___________

 

  

 

   $_________

 

   ________%

 

              

_________    

 

    

 

$___________

 

  

 

   $_________

 

   _________%

 

              

_________    

 

    

 

$___________

 

  

 

   $_________

 

   ________%

 

    

 

  [7. Trade Date:                                         ]

 

A - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Effective Date:                                 , 20          [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:     Title:  

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:     Title:  

[Consented to and] Accepted:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:     Title:  

 

By:     Title:  

[Consented to:]

 

By:     Title:  

 

A - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.            Representations and Warranties.

1.1.        Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrowers, any of their
respective Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrowers, any
of their respective Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.        Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.04(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 9.04(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.01(a) and (b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

A - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2.        Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.        General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to the conflict of law principles thereof to the extent that the
application of the laws of another jurisdiction would be required thereby.

 

A - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANCHE B TERM NOTE

                            ,             

FOR VALUE RECEIVED, the undersigned (the “Company”), hereby promises to pay to
                                              or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of the Tranche B Term Loan from time to time made
by the Lender to the Company under that certain Amended and Restated Credit
Agreement, dated as of May 2, 2013 (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Company,
Solvest, Ltd., the Lenders from time to time party thereto, and Deutsche Bank AG
New York Branch, as Administrative Agent, Swingline Lender and Issuing Bank.

The Company promises to pay interest on the unpaid principal amount of the
Tranche B Term Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Tranche B Term Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Tranche B Term Note is also
entitled to the benefits of the U.S. Guarantee and Security Agreement and is
secured by the Collateral. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Tranche B Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. The Tranche B Term
Loan made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Tranche B Term Note and endorse thereon the
date, amount, currency and maturity of its Loans and payments with respect
thereto.

The Company hereby waives diligence, presentment, protest and demand and notice
of protest, demand, dishonor and non-payment of this Tranche B Term Note.

THE ASSIGNMENT OF THIS TRANCHE B TERM NOTE AND ANY RIGHTS WITH RESPECT THERETO
IS SUBJECT TO THE PROVISIONS OF THE AGREEMENT INCLUDING THE PROVISIONS GOVERNING
THE REGISTER AND THE PARTICIPANT REGISTER.

 

B-1

Form of Tranche B Term Note



--------------------------------------------------------------------------------

THIS TRANCHE B TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAW
PRINCIPLES THEREOF TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
TRANCHE B TERM NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

DOLE FOOD COMPANY, INC. By:       Name:   Title:

 

B-2

Form of Tranche B Term Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

      Type of Loan Made      

Currency

and Amount

of Loan

Made

     

End of

Interest Period

     

Amount of Principal or Interest Paid

This Date

     

Outstanding Principal

Balance

This Date

     

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
   

 

B-3

Form of Tranche B Term Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF [U.S.][ALTERNATIVE CURRENCY] REVOLVING NOTE

                                ,             

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                                  or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each [U.S.][Alternative Currency] Revolving
Loan from time to time made by the Lender to either Borrower under that certain
Amended and Restated Credit Agreement, dated as of May 2, 2013 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among each Borrower, the Lenders from time to time party thereto, and
Deutsche Bank AG New York Branch, as Administrative Agent, Swingline Lender and
Issuing Bank.

The Borrower promises to pay interest on the unpaid principal amount of each
[U.S.][Alternative Currency] Revolving Loan from the date of such Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swingline Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Loan was denominated in Same Day Funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This [U.S.][Alternative Currency] Revolving Note is one of the Notes referred to
in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
[U.S.][Alternative Currency] Revolving Note is also entitled to the benefits of
the U.S. Guarantee and Security Agreement [and the Foreign Guarantee and
Security Agreement]1 and is secured by the Collateral as provided therein. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this
[U.S.][Alternative Currency] Revolving Note shall become, or may be declared to
be, immediately due and payable all as provided in the Agreement.
[U.S.][Alternative Currency] Revolving Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
[U.S.][Alternative Currency] Revolving Note and endorse thereon the date,
amount, currency and maturity of its [U.S.][Alternative Currency] Revolving
Loans and payments with respect thereto.

The Borrower hereby waives diligence, presentment, protest and demand and notice
of protest, demand, dishonor and non-payment of this [U.S.][Alternative
Currency] Revolving Note.

 

 

1  Include for note signed by Solvest, Ltd.

 

C-1

Form of Revolving Note



--------------------------------------------------------------------------------

THIS [U.S.][ALTERNATIVE CURRENCY] REVOLVING NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICT OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
TERM NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

[DOLE FOOD COMPANY, INC.] [SOLVEST, LTD.] By:           Name:   Title:

 

C-2

Form of Revolving Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

      Type of Loan Made      

Currency

and Amount

of Loan

Made

     

End of

Interest Period

     

Amount of Principal or Interest Paid

This Date

     

Outstanding Principal

Balance

This Date

     

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
   

 

C-3

Form of Revolving Note



--------------------------------------------------------------------------------

EXHIBIT D

[RESERVED]

 

D-1

Form of U.S. Guarantee and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING REQUEST

Date:                         ,             

To:     Deutsche Bank AG New York Branch, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 2, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Dole Food Company, Inc., a
Delaware corporation (the “Company”), Solvest, Ltd., a company organized under
the laws of Bermuda (the “Bermuda Borrower”), the Lenders from time to time
party thereto, and Deutsche Bank AG New York Branch, as Administrative Agent,
Swingline Lender and the Issuing Bank.

The undersigned hereby requests (select one):

¨ A Borrowing of [U.S. Revolving][Alternative Currency Revolving] [Tranche B
Term] Loans

¨ A conversion or continuation of [U.S. Revolving][Alternative Currency
Revolving][Tranche B Term] Loans

 

  1. Borrower: [Dole Food Company, Inc.] [Solvest, Ltd.]1

 

  2. On                                          
                                                         (a Business Day).

 

  3. In the amount of                                                          

 

  4. Comprised of                                          
                       

                                               [Type and Class of Loan
requested]

 

  5. In the following currency:                                       
                                     2

 

  6. For Eurocurrency Loans: with an Interest Period of                         
months.

 

 

1 

Only Dole Food Company, Inc. may be Borrower for Tranche B Term Loans

 

2 

Include in the case of a Eurocurrency Borrowing of Alternative Currency
Revolving Loans (Dollars or an Alternative Currency).

 

E-1

Form of Borrowing Request



--------------------------------------------------------------------------------

  7. To                                          
                                                

                                                 [Account Number]

[The U.S. Revolving Borrowing requested herein complies with Section 2.01(b) of
the Agreement.][The Alternative Currency Revolving Borrowing requested herein
complies with Section 2.01(c) of the Agreement.]4

 

 

3 

One, two, three or six months (or any period as may be agreed to and is
available to all applicable Lenders,as elected by the applicable Borrower or the
Company on behalf of the applicable Borrower).

 

4 

Include the applicable sentence in the case of a Revolving Loan Borrowing.



 

E-1

Form of Borrowing Request



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Event.5

 

[DOLE FOOD COMPANY, INC.][ SOLVEST, LTD.] By:           Name:       Title:

 

5  Include only when requesting a Borrowing, not when requesting a conversion or
continuation.

 

E-1

Form of Borrowing Request



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SWINGLINE LOAN NOTICE

Date:                 ,         

 

To: Deutsche Bank AG New York Branch, as Swingline Lender

Deutsche Bank AG New York Branch, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 2, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Dole Food Company, Inc., a
Delaware corporation (the “Company”), Solvest, Ltd., a company organized under
the laws of Bermuda (the “Bermuda Borrower”), the Lenders from time to time
party thereto and Deutsche Bank AG New York Branch, as Administrative Agent,
Swingline Lender and the Issuing Bank.

The undersigned hereby requests a [U.S.][Alternative Currency] Swingline Loan:

 

  1. Borrower: [Dole Food Company, Inc.] [Solvest, Ltd.]

 

  2. On                                                                   (a
Business Day).

 

  3. In the amount of $                                         .1

The Swingline Borrowing requested herein complies with the requirements of
Section 2.04(a) of the Agreement.

 

 

 

 

1  Minimum of $100,000.

 

F-1

Form of Swingline Loan Notice



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Event.

 

[DOLE FOOD COMPANY, INC.] [SOLVEST, LTD.] By:           Name:       Title:

 

F-2

Form of Swingline Loan Notice



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,

 

To: Deutsche Bank AG New York Branch, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 2, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Dole Food Company, Inc., a
Delaware corporation (the “Company”), Solvest, Ltd., a company organized under
the laws of Bermuda (the “Bermuda Borrower”), the Lenders from time to time
party thereto and Deutsche Bank AG New York Branch, as Administrative Agent,
Swingline Lender and the Issuing Bank.

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the                                                   of the Company,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Company, and that:

[Use following paragraphs 1 and 2 for fiscal year-end financial statements]

1.        The Company has delivered the year-end audited financial statements
required by Section 5.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

2.        The Company has delivered (x) a Perfection Certificate Supplement or a
certificate of a Financial Officer of the Company stating that there has been no
change in the information set forth in the last Perfection Certificate or
Perfection Certificate Supplement, as the case may be, most recently delivered
to the Administrative Agent, (y) a description of any assets acquired by any
Foreign Loan Party which are not subject to a security interest in favor of the
Administrative Agent and which have a fair market value in excess of $10,000,000
and (z) a certificate of a Financial Officer stating that the Company has
complied with Section 5.09, in each case as required by Section 5.01(d) of the
Agreement.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.        The Company has delivered the unaudited financial statements required
by Section 5.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Company and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

G-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[2][3].  A review of the activities and condition (financial or otherwise) of
the Company during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Company performed and observed all its Obligations under the Loan Documents, and

 

G-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

[to the knowledge of the undersigned after reasonable inquiry, during such
fiscal period the Company performed and observed each covenant and condition of
the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

—or—

[to the knowledge of the undersigned after reasonable inquiry, during such
fiscal period the following covenants or conditions have not been performed or
observed and the following is a list of each such Default and its nature and
status:]

[3][4]. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                     ,             .

 

DOLE FOOD COMPANY, INC. By:                           
                                              Name:                           
                                        Title:                          
                                           

 

G-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                     (“Statement
Date”)

SCHEDULE 1

to the Compliance Certificate

I. Section 6.09(a) – Consolidated Interest Coverage Ratio.1

 

  A.    Consolidated EBITDA:      1.    Consolidated EBIT   
$                            

 

  plus,    without duplication and to the extent deducted from revenues in
determining Consolidated Net Income for such period and not already added back
in determining Consolidated EBIT:      2.    all depreciation and amortization
expense that were deducted in determining Consolidated EBIT for such period,   
       

 

  3.    any other non-cash charges incurred in such period, to the extent that
same were deducted in arriving at Consolidated EBIT for such period,           

 

  4.    the amount of all fees and expenses incurred in connection with the
Transactions (provided that the aggregate amount of such fees and expenses
incurred following the 18 month anniversary of the Closing Date and added back
pursuant to this clause 4 shall not exceed $10,000,000 for all such periods) or
any refinancing or amendment of any Indebtedness for such period to the extent
same were deducted in arriving at Consolidated EBIT for such period,
                          5.    cash charges incurred in such period related to
the European Commission Decisions and           

 

  6.    any losses attributable to the interest component of cross-currency
hedging arrangements even if such transactions are treated for GAAP purposes as
foreign exchange transactions to the extent same were deducted in arriving at
Consolidated EBIT for such period           

 

  minus the sum of:   7.    to the extent included in arriving at Consolidated
EBIT for such period, the amount of non-cash gains during such period,        
  

 

  8.    the aggregate amount of all cash payments made during such period in
connection with non-cash charges incurred in a prior period, to the extent such
non-cash charges were added back pursuant to clause 3 above (and, for the
avoidance of doubt, not added back pursuant to any other component of this
Section A) in a prior period and           

 

 

 

1  Testing to begin with any fiscal period after June 15, 2013.

 

G-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

  9.    any gains attributable to the interest component of cross-currency
hedging arrangements even if such transactions are treated for GAAP purposes as
foreign exchange transactions to the extent same were included in arriving at
Consolidated EBIT for such period                        

 

  10.    Consolidated EBITDA for four fiscal quarters (“Test Period”)    $     
  

 

  B.    Consolidated Interest Expense payable in cash:      The excess of,   the
sum, without duplication, of:   1.    the total consolidated interest expense of
the Company and its Consolidated Subsidiaries (including, without limitation,
all commissions, discounts and other commitment and banking fees and charges
(e.g., fees with respect to letters of credit and Swap Agreements, but only to
the extent such commissions, discounts, and other fees and charges are treated
as “interest expense” pursuant to GAAP) for such period, adjusted to exclude (to
the extent same would otherwise be included in the calculation above in this
clause (1)) (x) the amortization or write off of any deferred financing costs
for such period (including in connection with the Transactions) and (y) any
interest component of accruals for the European Commission Decision; and    $  
     

 

  2.    without duplication, (x) that portion of Capital Lease Obligations of
the Company and its Subsidiaries on a consolidated basis representing the
interest factor for such period, (y) the “deemed interest expense” (i.e., the
interest expense which would have been applicable if the respective obligations
were structured as on-balance sheet financing arrangements) with respect to all
Indebtedness of the Company and its Subsidiaries of the type described in clause
(viii) of the definition of Indebtedness contained in the Agreement (to the
extent same does not arise from a financing arrangement constituting an
operating lease) for such period and (z) gains or losses attributable to the
interest component of cross-currency hedging arrangements even if such
transactions are treated for GAAP purposes as foreign exchange transactions     
     

 

  3.    Consolidated Interest Expense to the extent payable in cash for Test
Period:    $        

 

  C.    Consolidated Interest Coverage Ratio (Line I.A9 ÷ Line I.B.3)   
        to 1.0   D.    Covenant Requirement:    Greater than
or equal to
2.5 to 1.0

 

 

G5

Form of Compliance Certificate



--------------------------------------------------------------------------------

II.   Section 6.09(b) – Consolidated Net Leverage Ratio.2      A.   
Consolidated Total Net Indebtedness:    $                            

 

  B.    Consolidated EBITDA (Line I.A.9 above):    $        

 

  C.    Consolidated Net Leverage Ratio (Line II.A ÷ Line II.B):                
to
1.0   Maximum permitted:    Greater than
or equal to
5.0 to 1.01

 

 

 

 

 

 

 

2  Testing to begin with fiscal period after June 15, 2013, but calculation must
be set forth in each Compliance Certificate delivered prior to such date.

 

G-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

III.    Excess Cash Flo3    A.    Excess Cash Flow:       1.    net cash flow
provided by (used in) operating activities for such period as reported on the
consolidated statements of cash flow of the Company and its Consolidated
Subsidiaries for such period delivered under Section 5.01 of the Agreement   
$                             

 

   Minus the sum of, in each case to the extent not otherwise reducing net cash
flow provided by (used in) operating activities, without duplication:       2.
   scheduled principal payments and payments of interest in each case made in
cash on Indebtedness for borrowed money during such period (including for
purposes hereof, sinking fund payments, payments in respect of the principal
components under capital leases and the like relating thereto), in each case
other than to the extent financed with equity proceeds, Equity Interests, asset
sale proceeds, insurance proceeds or the proceeds of Indebtedness (excluding
Indebtedness under any revolving credit facility)            

 

   3.    optional prepayments of Indebtedness for borrowed money (other than the
Loans) during such period in each case other than to the extent financed with
equity proceeds, Equity Interests, asset sale proceeds, insurance proceeds or
the proceeds of Indebtedness (excluding Indebtedness under any revolving credit
facility); provided that in the case of any revolving Indebtedness such
repayment shall only be included in this clause (3) to the extent that such
repayment results in a permanent reduction of the commitments thereunder,      
     

 

   4.    the aggregate amount of all Capital Expenditures made by the Company
and its Subsidiaries during such period other than to the extent financed with
equity proceeds, Equity Interests, asset sale proceeds, insurance proceeds or
the proceeds of Indebtedness (excluding Indebtedness under any revolving credit
facility) and            

 

   5.    other than to the extent financed with equity proceeds, Equity
Interests, asset sale proceeds, insurance proceeds or the proceeds of
Indebtedness (excluding Indebtedness under any revolving credit facility), cash
sums expended for Investments pursuant to Section 6.05 of the Agreement (other
than with respect to any amount expended on such Investments through the use of
the Available Amount) during such period            

 

   6.    Excess Cash Flow    $         

 

 

 

3  To be included in fiscal year end certificate only, beginning with the fiscal
year ended December 28, 2013.

 

G-7

Form of Compliance Certificate



--------------------------------------------------------------------------------

B.    Amount to be Paid on Excess Cash Flow Payment Date:       An amount equal
to the remainder (if positive) of:       1.    the Applicable Prepayment
Percentage of the Excess Cash Flow (Line III.A.6 above) for the relevant Excess
Cash Flow Payment Period    $                         

 

   Minus:       2.    the aggregate amount of principal repayments of Loans made
as voluntary prepayments pursuant to Section 2.10(a) hereof with internally
generated funds during the relevant Excess Cash Flow Payment Period            

 

   3.    Amount to be Paid on Excess Cash Flow Payment Date    $         

 

 

 

G-8

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF MORTGAGE

[SEE ATTACHED]

 

 

H-1

Form of Mortgage



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 2, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Dole Food
Company, Inc., a Delaware corporation (the “Company”), Solvest, Ltd., a company
organized under the laws of Bermuda (the “Bermuda Borrower”), the Lenders from
time to time party thereto, and Deutsche Bank AG New York Branch, as
Administrative Agent, Swingline Lender and the Issuing Bank. Unless otherwise
defined herein, terms defined in the Agreement and used herein shall have the
meanings given to them in the Agreement.

Pursuant to the provisions of Section 2.16(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Company within the meaning of Section 871(h)(3)(B) of the Code , (iv) it is
not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with the Loan
Documents are effectively connected with its conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                  , 20[ ]

 

I-1-1

Form of Foreign Lender Certification



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 2, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Dole Food
Company, Inc., a Delaware corporation (the “Company”), Solvest, Ltd., a company
organized under the laws of Bermuda (the “Bermuda Borrower”), the Lenders from
time to time party thereto, and Deutsche Bank AG New York Branch, as
Administrative Agent, Swingline Lender and the Issuing Bank. Unless otherwise
defined herein, terms defined in the Agreement and used herein shall have the
meanings given to them in the Agreement.

Pursuant to the provisions of Section 2.16(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the
Agreement, neither the undersigned nor any of its direct or indirect applicable
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect applicable partners/members is a ten
percent shareholder of the Company within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its direct or indirect applicable partners/members is a
controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with the
Loan Documents are effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Company with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each such partner’s/member’s beneficial owner that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                  , 20[ ]

 

I-2-1

Form of Foreign Lender Certification



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 2, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Dole Food
Company, Inc., a Delaware corporation (the “Company”), Solvest, Ltd., a company
organized under the laws of Bermuda (the “Bermuda Borrower”), the Lenders from
time to time party thereto, and Deutsche Bank AG New York Branch, as
Administrative Agent, Swingline Lender and the Issuing Bank. Unless otherwise
defined herein, terms defined in the Agreement and used herein shall have the
meanings given to them in the Agreement.

Pursuant to the provisions of Section 2.16(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code and (v) no payments in connection with the Loan Documents are effectively
connected with its conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                  , 20[ ]

 

I-3-1

Form of Foreign Lender Certification



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 2, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Dole Food
Company, Inc., a Delaware corporation (the “Company”), Solvest, Ltd., a company
organized under the laws of Bermuda (the “Bermuda Borrower”), the Lenders from
time to time party thereto, and Deutsche Bank AG New York Branch, as
Administrative Agent, Swingline Lender and the Issuing Bank. Unless otherwise
defined herein, terms defined in the Agreement and used herein shall have the
meanings given to them in the Agreement.

Pursuant to the provisions of Section 2.16(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect applicable partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect applicable
partners/members is a ten percent shareholder of the Company within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
applicable partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code and (vi) no payments in
connection with the Loan Documents are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each such
partner’s/member’s beneficial owner that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                  , 20[ ]

 

I-4-1

Form of Foreign Lender Certification



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

FIRST LIEN INTERCREDITOR AGREEMENT

[SEE ATTACHED]

 

I-4-1

Form of Foreign Lender Certification